[dillardssecondamendmentc001.jpg]
Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 2 TO CREDIT AGREEMENT AMENDMENT NO.
2 TO CREDIT AGREEMENT, dated as of April 30, 2020 (this “Second Amendment”), to
the Five-Year Credit Agreement, dated as of May 13, 2015 (as amended by that
certain Amendment No. 1 to Credit Agreement dated as of August 9, 2017 and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), among DILLARD’S, INC., a Delaware corporation
(the “Parent Borrower”), DILLARD STORE SERVICES, INC., an Arizona corporation
(and, together with the Parent Borrower, the “Existing Borrowers”), the
SUBSIDIARY GUARANTORS party thereto, the LENDERS party thereto and JPMORGAN
CHASE BANK, N.A., a national banking association, as administrative agent and
collateral agent for the Lenders after giving effect to this Second Amendment
(in such capacities, the “Agent”). Capitalized terms used but not defined herein
shall have the meanings given them in the Amended Credit Agreement (as defined
below). WITNESSETH WHEREAS, the Parent Borrower has requested the amendments to
the Credit Agreement set forth herein; WHEREAS, on the date hereof, the Parent
Borrower, the Agent, each Lender required under Section 10.02 of the Credit
Agreement desire to (i) consent to the release of Condev Mission, Inc., an
Arkansas corporation (“Mission”), and Dillard Travel, Inc., an Arkansas
corporation (“Travel” and, together with Mission, collectively, the “Releasing
Guarantors”), from their guarantee obligations under Article III of the Credit
Agreement and (ii) amend the Credit Agreement to (x) join the Subsidiary
Guarantors (other than the Releasing Guarantors) as Borrowers under the Amended
Credit Agreement (each such Subsidiary Guarantor, a “New Borrower” and,
collectively, the “New Borrowers” and, together with the Existing Borrowers,
collectively, the “Borrowers”) and (y) make certain other amendments to the
Credit Agreement pursuant to this Second Amendment; WHEREAS, the Agent, the
Borrowers, and the Lenders signatory hereto are willing to so agree pursuant to
Section 10.02 of the Credit Agreement, subject to the conditions set forth
herein; NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and agreements herein contained and intending to be legally bound
hereby, covenant and agree as follows: 1. Amendment. In reliance on the
representations, warranties, covenants and agreements contained in this Second
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 5 hereof, effective as of the Second Amendment Effective Date (as
defined below): (a) The Credit Agreement is hereby amended and modified to read
in its entirety in the form attached as Exhibit A hereto (the “Amended Credit
Agreement”); (b) The Exhibits to the Credit Agreement are hereby deleted in
their entirety and replaced with the Exhibits attached as Exhibit B hereto; and



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc002.jpg]
(c) The Schedules to the Credit Agreement are hereby deleted in their entirety
and replaced with the Schedules attached as Exhibit C hereto. 2. Consent;
Release of Releasing Guarantors. The Agent and the Lenders signatory hereto
hereby consent to the release of the Releasing Guarantors as Subsidiary
Guarantors under the Credit Agreement. Effective as of the Second Amendment
Effective Date, the Releasing Guarantors shall automatically cease to be Loan
Guarantors for all purposes under the Loan Documents. In connection with the
release of the Releasing Guarantors described in the immediately preceding
sentence, at the Borrowers’ expense, the Agent shall execute and deliver to the
Releasing Guarantors all documents that the Releasing Guarantors shall
reasonably request to evidence such release. Each of the Lenders party hereto
hereby agrees that any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Agent. 3. Joinder of the
New Borrowers. Each New Borrower hereby acknowledges, agrees and confirms that,
by its execution of this Second Amendment, such New Borrower will be deemed to
be a Borrower under the Amended Credit Agreement and shall have all of the
obligations of a Borrower thereunder as if it had executed the Amended Credit
Agreement. Each New Borrower hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Amended Credit Agreement and in each of the other Loan Documents, including,
without limitation, (a) all of the representations and warranties of the
Borrowers set forth in Article IV of the Amended Credit Agreement and (b) all of
the covenants set forth in Articles VI and VII of the Amended Credit Agreement.
4. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Second Amendment, the Borrowers hereby jointly represent and
warrant to the Agent and the Lenders that as of the Second Amendment Effective
Date, after giving effect to this Second Amendment: (a) no Default or Event of
Default has occurred and is continuing; (b) the representations and warranties
of the Borrowers set forth in the Amended Credit Agreement are true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty is true and correct in all respects) on and as
of the date hereof, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty is true and correct in all material respects (except to the extent that
any such representation and warranty is qualified by materiality or Material
Adverse Effect, in which case such representation and warranty is true and
correct in all respects) as of such earlier date); (c) this Second Amendment has
been duly executed and delivered by the Borrowers, and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of the Borrowers,
enforceable in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other laws
of general applicability affecting the enforcement of creditors’ rights and (ii)
2



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc003.jpg]
the application of general principles of equity (regardless of whether such
enforceability considered in a proceeding in equity or at law); and (d) No
Borrower has any defense to payment, counterclaim or rights of set-off with
respect to the Obligations on the date hereof. 5. Conditions Precedent. The
effectiveness of this Second Amendment and the obligations of the Lenders to
make Loans and of the Issuing Lenders to issue Letters of Credit under the
Amended Credit Agreement is subject to satisfaction (or waiver by the Required
Lenders) of the following conditions precedent (the date on which such
conditions precedent are satisfied, the “Second Amendment Effective Date”): (a)
The conditions precedent set forth in Section 5.01 of the Amended Credit
Agreement. (b) The Borrowers shall have paid (or caused to be paid) to the
Agent, for the account of each Lender who consents to the Second Amendment on or
prior to the date hereof, an amendment fee in an amount equal to 20 basis points
(0.20%) of the amount of such Lender’s Commitment under the Amended Credit
Agreement as of the date hereof. 6. Reference to and Effect on Credit Agreement
and Loan Documents. (a) On and after the Second Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement will mean and be a
reference to the Credit Agreement, as amended by this Second Amendment (i.e.,
the Amended Credit Agreement). (b) The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Second Amendment are and will
continue to be in full force and effect and are hereby in all respects ratified
and confirmed and each Borrower reaffirms its obligations under the Loan
Documents to which it is party. (c) The execution, delivery and effectiveness of
this Second Amendment will not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of any Lender or the Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents or serve to effect a novation of the Obligations, and the failure of
the Lenders at any time or times hereafter to require strict performance by the
Borrowers of any provision thereof shall not waive, affect or diminish any right
of the Lenders to thereafter demand strict compliance therewith. The Agent and
the Lenders hereby reserve all rights granted under the Amended Credit
Agreement, the other Loan Documents, this Second Amendment and any other
contract or instrument between the Borrowers and the Lenders. (d) On and after
the Second Amendment Effective Date, this Second Amendment will for all purposes
constitute a Loan Document. 7. Counterparts. This Second Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but 3



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc004.jpg]
all of which when taken together shall constitute a single contract. Delivery of
an executed counterpart of a signature page of this Second Amendment by telecopy
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Second Amendment. 8. Severability. Any provision of
this Second Amendment held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. 9. Headings. Section
headings used herein are for convenience of reference only, are not part of this
Second Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Second Amendment. 10. Review and
Construction of Documents. Each Borrower hereby acknowledges, and represents and
warrants to the Agent and the Lenders, that (a) such Borrower has had the
opportunity to consult with legal counsel of its own choice and has been
afforded an opportunity to review this Second Amendment with its legal counsel,
(b) such Borrower has reviewed this Second Amendment and fully understands the
effects thereof and all terms and provisions contained herein, (c) such Borrower
has executed this Second Amendment of its own free will and volition, and (d)
this Second Amendment shall be construed as if jointly drafted by the Borrowers
and the Lenders. 11. Arms-Length/Good Faith. This Second Amendment has been
negotiated at arms- length and in good faith by the parties hereto. 12. Fees and
Expenses. As provided in Section 10.04 of the Amended Credit Agreement and
subject to the limitations expressly set forth therein, the Borrowers hereby
agree to pay all reasonable and documented out-of-pocket fees, costs and
expenses incurred by the Agent in connection with the negotiation, preparation,
and execution of this Second Amendment and all related documents (including the
reasonable fees and expenses of counsel to the Agent). 13. Successors and
Assigns. This Second Amendment is binding upon and shall inure to the benefit of
the Credit Parties and the Borrowers and their respective successors and
assigns. For the avoidance of doubt, nothing hereunder shall constitute an
assignment or transfer by the Parent Borrower of any of its rights or
obligations under the Existing Credit Agreement and the New Borrowers shall be
jointly and severally liable for the Obligations under the Amended Credit
Agreement with the Existing Borrowers. 14. Effect of Consent. No consent or
waiver, express or implied, by the Agent to or for any breach of or deviation
from any covenant, condition or duty by the Borrowers shall be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty. 4



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc005.jpg]
15. Governing Law; Jurisdiction. (a) THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) Each of
the parties hereto agrees that any suit for the enforcement of this Second
Amendment may be brought in any New York state or federal court sitting in the
Borough of Manhattan in New York City and consents to the non-exclusive
jurisdiction of such courts. Each of the parties hereto hereby waives any
objection which they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum. 16. Waiver
of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECOND AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. [SIGNATURES APPEAR ON FOLLOWING PAGES] 5



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc006.jpg]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment as of the day and year first
above written. PARENT BORROWER: DILLARD’S, INC. By: /s/ Alex Dillard Name: Alex
Dillard Title: President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc007.jpg]
SUBSIDIARY BORROWERS: 600 CARNAHAN DRIVE OPERATIONS, LLC By: /s/ Chris Johnson
Name: Chris Johnson Title: Vice President [Dillard’s - Amendment No. 2 Signature
Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc008.jpg]
600 CARNAHAN DRIVE PROPERTY, LLC By: /s/ Chris Johnson Name: Chris Johnson
Title: Vice President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc009.jpg]
BTK DEVELOPMENT, L.L.C. By: /s/ Jim Northup Name: Jim Northup Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc010.jpg]
CONDEV NEVADA, INC. By: /s/ Mike Dillard Name: Mike Dillard Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc011.jpg]
CONSTRUCTION DEVELOPERS, LLC By: /s/ Bill Dillard, III Name: Bill Dillard, III
Title: President and Assistant Secretary [Dillard’s - Amendment No. 2 Signature
Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc012.jpg]
DILLARD INTERNATIONAL, LLC By: /s/ Dean Worley Name: Dean Worley Title:
President and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc013.jpg]
DILLARD INVESTMENT CO. INC. By: /s/ Andrea Armstrong Name: Andrea Armstrong
Title: Vice President and Assistant Secretary [Dillard’s - Amendment No. 2
Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc014.jpg]
DILLARD STORE SERVICES, INC. By: /s/ Leslie Argo Name: Leslie Argo Title:
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc015.jpg]
DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP By: /s/ Donna Moye Name: Donna
Moye Title: President and Assistant Secretary [Dillard’s - Amendment No. 2
Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc016.jpg]
DILLARD TEXAS CENTRAL, LLC By: /s/ Brett Gunn Name: Brett Gunn Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc017.jpg]
DILLARD TEXAS EAST, LLC By: /s/ Gary Borofsky Name: Gary Borofsky Title:
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc018.jpg]
DILLARD TEXAS FOUR-POINT, LLC By: /s/ Drue Matheny Name: Drue Matheny Title:
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc019.jpg]
DILLARD TEXAS SOUTH, LLC By: /s/ Michael Draper Name: Michael Draper Title:
President and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc020.jpg]
DILLARD TEXAS, LLC By: /s/ Drue Matheny Name: Drue Matheny Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc021.jpg]
DILLARD’S UTAH, INC. By: /s/ Dean Worley Name: Dean Worley Title: Vice President
and Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc022.jpg]
DILLARD’S DOLLARS, INC. By: /s/ Tom Bolin Name: Tom Bolin Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc023.jpg]
D-SERF COMPANY, LLC By: /s/ Jim Northup Name: Jim Northup Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc024.jpg]
DSS NEIL OPERATIONS, LLC By: /s/ Armando Gonzalez Name: Armando Gonzalez Title:
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc025.jpg]
DSS UNITER, LLC By: /s/ Julie Taylor Name: Julie Taylor Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc026.jpg]
FORT WORTH BORROWER LLC By: /s/ Chris Johnson Name: Chris Johnson Title: Vice
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc027.jpg]
FREMAUX HOLDINGS, LLC By: Dillard’s, Inc., as its member By: /s/ Amy
Carrasquillo Name: Amy Carrasquillo Title: Vice President, Treasurer and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc028.jpg]
GAK GP, LLC By: /s/ Phillip Watts Name: Phillip Watts Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc029.jpg]
GAK INVESTCO, LLC By: /s/ Phillip Watts Name: Phillip Watts Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc030.jpg]
HIGBEE GAK, LP By: /s/ Phillip Watts Name: Phillip Watts Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc031.jpg]
HIGBEE INVESTCO, LLC By: /s/ Gene Heil Name: Gene Heil Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc032.jpg]
HIGBEE LANCOMS, LP By: /s/ Brant Musgrave Name: Brant Musgrave Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc033.jpg]
HIGBEE LOUISIANA, LLC By: /s/ Brad Baker Name: Brad Baker Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc034.jpg]
HIGBEE SALVA, LP By: /s/ Amy Carrasquillo Name: Amy Carrasquillo Title:
President and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc035.jpg]
HIGBEE WEST MAIN, LP By: /s/ Scott Bartels Name: Scott Bartels Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc036.jpg]
LANCOMS GP, LLC By: /s/ Brant Musgrave Name: Brant Musgrave Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc037.jpg]
LITTLE ROCK BORROWER LLC By: /s/ Chris Johnson Name: Chris Johnson Title: Vice
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc038.jpg]
CALIFORNIA DSS, INC. By: /s/ Alex Dillard Name: Alex Dillard Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc039.jpg]
PULASKI REALTY COMPANY By: /s/ Chris Johnson Name: Chris Johnson Title: Vice
President and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc040.jpg]
SALVA GP, LLC By: /s/ Amy Carrasquillo Name: Amy Carrasquillo Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc041.jpg]
THE HIGBEE COMPANY, LLC By: /s/ Jim Northup Name: Jim Northup Title: President
and Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc042.jpg]
TNLP INVESTCO, LLC By: /s/ Donna Moye Name: Donna Moye Title: President
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc043.jpg]
U.S. ALPHA, INC. By: /s/ Mark Galvan Name: Mark Galvan Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc044.jpg]
WEST MAIN GP, LLC By: /s/ Scott Bartels Name: Scott Bartels Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc045.jpg]
HIGBEE KYG, LP By: /s/ Phillip Watts Name: Phillip Watts Title: President and
Assistant Secretary [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc046.jpg]
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Collateral
Agent, a Lender and an Issuing Lender By: /s/ Gregory T. Martin Name: Gregory T.
Martin Title: Authorized Officer [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc047.jpg]
Wells Fargo Bank, N.A., as a Lender By: /s/ William Chan Name: William Chan
Title: Director [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc048.jpg]
REGIONS BANK, as a Lender By: /s/ Ankur Shah Name: Ankur Shah Title: Director
[Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc049.jpg]
Citizens Bank, N.A., as a Lender By: /s/ Anita Philip Name: Anita Philip Title:
Director [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc050.jpg]
TRUIST BANK (as successor by merger to SunTrust Bank), as a Lender By: /s/ Mark
Bohntinsky Name: Mark Bohntinsky Title: Managing Director [Dillard’s - Amendment
No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc051.jpg]
Bank of America, N.A., as a Lender By: /s/ Nicole Cangelosi Name: Nicole
Cangelosi Title: SVP [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc052.jpg]
Citibank N.A., as a Lender By: /s/ Doug Barnell Name: Doug Barnell Title:
Authorized Signatory [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc053.jpg]
Simmons Bank, as a Lender By: /s/ Bill Yee Name: Bill Yee Title: Senior Vice
President [Dillard’s - Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc054.jpg]
EXHIBIT A AMENDED CREDIT AGREEMENT [See attached]



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc055.jpg]
EXECUTION VERSION FIVE-YEAR CREDIT AGREEMENT dated as of May 13, 2015, as
amended as of August 9, 2017 and as of April 30, 2020 among DILLARD’S, INC., as
Parent Borrower for the Borrowers, The Other BORROWERS Party Hereto, The LENDERS
Party Hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Collateral Agent JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, N.A., REGIONS
CAPITAL MARKETS and CITIZENS BANK, N.A., as Second Amendment Arrangers WELLS
FARGO BANK, N.A. and REGIONS CAPITAL MARKETS, as Second Amendment Syndication
Agents CITIZENS BANK, N.A., as Second Amendment Documentation Agent



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc056.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...........................................................................................................
1 Section 1.01 Defined Terms
............................................................................................
1 Section 1.02 Terms
Generally........................................................................................
43 Section 1.03 Accounting Terms; GAAP
........................................................................ 44
Section 1.04 Classification of Loans, Commitments and Borrowings
.......................... 44 Section 1.05 Status of Obligations
.................................................................................
44 Section 1.06 Divisions
...................................................................................................
44 Section 1.07 Interest Rates; LIBOR Notification
.......................................................... 45 ARTICLE II AMOUNT
AND TERMS OF CREDIT
.................................................................. 45 Section
2.01 Commitment of the Lenders
..................................................................... 45 Section
2.02 Reserves; Changes to Reserves
................................................................. 46 Section
2.03 Making of Loans
.......................................................................................
46 Section 2.04 Overadvances
............................................................................................
48 Section 2.05 Swingline
Loans........................................................................................
48 Section 2.06 Letters of Credit
........................................................................................
50 Section 2.07 Settlements Amongst Lenders
.................................................................. 57 Section
2.08 Notes; Repayment of Loans
...................................................................... 58
Section 2.09 Termination or Reduction of Commitments; Increase of Commitments
............................................................................................
59 Section 2.10 Letter of Credit Fees
.................................................................................
61 Section 2.11 Certain Fees
..............................................................................................
62 Section 2.12 Unused Commitment Fee
......................................................................... 62
Section 2.13 Interest on Loans
.......................................................................................
62 Section 2.14 Nature of Fees
...........................................................................................
63 Section 2.15 [Reserved]
.................................................................................................
63 Section 2.16 Alternate Rate of Interest
.......................................................................... 63
Section 2.17 Conversion and Continuation of Loans
.................................................... 65 Section 2.18 Payments
Generally; Pro Rata Treatment; Sharing of Setoffs.................. 66 Section
2.19 [Reserved]
.................................................................................................
69 Section 2.20 Extension Offers
.......................................................................................
69 Section 2.21 Mandatory Prepayment; Cash Collateral
.................................................. 73 Section 2.22 Optional
Prepayment of Loans; Reimbursement of Lenders .................... 74 Section
2.23 Maintenance of Loan Account; Statements of Account
........................... 75 Section 2.24 Cash Receipts
............................................................................................
76 Section 2.25 [Reserved]
.................................................................................................
78 Section 2.26 Increased Costs
.........................................................................................
79 Section 2.27 Change in Legality
....................................................................................
80 Section 2.28 Withholding of Taxes; Gross-Up
.............................................................. 80 Section 2.29
[Reserved]
.................................................................................................
84 Section 2.30 Mitigation Obligations; Replacement of Lenders
..................................... 84 Section 2.31 Defaulting
Lenders....................................................................................
85 i



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc057.jpg]
Section 2.32 Hedging Agreements and other Bank Products
........................................ 87 ARTICLE III LOAN GUARANTY
.............................................................................................
87 Section 3.01 Guaranty
....................................................................................................
87 Section 3.02 Guaranty of Payment
................................................................................
88 Section 3.03 No Discharge or Diminishment of Loan Guaranty
................................... 88 Section 3.04 Defenses Waived
......................................................................................
89 Section 3.05 Rights of Subrogation
...............................................................................
89 Section 3.06 Reinstatement; Stay of Acceleration
......................................................... 90 Section 3.07
Information
...............................................................................................
90 Section 3.08 Taxes
.........................................................................................................
90 Section 3.09 Maximum Liability
...................................................................................
90 Section 3.10 Contribution
..............................................................................................
90 Section 3.11 Liability Cumulative
.................................................................................
91 Section 3.12 Keepwell
...................................................................................................
91 Section 3.13 Release of Guarantees
...............................................................................
92 ARTICLE IV REPRESENTATIONS AND WARRANTIES
..................................................... 92 Section 4.01
Organization; Powers
................................................................................
92 Section 4.02 Authorization; Enforceability
................................................................... 92 Section
4.03 Governmental Approvals; No Conflicts
................................................... 92 Section 4.04 Financial
Condition
...................................................................................
93 Section 4.05 Properties
..................................................................................................
93 Section 4.06 Litigation and Environmental Matters
...................................................... 93 Section 4.07
Compliance with Laws and Agreements
.................................................. 94 Section 4.08 Investment
Company Status
..................................................................... 94 Section
4.09 Taxes
.........................................................................................................
94 Section 4.10 ERISA
.......................................................................................................
94 Section 4.11 Disclosure
.................................................................................................
94 Section 4.12 Subsidiaries
...............................................................................................
95 Section 4.13 Insurance
...................................................................................................
95 Section 4.14 Security Documents
..................................................................................
95 Section 4.15 Federal Reserve
Regulations.....................................................................
95 Section 4.16 Solvency
....................................................................................................
95 Section 4.17 Use of
Proceeds.........................................................................................
95 Section 4.18 Anti-Corruption Laws and
Sanctions........................................................ 96 Section
4.19 Affected Financial Institutions
.................................................................. 96 Section
4.20 Plan Assets; Prohibited Transactions
........................................................ 96 ARTICLE V CONDITIONS
........................................................................................................
96 Section 5.01 Second Amendment Effective Date
.......................................................... 96 Section 5.02
Conditions Precedent to Each Loan and Each Letter of Credit ................ 99
ARTICLE VI AFFIRMATIVE COVENANTS
......................................................................... 100
Section 6.01 Financial Statements and Other Information
.......................................... 100 Section 6.02 Notices of Material
Events...................................................................... 102
Section 6.03 Information Regarding Collateral
........................................................... 103 ii



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc058.jpg]
Section 6.04 Existence; Conduct of Business
.............................................................. 103 Section 6.05
Payment of
Obligations...........................................................................
103 Section 6.06 Maintenance of Properties
...................................................................... 103
Section 6.07 Insurance
.................................................................................................
104 Section 6.08 Casualty and Condemnation
................................................................... 104 Section
6.09 Books and Records; Inspection and Audit Rights; Appraisals ...............
104 Section 6.10 Compliance with Laws
........................................................................... 105
Section 6.11 Use of Proceeds and Letters of Credit
.................................................... 105 Section 6.12 Accuracy
of Information
......................................................................... 106
Section 6.13 Additional Borrowers; Further Assurances
............................................ 106 Section 6.14 Post-Closing
Obligations
........................................................................ 107
ARTICLE VII NEGATIVE COVENANTS
...............................................................................
108 Section 7.01 Indebtedness and Other Obligations
....................................................... 108 Section 7.02 Liens
........................................................................................................
109 Section 7.03 Fundamental Changes
.............................................................................
110 Section 7.04 Restrictive Agreements
........................................................................... 111
Section 7.05 Asset Sales
..............................................................................................
112 Section 7.06 Restricted Payments; Certain Payments of Indebtedness
....................... 114 Section 7.07 Transactions with Affiliates
.................................................................... 115 Section
7.08 Fixed Charge Coverage Ratio
................................................................. 116 Section
7.09 Subsidiaries
.............................................................................................
116 Section 7.10 Investments, Loans, Advances, Guarantees and Acquisitions
................ 116 ARTICLE VIII EVENTS OF DEFAULT
..................................................................................
117 Section 8.01 Events of Default
....................................................................................
117 Section 8.02 When Continuing
....................................................................................
121 Section 8.03 Remedies on Default
...............................................................................
121 ARTICLE IX THE AGENT
.......................................................................................................
121 Section 9.01 Authorization and Action
........................................................................ 121
Section 9.02 Administrative Agent’s Reliance, Indemnification, Etc..
....................... 124 Section 9.03 Posting of Communications
.................................................................... 125 Section
9.04 The Agent Individually
........................................................................... 127
Section 9.05 Successor Agent
......................................................................................
127 Section 9.06 Acknowledgment of Lenders and Issuing Lender
.................................. 128 Section 9.07 Collateral
Matters....................................................................................
129 Section 9.08 Credit Bidding
.........................................................................................
130 Section 9.09 Certain ERISA Matters
........................................................................... 131
Section 9.10 Flood
Laws..............................................................................................
132 ARTICLE X MISCELLANEOUS
.............................................................................................
132 Section 10.01 Notices
....................................................................................................
132 Section 10.02 Waivers; Amendments
............................................................................ 134
Section 10.03 Special Amendment Rules
...................................................................... 136
Section 10.04 Expenses; Indemnity; Damage Waiver
................................................... 138 Section 10.05
Designation of Parent Borrower as Borrowers’ Agent ...........................
140 iii



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc059.jpg]
Section 10.06 Successors and
Assigns...........................................................................
141 Section 10.07 Survival
...................................................................................................
144 Section 10.08 Counterparts; Integration; Effectiveness
................................................. 144 Section 10.09 Severability
.............................................................................................
145 Section 10.10 Right of
Setoff.........................................................................................
145 Section 10.11 Governing Law; Jurisdiction; Consent to Service of Process
................. 145 Section 10.12 WAIVER OF JURY TRIAL
................................................................... 146 Section
10.13 Headings
.................................................................................................
146 Section 10.14 Interest Rate Limitation
.......................................................................... 146
Section 10.15 Additional Waivers
.................................................................................
147 Section 10.16 No Fiduciary Duty, etc
............................................................................ 148
Section 10.17 Confidentiality
........................................................................................
149 Section 10.18 Non-Public Information
.......................................................................... 149
Section 10.19 USA PATRIOT Act
................................................................................
150 Section 10.20 Specified Subsidiaries
.............................................................................
150 Section 10.21 Marketing Consent
..................................................................................
150 Section 10.22 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions...............................................................................................
150 Section 10.23 Acknowledgement Regarding Any Supported QFCs
............................. 151 Section 10.24 Several Obligations; Violation
of Law ................................................... 152 Section 10.25
Disclosure
...............................................................................................
152 Section 10.26 Appointment for Perfection
.................................................................... 152 iv



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc060.jpg]
EXHIBITS A Form of Assignment and Assumption B-1 Form of Revolving Notes B-2
Form of Swingline Note C [Reserved] D Form of Borrowing Base Certificate E Form
of Breakage Costs Certificate F-1 U.S. Tax Certificate (For Foreign Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes) F-2 U.S. Tax
Certificate (For Foreign Participants that are not Partnerships for U.S. Federal
Income Tax Purposes) F-3 U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) F-4 U.S. Tax Certificate (For
Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes) G
Form of Borrowing Request v



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc061.jpg]
SCHEDULES 1.1 Lenders and Commitments 1.2 Bonds 2.24(a) DDAs 2.24(b) Credit Card
Arrangements 4.05(c)(i) Title to Properties; Real Estate Owned 4.05(c)(ii)
Leased Properties 4.06 Disclosed Matters 4.12 Subsidiaries 4.13 Insurance 7.01
Indebtedness 7.02 Liens 7.04 Restrictive Agreements 7.10 Investments vi



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc062.jpg]
FIVE-YEAR CREDIT AGREEMENT FIVE-YEAR CREDIT AGREEMENT dated as of May 13, 2015,
as amended by that certain Amendment No. 1 to Credit Agreement dated as of
August 9, 2017 and by that certain Amendment No. 2 to Credit Agreement dated as
of April 30, 2020 (this “Agreement”), among DILLARD’S, INC., a corporation
organized under the laws of the State of Delaware, as Parent Borrower, the other
BORROWERS from time to time party hereto, the LENDERS from time to time party
hereto and JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent and as Collateral Agent for the Lenders. The Borrowers have
requested that the Lenders make extensions of credit (by means of loans and
letters of credit) to the Borrowers in an original aggregate principal or face
amount not exceeding $800,000,000 at any one time outstanding in Dollars. The
Lenders are prepared to extend such credit upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows: ARTICLE I DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below: “ACH” shall mean automated clearing house
transfers. “Activation Period” means any period commencing (a) on the first date
on which an Event of Default has occurred and is continuing or (b) when Excess
Availability is less than $150,000,000 for a period of three consecutive
Business Days, and, in each case, continuing until the date upon which both (i)
Excess Availability has been equal to or greater than $150,000,000 at all times
during the preceding thirty (30) consecutive day period and (ii) no Event of
Default has occurred during such thirty (30) consecutive day period. “Adjusted
LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period. “Administrative Agent” means
JPMorgan, in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution. 1



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc063.jpg]
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person. “Agent”
means JPMorgan, in its capacity as Administrative Agent and Collateral Agent for
the Lenders hereunder, and any successors and assigns pursuant to Section 9.05
of this Agreement. “Agent Indemnitee” has the meaning assigned to it in Section
10.04(c). “Agreement” shall have the meaning set forth in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be based on the LIBO Screen Rate (or if
the LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day;
provided that if such rate shall be less than 2.00%, such rate shall be deemed
to be 2.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, as the case may be. “Anti-Corruption Laws” means all
laws, rules, and regulations of any jurisdiction applicable to any Borrower or
any of its Subsidiaries from time to time concerning or relating to bribery,
corruption or money laundering. “Applicable Parties” has the meaning assigned to
it in Section 9.03(c). “Applicable Rate” means, on any day with respect to Base
Rate Loans or Eurocurrency Loans, the applicable per annum percentage set forth
in the table shown below: Base Rate Loans Eurocurrency Loans 0.750% 1.750% The
Applicable Rate shall be applied by the Agent, and such application shall be
conclusive absent manifest error. “Appraised Value” means the amount which
represents the net percentage of the Cost of the Borrowers’ Inventory realizable
in the event of a liquidation of such Inventory determined from a net orderly
liquidation value appraisal of such Inventory undertaken from time to time by an
independent appraiser satisfactory to the Agent. “Approved Electronic Platform”
has the meaning provided therefor in Section 9.03(a). “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the 2



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc064.jpg]
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arranger” means each of the
Effective Date Arrangers, the First Amendment Arrangers and the Second Amendment
Arrangers. “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of each
party whose consent is required by Section 10.06), and accepted by the Agent, in
the form of Exhibit A or any other form (including electronic records generated
by the use of an electronic platform) approved by the Agent. “Auto-Renewal
Letter of Credit” means a Letter of Credit with an initial expiry date of one
year or less after the date of its issuance that has automatic renewal
provisions. “Availability Reserves” means the sum of (i) such reserves as the
Agent from time to time determines in its Permitted Discretion as being
appropriate to reflect the impediments to the Agent’s ability to realize upon
the Collateral and (ii) with respect to Specified Bank Products then provided or
outstanding, the Bank Product Reserve in effect at such time; provided that
reserves with respect to Specified Bank Products then provided or outstanding
shall not exceed the Specified Bank Product Amount. Without limiting the
generality of the foregoing, Availability Reserves may include (but are not
limited to) reserves based on (a) rent; (b) Customer Credit Liabilities; (c)
customs, duties, and other costs to release Inventory which is being imported
into the United States; and (d) outstanding taxes and other governmental
charges, including, ad valorem, real estate, personal property, and other taxes
which might have priority over the interests of the Agent in the Collateral and
either which have not been paid when due or which the Agent, in its Permitted
Discretion, believes may impede the Agent’s ability to realize upon the
Collateral. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution. “Bail-In Legislation” means, (a) with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, rule, regulation or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). “Bank
Product Obligations” means any and all obligations of the Borrowers and their
Subsidiaries, including, without limitation, Hedging Obligations, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Bank Products owed to any Person that
(a) at the time it enters into a Bank Product is a Lender or any of its
Affiliates or (b) at the time it (or its Affiliate) becomes a Lender, is a party
to a Bank Product with any Borrower or any of its Subsidiaries, in each case in
its capacity as a party to such Bank Product (even if such Person ceases to be a
Lender or such Person’s Affiliate ceases to be a Lender). 3



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc065.jpg]
“Bank Product Reserve” means, at any time, an amount equal to the sum of all
Specified Bank Product Amounts associated with all of the then outstanding
Specified Bank Products or, with respect to any particular Specified Bank
Product, such lesser amount as may equal to the actual obligation of the
applicable Borrower as determined utilizing the methodology agreed to with
respect to such Specified Bank Product by the Agent with respect to Bank
Products provided by JPMorgan (or one of its Affiliates) or between the
applicable Lender (or its Affiliate) and the Parent Borrower, as applicable.
With respect to any calculation of the amounts to be included in the Bank
Product Reserve which is less than an established Specified Bank Product Amount,
the Agent shall have no obligation to determine the amount thereof. The Parent
Borrower and/or the applicable Lender (other than JPMorgan) or its Affiliate
shall provide the Agent written notice of such lower amount and calculation
thereof. In absence of any such notice, the amount included in the Bank Product
Reserve shall equal the Specified Bank Product Amount established with respect
to the Specified Bank Product in question. Notwithstanding the foregoing, in no
event can the Bank Product Reserve exceed $25,000,000. “Bank Products” shall
mean any one or more of the following types of services or facilities extended
to any Borrower or any of its Subsidiaries by the Agent, any Lender, or any of
their respective Affiliates: (a) credit cards, including the Borrowers’
commercial credit cards, stored value cards and purchase cards, (b) Hedging
Agreements, (c) merchant processing services and any deposit, lock box, other
cash management arrangement or treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts, cash pooling
services, and interstate depository network services), (d) foreign exchange, (e)
supply chain financing, open account services and similar trade finance
services, or (f) any other product or service provided by any such Person.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment or has had any order for relief in such proceeding entered in
respect thereof, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Base Rate Loan”
shall mean any Loan bearing interest at a rate determined by reference to the
Alternate Base Rate in accordance with the provisions of Article II. 4



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc066.jpg]
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Agent and the
Parent Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body and/or (ii) any evolving or then- prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 1.00%, the Benchmark Replacement will be deemed to
be 1.00% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Agent in its sole discretion. “Benchmark Replacement Adjustment” means the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Parent Borrower giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then- prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time (for the avoidance of doubt, such Benchmark Replacement
Adjustment shall not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement). “Benchmark Replacement
Date” means the earlier to occur of the following events with respect to the
LIBO Rate: (1) in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or (2) in the case of clause (3) of the definition
of “Benchmark Transition Event,” the date of the public statement or publication
of information referenced therein. 5



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc067.jpg]
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO
Screen Rate announcing that such administrator has ceased or will cease to
provide the LIBO Screen Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBO Screen Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBO Screen Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBO Screen Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Screen Rate, in each case which states that the
administrator of the LIBO Screen Rate has ceased or will cease to provide the
LIBO Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Screen Rate; and/or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO
Screen Rate announcing that the LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate and
solely to the extent that the LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.16 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.16. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership or
control as required by the Beneficial Ownership Regulation. “Beneficial
Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of
(a) an “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
to which Section 4975 of the Code applies, and (c) any Person whose assets
include (for purposes of 6



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc068.jpg]
the Plan Asset Regulations or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “BHC Act Affiliate” means, as to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such Person. “Blocked Account Agreements” has the meaning set forth in Section
2.24(c). “Blocked Account Banks” shall mean the banks with whom the Borrowers
have entered into Blocked Account Agreements, including, with respect to the
Parent Borrower Blocked Account, JPMorgan (or such other bank which has entered
into a Blocked Account Agreement with respect to the Parent Borrower Blocked
Account). “Blocked Accounts” shall have the meaning set forth in Section
2.24(c). “Board” means the Board of Governors of the Federal Reserve System of
the United States of America. “Bonds” means those obligations of the Parent
Borrower for borrowed money under those certain indentures described on Schedule
1.2 hereto. “Borrowers” means collectively, the Parent Borrower, Dillard
Tennessee Operating Limited Partnership, Dillard Store Services, Inc., The
Higbee Company, LLC, Construction Developers, LLC, Dillard International, LLC,
Condev Nevada, Inc., U.S. Alpha, Inc., Dillard’s Dollars, Inc., Higbee
Louisiana, LLC, Dillard Texas Central, LLC, Dillard Texas East, LLC, Dillard
Texas Four-Point, LLC, Dillard Texas South, LLC, DSS Neil Operations, LLC, DSS
Uniter, LLC, Higbee GAK, LP, Higbee Lancoms, LP, Higbee Salva, LP, Higbee West
Main, LP, 600 Carnahan Drive Operations, LLC, 600 Carnahan Drive Property, LLC,
BTK Development L.L.C., Dillard Investment Co., Inc., Dillard Texas, LLC,
Dillard’s Utah, Inc., D-SERF Company, LLC, Fort Worth Borrower LLC, Fremaux
Holdings, LLC, GAK GP, LLC, GAK Investco, LLC, Higbee Investco, LLC, Lancoms GP,
LLC, Little Rock Borrower LLC, California DSS, Inc., Pulaski Realty Company,
Salva GP, LLC, TNLP Investco, LLC, West Main GP, LLC, and Higbee KYG, LP and any
Domestic Subsidiary that becomes a Borrower pursuant to Section 6.13 of this
Agreement. “Borrowing” shall mean (a) the incurrence of Loans of a single Type,
on a single date and having, in the case of Eurocurrency Loans, a single
Interest Period, or (b) a Swingline Loan. “Borrowing Base” means (a) as of the
Second Amendment Effective Date and until the Deemed Borrowing Base Termination
Date, the Deemed Borrowing Base and (b) any time after the Deemed Borrowing Base
Termination Date, an amount equal to (i) 90% multiplied by the Appraised Value
multiplied by Eligible Inventory (valued at Cost), minus (ii) the aggregate
amount of all Availability Reserves. “Borrowing Base Certificate” has the
meaning assigned to such term in Section 6.01(e). 7



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc069.jpg]
“Borrowing Request” means a request by the Parent Borrower on behalf of the
Borrowers for a Borrowing substantially in the form of Exhibit G or any other
form reasonably approved by the Agent, in each case, in accordance with Section
2.03. “Breakage Costs” shall have the meaning set forth in Section 2.22(b).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Little Rock, Arkansas are
authorized or required by law to remain closed, provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market. “Capital Expenditures” means, for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrowers and their Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrowers and their Subsidiaries for
such period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by the Borrowers and their Subsidiaries during such period. “Capital
Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. “Cash Collateral Account” shall mean an interest-bearing
account established by the Borrowers with the Agent at JPMorgan under the sole
and exclusive dominion and control of the Agent designated as the “Dillard’s
Cash Collateral Account”. “Cash Control Event” means that Excess Availability is
less than $125,000,000 for three (3) consecutive Business Days. For purposes of
Section 2.24(g), the occurrence of a Cash Control Event shall be deemed
continuing notwithstanding that Excess Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until Excess Availability
exceeds $125,000,000 for sixty (60) consecutive days, in which event a Cash
Control Event shall no longer be deemed to be continuing for purposes of Section
2.24(g). “Cash Receipts” has the meaning provided therefor in Section 2.24(c).
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code. “Change in Control” means either (a) after the Second
Amendment Effective Date, any Person or two or more Persons acting in concert
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act), directly or indirectly, of common stock of the Parent Borrower
representing 50% or more of the combined voting power of all common stock of the
Parent Borrower entitled to vote in the election of directors, (b) during any
period of up to twelve consecutive months, whether commencing before or after
the Second Amendment Effective Date, individuals who at the beginning of such
twelve-month period were directors of the Parent 8



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc070.jpg]
Borrower, ceasing for any reason (other than by reason of death, disability or
scheduled retirement) to constitute a majority of the Board of Directors of the
Parent Borrower, unless such directors were replaced by new directors whose
election to the Board of Directors of the Parent Borrower, or whose nomination
for election by the shareholders of the Parent Borrower, was approved by a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved, or (c) the failure of the Parent Borrower to directly or
indirectly Control all of the Subsidiary Borrowers. Notwithstanding the
preceding or any provision of Section 13d-3 or 13d-5 of the Exchange Act, (i) a
Person or group shall not be deemed to beneficially own Equity Interests subject
to a stock or asset purchase agreement, merger agreement, option agreement,
warrant agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the acquisition of the Equity
Interests in connection with the transactions contemplated by such agreement and
(ii) a Person or group will not be deemed to beneficially own the common stock
of another Person as a result of its ownership of the common stock or other
securities of such other Person’s parent entity (or related contractual rights)
unless it owns 50% or more of the total voting power of the common stock
entitled to vote for the election of directors of such parent entity having a
majority of the aggregate votes on the board of directors (or similar body) of
such parent entity. “Change in Law” means the occurrence after the Effective
Date (or, with respect to any Lender, such later date on which such Lender
becomes a party to this Agreement) of any of the following: (a) the adoption of
or taking effect of any law, rule, regulation or treaty (including any rules or
regulations issued under or implementing any existing law), (b) any change in
any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority; or (c)
compliance by any Lender or any Issuing Lender (or, for purposes of Section
2.26(b), by any lending office of such Lender or by such Lender’s or such
Issuing Lender’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented; and
provided, further, that the determination by any Lender of any additional amount
owing to it (other than such amounts payable under Section 2.28), to the extent
claimed in reliance on the preceding proviso, shall be made in good faith in a
manner generally consistent with such Lender’s standard practices and only if
such Lender seeks, or intends to seek, reimbursement for such additional amounts
under other syndicated credit facilities involving similarly situated borrowers
under which such Lender is a lender and may seek such reimbursement. “Charges”
has the meaning provided therefor in Section 10.14. “Class” when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Existing Loans, Extended Loans (of the same
Extension 9



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc071.jpg]
Series) or Swingline Loans, when used in reference to any Commitment, refers to
whether such Commitment is an Existing Commitment, an Extended Commitment (of
each Extension Series) or a Swingline Commitment and when used in reference to
any Lender, refers to whether such Lender has a Loan or Commitment with respect
to a single class. “Code” means the Internal Revenue Code of 1986, as amended
from time to time. “Collateral” means any and all “Collateral” as defined in any
applicable Security Document. In no event shall Other Store Proceeds constitute
Collateral hereunder. “Collateral Agent” means JPMorgan in its capacity as
collateral agent for the Lenders hereunder. “Commercial Letter of Credit” means
any Letter of Credit issued for the purpose of providing the primary payment
mechanism in connection with the purchase of any materials, goods or services by
a Borrower in the ordinary course of business of such Borrower. “Commercial
Letter of Credit Outstandings” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial Letter of Credit Outstandings of any Lender at any
time shall be its Commitment Percentage of the total Commercial Letter of Credit
Outstandings at such time. “Commitment” shall mean, with respect to each Lender,
the commitment of such Lender which is available to be borrowed in the amount
set forth opposite its name as its Commitment on Schedule 1.1 or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to Section 2.09. “Commitment
Fee” has the meaning provided therefor in Section 2.12. “Commitment Fee Rate”
means, on any day with respect to the Commitment Fee, a per annum percentage
equal to 0.30%. “Commitment Increase Lender” has the meaning assigned to such
term in Section 2.09(c). “Commitment Percentage” shall mean, with respect to
each Lender, at any time, except as otherwise provided herein, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 or as may subsequently be set forth in the Register from
time to time, as the same may be reduced or increased from time to time pursuant
to Section 2.09. Notwithstanding the foregoing, in the case of Section 2.31 when
a Defaulting Lender shall exist, “Commitment Percentage” as used in such Section
2.31 with respect to any Non-Defaulting Lender shall mean the percentage of the
Total Commitment (disregarding any Defaulting Lender’s Commitment) represented
by such Non-Defaulting Lender’s Commitment. “Commitment Termination Date” means
August 9, 2022 (or, if such date is not a Business Day, the immediately
preceding Business Day). 10



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc072.jpg]
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et.
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder. “Communications” has the meaning assigned to
such term in Section 9.03(c). “Compounded SOFR” means the compounded average of
SOFRs for the applicable Corresponding Tenor, with the rate, or methodology for
this rate, and conventions for this rate (which may include compounding in
arrears with a lookback and/or suspension period as a mechanism to determine the
interest amount payable prior to the end of each Interest Period) being
established by the Agent in accordance with: (1) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that: (2) if, and to
the extent that, the Agent determines that Compounded SOFR cannot be determined
in accordance with clause (1) above, then the rate, or methodology for this
rate, and conventions for this rate that the Agent determines in its reasonable
discretion are substantially consistent with any evolving or then-prevailing
market convention for determining compounded SOFR for U.S. dollar-denominated
syndicated credit facilities at such time; provided, further, that if the Agent
decides that any such rate, methodology or convention determined in accordance
with clause (1) or clause (2) is not administratively feasible for the Agent,
then Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.” “Consolidated Cash Balance” means, at any
time, the aggregate amount of cash, marketable securities, treasury bonds and
bills, certificates of deposit, investments in money market funds and commercial
paper and other cash equivalents (other than Excluded Cash), in each case, held
or owned by (whether directly or indirectly), credited to the account of, or
otherwise reflected as an asset on the balance sheet (prepared in accordance of
GAAP) of, the Parent Borrower and its Subsidiaries. “Consolidated Cash Balance
Threshold” means $250,000,000. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Corresponding Tenor” with respect to a Benchmark Replacement means a
tenor (including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate. 11



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc073.jpg]
“Cost” means the cost value of Inventory as reported on the Borrowers’ financial
stock ledger using the retail method of accounting based on practices which are
in effect on the date of this Agreement. “Covered Entity” means any of the
following: (a) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b). “Covered Party” has the meaning given to such term in Section
10.23. “Credit Card Notifications” has the meaning provided therefor in Section
2.24(c). “Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings. “Credit Party” means the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Swingline Lenders or any other
Lender. “Customer Credit Liabilities” means, at any time, the aggregate face
value at such time of (a) outstanding gift certificates and gift cards of the
Subsidiary Borrowers entitling the holder thereof to use all or a portion of the
certificate to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Subsidiary
Borrowers. “DDA Notification” has the meaning provided therefor in Section
2.24(c). “DDAs” means any checking or other demand deposit account, investment
account, securities account, commodity account or other account maintained by
any Borrower (other than any Excluded Account). “Deemed Borrowing Base” means an
amount equal to (a) 75% multiplied by the difference between (A) the Cost of
Eligible Inventory and (B) Inventory Reserves, minus (b) the aggregate amount of
all Availability Reserves. “Deemed Borrowing Base Termination Date” means the
date that the Parent Borrower delivers to the Agent (a) a field examination and
appraisal of the Subsidiary Borrowers’ Inventory completed by a reasonably
acceptable examiner and a reasonably acceptable appraiser, in each case to the
Agent, and (b) a completed Borrowing Base Certificate using the borrowing base
formula described in clause (b) of the definition of “Borrowing Base”. “Default”
means any event or condition that constitutes an Event of Default or that upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default. “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. 12



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc074.jpg]
“Defaulting Lender” means, any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Agent, any Issuing Lender,
any Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Agent, any Issuing Lender or any Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by the Agent or the Parent
Borrower, to confirm in writing to the Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Parent Borrower), or
(d) has, or has a direct or indirect Parent that has, (i) become the subject of
a Bankruptcy Event, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect Parent thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Parent Borrower, each Issuing
Lender, each Swingline Lender and each Lender. “Depository” means any bank,
broker, depository, institution or other entity that maintains a DDA. “DICL”
means Dillard’s Insurance Company Limited, a company registered and existing
under the laws of Bermuda. “Disposition” has the meaning set forth in Section
7.05. “Dividing Person” has the meaning given to such term in the definition of
“Division”. “Division” means the division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive. “Division Successor” means any Person that, upon the
consummation of a Division of a Dividing Person, holds all or any portion of the
assets, liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing 13



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc075.jpg]
Person which retains any of its assets, liabilities and/or obligations after a
Division shall be deemed a Division Successor upon the occurrence of such
Division. “Documentation Agents” means each of the Effective Date Documentation
Agent, the First Amendment Documentation Agent and the Second Amendment
Documentation Agent. “Dollars” or “$” refers to lawful money of the United
States of America. “Domestic Subsidiary” means any Subsidiary of a Borrower
organized or incorporated under the laws of a jurisdiction located in the U.S.
“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Parent Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.16 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and (2) (i) the election by the Agent or
(ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Agent of written
notice of such election to the Parent Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Agent. “EBITDA”
means, for any period, the Net Income for the Parent Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP plus (a)
without duplication to the extent deducted in determining such Net Income, the
sum of (i) Interest Expense, provision for Taxes based on income and
depreciation and amortization, all as determined in accordance with GAAP, (ii)
extraordinary, non-recurring or unusual charges or losses, (iii) charges
resulting from the application of FASB Statement Number 123 (Revised), (iv)
other non-cash charges and (v) losses arising from the sale of assets other than
in the ordinary course of business, minus (b) to the extent included in such
consolidated Net Income, extraordinary, non-recurring or unusual gains and gains
arising from the sale of assets other than in the ordinary course of business.
Notwithstanding anything to the contrary contained herein, all calculations of
EBITDA shall be calculated, determined and adjusted to exclude, for any
applicable period or date of determination, any income, loss, results of
operations, deduction, charge or other adjustments with respect to the Specified
Subsidiaries, except, without duplication, for any earnings of any Specified
Subsidiary that are actually received in cash by any Borrower and included in
such Borrower’s Net Income. “EBITDAR” means for any period for the Parent
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, the sum of (a) EBITDA plus (b) Rental and Lease Expense of the Parent
Borrower and its Subsidiaries. Notwithstanding anything to the contrary
contained herein, all calculations of EBITDAR shall be calculated, determined
and adjusted to exclude, for any applicable period or date of determination, any
income, loss, results of operations, deduction, charge or other adjustments with
respect to the Specified Subsidiaries, except, without duplication, for any
earnings of any Specified Subsidiary that are actually received in cash by any
Borrower and included in such Borrower’s Net Income. 14



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc076.jpg]
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC. “EEA Financial Institution” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means May 13, 2015. “Effective Date
Arrangers” means each of J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC, Regions Capital Markets, a division of Regions Bank, and Citizens Bank,
N.A., in its capacity as joint lead arranger and joint bookrunner for the credit
facility established hereunder as of the Effective Date. “Effective Date
Documentation Agent” means Citizens Bank, N.A., in its capacity as documentation
agent for the credit facility established hereunder as of the Effective Date.
“Effective Date Syndication Agents” means each of Wells Fargo Bank, N.A. and
Regions Capital Markets, in their capacity as syndication agents for the credit
facility established hereunder as of the Effective Date. “Electronic Signature”
means an electronic sound, symbol, or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record. “Electronic System” means any
electronic system, including e-mail, e-fax, web portal access for such Borrower
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Agent or any Issuing Lender and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system. “Eligible Assignee” means (a) a
Lender, (b) an Affiliate of a Lender and (c) an Approved Fund, other than, in
each case, (i) a Defaulting Lender or its Parent, (ii) the Parent Borrower or
any Subsidiary or other Affiliate of the Parent Borrower, (iii) a natural person
or (iv) a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person, other than, in the case
of this clause (iv), any such holding company, investment vehicle or trust that
(A) has not been established for the primary purpose of acquiring Loans or 15



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc077.jpg]
Commitments, (B) is managed by a professional advisor, who is not a natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, (C) has assets greater than $25,000,000
and (D) makes or purchases commercial loans and similar extensions of credit in
the ordinary course of its business as significant part of its activities.
“Eligible Inventory” shall mean, as of the date of determination thereof, items
of Inventory of the Subsidiary Borrowers that are finished goods, merchantable
and readily saleable to the public in the ordinary course deemed by the Agent in
its Permitted Discretion to be eligible for inclusion in the calculation of the
Borrowing Base. “Eligible Inventory” shall include, without duplication of other
Eligible Inventory, Eligible Letter of Credit Inventory. Without limiting the
foregoing, unless otherwise approved in writing by the Agent, none of the
following shall be deemed to be Eligible Inventory: (a) Inventory that is not
owned solely by the Subsidiary Borrowers, or is leased or on consignment or the
Subsidiary Borrowers do not have good and valid title thereto; (b) Inventory
(including any portion thereof in transit from vendors, except for Eligible
Letter of Credit Inventory) that is not located at a warehouse facility or store
that is owned or leased by a Subsidiary Borrower; (c) Inventory that represents
(i) goods damaged, defective or otherwise unmerchantable, (ii) goods that do not
conform in all material respects to the representations and warranties contained
in this Agreement or any of the Security Documents, or (iii) goods to be
returned to the vendor or goods for which reclamation rights have been asserted
by the seller; (d) Inventory that is not located in the United States of America
(excluding territories and possessions thereof and Eligible Letter of Credit
Inventory); (e) Inventory that is not subject to a perfected first priority
security interest in favor of the Agent for the benefit of the Secured Parties;
(f) Inventory which consists of samples, labels, bags, packaging, and other
similar non-merchandise categories; (g) Inventory as to which insurance in
compliance with the provisions of Section 6.07 hereof is not in effect; (h)
Inventory which has been sold but not yet delivered or as to which any
Subsidiary Borrower has accepted a deposit; (i) Perishable Inventory; (j)
Inventory which is subject to any Lien other than (i) a Lien in favor of the
Agent and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Agent; 16



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc078.jpg]
(k) Inventory (except for Eligible Letter of Credit Inventory) which is being
processed offsite at a third party location or outside processor, or is
in-transit to or from such third party location or outside processor; or (l)
Inventory which has been acquired from a Sanctioned Person. In the event that
Inventory of a Subsidiary Borrower which was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Subsidiary Borrower or the
Parent Borrower shall notify the Agent thereof on and at the time of submission
to the Agent of the next Borrowing Base Certificate. “Eligible Letter of Credit
Inventory” means Inventory (a) not yet delivered to a Subsidiary Borrower, (b)
the purchase of which is supported by a Commercial Letter of Credit having an
expiry within sixty (60) days of such date of determination, (c) subject to a
negotiable document showing Agent, or with consent of the Agent, for which the
document of title reflects a Subsidiary Borrower as consignee (along with
delivery to the Agent or a Subsidiary Borrower, as applicable, of the documents
of title with respect thereto), (d) as to which, if so required by the Agent in
its discretion, the Agent has possession or control over the documents of title
which evidence ownership of the subject Inventory (such as by the delivery of a
customs broker agency agreement, satisfactory to the Agent), (e) which is
insured to the reasonable satisfaction of the Agent, and (f) which otherwise
would constitute Eligible Inventory. “Environmental Laws” means all applicable
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to (a) the
environment, (b) the preservation or reclamation of natural resources, (c) the
management, handling, treatment, storage, disposal, Release or threatened
Release of any Hazardous Material or (d) health and safety matters (to the
extent related to exposure to any Hazardous Materials). “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, natural resource damage, costs of environmental remediation,
administrative oversight costs, fines, penalties or indemnities), of any
Borrower or Subsidiary directly or indirectly resulting from or based upon (a)
any violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing. “Equity Interests” means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing, but excluding any
debt securities convertible into any of the foregoing. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and the rules and regulations promulgated thereunder. 17



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc079.jpg]
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event” means (a) any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued
thereunder, with respect to a Plan (other than an event for which the 30- day
notice period is waived); (b) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA applicable to such Plan), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor Person), as in effect from time to time.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II. “Event of Default” has the meaning assigned to such term in Section 8.01.
“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the lesser of the Borrowing Base or the Total Commitment, minus (b)
the outstanding Credit Extensions. “Excess Availability Threshold” is satisfied
as of any date of determination if, with respect to any transaction, Excess
Availability (calculated on a pro forma basis after giving effect to such
transaction and any Borrowings to be made on such date of determination and at
all times during the 60-day period immediately prior to such transaction) is at
least $200,000,000 (or, if such transaction is to be permitted by Section
7.10(g) or Section 7.10(k), $300,000,000) on such date of determination. “Excess
Cash” means, at any time, the amount by which the Consolidated Cash Balance
exceeds the Consolidated Cash Balance Threshold. “Exchange Act” means the
Securities Exchange Act of 1934. 18



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc080.jpg]
“Excluded Accounts” means (a) accounts maintained in the ordinary course of
business containing cash amounts that do not exceed at any time $250,000 for any
such account and $1,250,000 in the aggregate for all such accounts under this
clause (a), (b) an account which is used exclusively for the payment of payroll,
payroll taxes, employee benefits or escrow deposits related to payroll, payroll
taxes and employee benefits, (c) an account which exclusively holds amounts in
trust for third parties or on behalf of third parties including those held for
the benefit of employees, officers, directors or taxing authorities, (d) zero
balance accounts, (e) accounts consisting exclusively of Other Store Proceeds
and (f) escrow accounts and other accounts used exclusively to hold (i) proceeds
of newly issued Indebtedness permitted under this Agreement (other than any
advances under this Agreement) and (ii) cash or cash equivalents constituting
purchase price deposits held in escrow by an unaffiliated third party pursuant
to a binding and enforceable purchase and sale agreement with an unaffiliated
third party containing customary provisions regarding the payment and refunding
of such deposits. “Excluded Cash” means (a) any cash to be used to pay
obligations of the Borrowers then due and owing to unaffiliated third parties
and for which the Borrowers have issued checks or have initiated wires or ACH
transfers in order to pay such obligations, (b) cash held in (i) accounts
designated and used solely for payroll or employee benefits, (ii) cash
collateral accounts with respect to Letters of Credit, (iii) trust accounts
designated and used exclusively for the payment of taxes of the Borrowers or for
the sole benefit of third parties, and (iv) escrow accounts and accounts where
solely proceeds of newly issued Indebtedness permitted under this Agreement
(other than any advances under this Agreement) are deposited, and (c) any cash
or cash equivalents constituting purchase price deposits held in escrow by an
unaffiliated third party pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits. “Excluded Hedging
Obligation” means, with respect to any Borrower, (a) any Hedging Obligation if,
and to the extent that, all or a portion of the Guarantee of such Borrower of,
or the grant by such Borrower of a security interest to secure, such Hedging
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), by
virtue of such Borrower’s failure for any reason to constitute an ECP at the
time the Guarantee of such Borrower or the grant of such security interest
becomes or would become effective with respect to such Hedging Obligation, (b)
in the case of a Hedging Obligation subject to a clearing requirement pursuant
to Section 2(h) of the Commodity Exchange Act (or any successor provision
thereto), because such Borrower is a “financial entity,” as defined in Section
2(h)(7)(C) of the Commodity Exchange Act (or any successor provision thereto),
at the time the Guarantee of such Borrower becomes or would become effective
with respect to such related Hedging Obligation or (c) any other Hedging
Obligation designated as an “Excluded Hedging Obligation” of such Borrower as
specified in any agreement between the relevant Borrower and counterparty
applicable to such Hedging Obligations. If a Hedging Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedging Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal. “Excluded
Subsidiary” means any Subsidiary of the Parent Borrower that is (i) not a
Material Subsidiary, (ii) a Foreign Subsidiary, (iii) a Subsidiary of a CFC,
which Subsidiary is 19



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc081.jpg]
organized or incorporated under the laws of a jurisdiction located in the U.S.,
(iv) a FSHCO or (v) a Specified Subsidiary. As of the Second Amendment Effective
Date, Condev Mission, Inc., Dillard Travel, Inc., Dillard’s Properties, Inc.,
DSS HQ Properties, LLC, DSS NEIL Properties, LLC, Westminster Fashion Place LLC,
and Westminster Mall Investing LLC are Excluded Subsidiaries. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.30(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.28, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.28(f); and (d) any withholding Taxes imposed under
FATCA. “Existing Blocked Account” shall have the meaning provided in Section
2.24(a). “Existing Class” shall have the meaning provided in Section 2.20.
“Existing Commitment” shall have the meaning provided in Section 2.20. “Existing
Credit Card Notification” shall have the meaning provided in Section 2.24(b).
“Existing Loans” shall have the meaning provided in Section 2.20. “Existing
Revolving Borrowings” shall have the meaning provided in Section 2.09(d).
“Extended Commitments” shall have the meaning provided in Section 2.20.
“Extended Loans” shall have the meaning provided in Section 2.20. “Extending
Lender” shall have the meaning provided in Section 2.20. “Extension Amendment”
shall have the meaning provided in Section 2.20. “Extension Date” shall have the
meaning provided in Section 2.20. “Extension Election” shall have the meaning
provided in Section 2.20. “Extension Request” shall have the meaning provided in
Section 2.20. 20



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc082.jpg]
“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms. “FATCA” means Sections 1471 through
1474 of the Code, as of the Effective Date (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code. “Federal Funds Effective Rate”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions (as determined in such manner as
shall be set forth on the Federal Reserve Bank of New York’s Website from time
to time) and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate, provided that, if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement. “Federal Reserve Bank of New York’s Website”
means the website of the NYFRB at http://www.newyorkfed.org, or any successor
source. “Fee Letter” means, collectively, (a) the fee letter dated April 22,
2015 executed by the Agent and the Parent Borrower with respect to any
administrative agent fee set forth therein, (b) the letter agreement entitled
“Engagement Letter” dated April 7, 2020, regarding fees, executed by the Agent
and accepted and agreed to by the Parent Borrower, and (c) any other agreement
now or at anytime hereafter entered into between one or more Borrower and the
Agent, JPMorgan and/or any of their Affiliates, in each case providing for the
payment of fees to the Agent, JPMorgan and/or any of their Affiliates in
connection with this Agreement or any transactions contemplated hereby or
related thereto, as such letter agreement and such other agreements may from
time to time be amended. “Financial Officer” means, with respect to any
Borrower, the chief financial officer, principal financial officer, principal
accounting officer, treasurer, controller or assistant controller of such
Borrower. Unless otherwise specified, each reference to Financial Officer shall
be deemed to be a Financial Officer of the Parent Borrower. “First Amendment”
means that certain Amendment No. 1 to Credit Agreement dated as of August 9,
2017 among the Parent Borrower and Dillard Store Services, Inc., an Arizona
corporation, as borrowers, certain subsidiaries of the Parent Borrower as
guarantors, the Lenders party thereto and the Agent. “First Amendment Arrangers”
means each of JPMorgan, Wells Fargo Bank, N.A., Regions Capital Markets and
Citizens Bank, N.A., in their capacity as joint lead arranger and joint
bookrunner for the First Amendment. 21



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc083.jpg]
“First Amendment Documentation Agent” means Citizens Bank, N.A., in its capacity
as documentation agent for the First Amendment. “First Amendment Syndication
Agents” means each of Wells Fargo Bank, N.A. and Regions Capital Markets, in
their capacity as syndication agent for the First Amendment. “Fixed Charge
Coverage Ratio” means, with respect to any fiscal period of the Parent Borrower
and its Subsidiaries (other than the Specified Subsidiaries) on a consolidated
basis, the ratio of (a) the sum of EBITDAR for such period, minus Capital
Expenditures incurred by the Parent Borrower and its Subsidiaries (other than
the Specified Subsidiaries) during such period minus federal, state, local and
foreign income Taxes paid in cash during such period, to (b) Fixed Charges for
such period. The Fixed Charge Coverage Ratio shall be calculated on a trailing
twelve fiscal months basis. “Fixed Charges” means, with respect to any fiscal
period of the Parent Borrower and its Subsidiaries on a consolidated basis,
without duplication, the sum of (a) cash Interest Expense during such fiscal
period, (b) Rental and Lease Expense during such fiscal period, (c) Scheduled
Payments during such fiscal period, and (d) Restricted Payments made in cash in
respect of Equity Interests of the Parent Borrower during such fiscal period,
but only to the extent such Restricted Payments are paid on or after the Second
Amendment Effective Date. Notwithstanding anything to the contrary contained
herein, all calculations of Fixed Charges shall be calculated, determined and
adjusted to exclude, for any applicable period or date of determination, any
amount, charge or other adjustment with respect to the Specified Subsidiaries
determined in accordance with GAAP for such period or date of determination.
“Flood Laws” has the meaning assigned to such term in Section 9.10. “Foreign
Lender” means any Lender that is not a U.S. Person. “Foreign Subsidiary” means
any Subsidiary of a Borrower that is not a Domestic Subsidiary. “FSHCO” means
any Domestic Subsidiary that has no material assets other than the capital stock
of one or more Foreign Subsidiaries that are CFCs. “GAAP” means, subject to
Section 1.03, generally accepted accounting principles in the United States of
America, as in effect from time to time. “Governmental Authority” means the
government of the United States of America, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantee” of or by
any Person (the “guarantor”) means any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, 22



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc084.jpg]
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business; provided, further, that the term Guarantee shall
not, with respect to any Subsidiary Borrower, include any Excluded Hedging
Obligation of such Subsidiary Borrower. “Guaranteed Obligations” has the meaning
assigned to such term in Section 3.01. “Guarantor Payment” has the meaning
assigned to such term in Section 3.10. “Hazardous Materials” means: (a) any
substance, material, or waste that is included within the definitions of
“hazardous substances,” “hazardous materials,” “hazardous waste,” “toxic
substances,” “toxic materials,” “toxic waste,” or words of similar import in any
Environmental Law; (b) those substances listed as hazardous substances by the
United States Department of Transportation (or any successor agency) (49 C.F.R.
172.101 and amendments thereto) or by the Environmental Protection Agency (or
any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical. “Hedging Agreement” means any
agreement with respect to any swap, forward, spot, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Hedging Agreement. “Hedging Obligation” means, with
respect to any Person, any obligation under any Hedging Agreement, including,
without limitation the obligation to pay or perform thereunder. “IBA” has the
meaning assigned to such term in Section 1.07. “Impacted Interest Period” has
the meaning set forth in the definition of “LIBO Rate”. “Indebtedness” of any
Person means, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid or accrued by such Person, (d)
all obligations of such Person under conditional 23



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc085.jpg]
sale or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others (including, without
limitation, under any Synthetic Leases), (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all Hedging Agreements, and (l) all mandatorily redeemable
preferred stock of such Person, valued at the applicable redemption price, plus
accrued and unpaid dividends payable in respect of such redeemable preferred
stock. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. It is understood that the term “Indebtedness” does not include
obligations in respect of operating leases (which, for purposes hereof, shall be
determined in accordance with Section 1.03), including any operating leases
arising under sale and leaseback transactions. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of the Borrowers under any Loan Document and
(b) to the extent not otherwise described in the foregoing clause (a) hereof,
Other Taxes. “Indemnitee” has the meaning provided therefor in Section 10.04(b).
“Initial FCCR Test Period” has the meaning provided therefor in Section 7.08.
“Initial Loans” shall have the meaning provided in Section 2.01(a). “Inspection
Trigger Period” means any period commencing on the first date on which (a)
Excess Availability is less than $150,000,000 for three (3) consecutive Business
Days or (b) an Event of Default has occurred and is continuing, and continuing
until the date on which (i) Excess Availability is greater than $150,000,000 and
(ii) no Event of Default has occurred and is continuing during such period.
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Parent Borrower and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Parent Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Hedging Agreements in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP), calculated on a consolidated basis for the Parent Borrower and its
Subsidiaries for such period in accordance with GAAP. 24



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc086.jpg]
“Interest Payment Date” means (a) with respect to any Base Rate Loan and any
Swingline Loan, each Quarterly Date and (b) with respect to any Eurocurrency
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period for a Eurocurrency Loan of more than three (3) months’ duration,
each day prior to the last day of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period. “Interest
Period” means, with respect to any Eurocurrency Borrowing, the period commencing
on the date of such Eurocurrency Borrowing and ending on the day that is seven
days or the numerically corresponding day in the calendar month that is one,
three or six months thereafter (or the day that is two months or twelve months
thereafter if, at the time of the relevant Borrowing, LIBOR funding for such a
period is available to all Lenders participating therein), as the Parent
Borrower may elect, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurocurrency Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, and (c) any Interest Period which would otherwise end after the
Maturity Date shall end on the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Rate (for the longest period for which the LIBO Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Rate for the
shortest period (for which that LIBO Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time. “Inventory” has the
meaning assigned to such term in the Security Agreement. “Inventory Reserves”
means such reserves as may be established from time to time by the Agent in its
Permitted Discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the Appraised Value of the Eligible Inventory. Without limiting the generality
of the foregoing, Inventory Reserves may include (but are not limited to)
reserves based on (a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance;
(e) change in Inventory character; (f) change in Inventory composition; (g)
change in Inventory mix; (h) markdowns (both permanent and point of sale); and
(i) retail markons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events. “Investments” has the meaning set forth in
Section 7.10. “Issuing Lenders” means (a) JPMorgan, in its capacity as an issuer
of Letters of Credit hereunder, and any successor to JPMorgan in such capacity
and (b) each other Lender, other than 25



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc087.jpg]
JPMorgan, designated by the Parent Borrower as an Issuing Lender through written
notice to the Agent, including any replacement thereof with another Lender;
provided that if the Parent Borrower appoints a Lender (other than JPMorgan) as
an Issuing Lender, the Parent Borrower shall furnish prompt written notice
thereof to the Agent and such Lender has accepted such designation in writing
pursuant to documentation reasonably acceptable to the Agent. Each Issuing
Lender may, in its reasonable discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each Issuing Lender shall act commercially
reasonably and otherwise in accordance with the standard of care set forth in
Section 2.06(g). “JPMCB Parties” has the meaning assigned to such term in
Section 10.21. “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking
association. “JPMorgan Concentration Account” shall have the meaning set forth
in Section 2.24(c). “Latest Maturity Date” shall mean at any date of
determination, the latest Maturity Date applicable to any Class of Commitments
or Loans that is outstanding hereunder on such date of determination, as
extended in accordance with this Agreement from time to time. “LC Disbursement”
means a payment made by an Issuing Lender pursuant to a Letter of Credit. “LC
Sublimit” means (a) with respect to JPMorgan, in its capacity as an Issuing
Lender, $30,000,000 in the aggregate and (b) with respect to any other Issuing
Lender, an amount agreed to by such Issuing Lender and the Parent Borrower.
“Lenders” shall mean the Persons identified on Schedule 1.1 and any other Person
that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a Lender hereunder pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and the Issuing Lender. “Letter of Credit” shall mean a letter of credit
that is (a) issued pursuant to this Agreement for the account of a Borrower or a
direct or indirect Subsidiary of the Parent Borrower, (b) a Standby Letter of
Credit or Commercial Letter of Credit, (c) issued in connection with the
purchase of Inventory by a Borrower or for any other purpose that is reasonably
acceptable to the Agent, and (d) in form and substance reasonably satisfactory
to the applicable Issuing Lender. “Letter of Credit Fees” shall mean the fees
payable in respect of Letters of Credit pursuant to Section 2.10. “Letter of
Credit Outstandings” means the sum of Commercial Letter of Credit Outstandings
and Standby Letter of Credit Outstandings. The Letter of Credit Outstandings of
any Lender at any time shall be its Commitment Percentage of the aggregate
Letter of Credit Outstandings. 26



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc088.jpg]
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if such rate shall be less than 1.00%, such rate shall be
deemed to be 1.00%; provided, further, that if such rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.16 in the event
that the Agent shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided that if any Interpolated Rate shall be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period or for any Borrowing of any Base Rate Loans,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than 1.00%, such rate shall be deemed to 1.00% for the purposes of this
Agreement. “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. “Loan Account” has the meaning assigned to such term in Section
2.23(a). “Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letters of Credit, any Letter of Credit applications,
the Fee Letter, all Borrowing Base Certificates, the Blocked Account Agreements,
the DDA Notifications, the Security Documents, any Extension Amendment, all
other agreements, instruments, documents and certificates identified in Section
5.01 executed and delivered to, or in favor of, the Agent or any Lenders and any
other instrument or agreement executed and delivered in connection herewith or
therewith. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative. “Loan Guarantor” means each
Borrower. “Loan Guaranty” means Article III of this Agreement. 27



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc089.jpg]
“Loans” shall mean all loans (including, without limitation, Revolving Loans,
Initial Loans, Extended Loans and Swingline Loans) at any time made to the
Borrowers or for account of the Borrowers pursuant to this Agreement. “Margin
Stock” means “margin stock” within the meaning of Regulation T, Regulation U and
Regulation X, as applicable. “Material Adverse Effect” means a material adverse
effect on (a) the business, operations, property, assets, or condition,
financial or otherwise, of the Parent Borrower and its Subsidiaries taken as a
whole, (b) the validity or enforceability of this Agreement or any of the other
Loan Documents or (c) any of the material rights or remedies of the Agent, the
Issuing Lenders or the Lenders hereunder or thereunder; provided that, on or
prior to January 30, 2021, no such material adverse effect directly related to
or solely arising from any effects publicly disclosed by the Borrower of the
COVID-19 pandemic on the Parent Borrower and its Subsidiaries taken as a whole
and their business, or the reasonably foreseeable consequences and duration of
the continuing effect of the COVID-19 pandemic so long as such consequences are
not having a disproportionate impact on the Parent Borrower and its Subsidiaries
taken as a whole when compared to other similarly situated companies, shall be
deemed by itself, either alone or in combination, to constitute a Material
Adverse Effect. “Material Indebtedness” means (a) the Bonds and (b) Indebtedness
(other than the Loans and Letters of Credit), or obligations in respect of one
or more Hedging Agreements, of any one or more of the Borrowers in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrowers or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Hedging Agreement was
terminated at such time. “Material Subsidiary” means any Domestic Subsidiary
which, at any time, owns property of the same type as the Collateral, the book
value of which property exceeds $500,000; provided that if the aggregate book
value of all such property of Domestic Subsidiaries which are not then
Subsidiary Borrowers is in excess of $1,000,000, then the Parent Borrower shall
promptly designate Domestic Subsidiaries which are not then Subsidiary Borrowers
and which own any such property as Material Subsidiaries (and cause such
designated Material Subsidiaries to comply with the requirements of Section
6.13(a)) to the extent necessary so that the aggregate book value of all such
property of Domestic Subsidiaries which are not then Subsidiary Borrowers is
less than $1,000,000; provided further that a Subsidiary will be considered to
be a Material Subsidiary if it is a Subsidiary Borrower. “Maturity Date” means,
(a) as to the Initial Loans, the Commitment Termination Date, (b) as to any
Extended Loans, the applicable maturity date related to any Extension Series of
Extended Commitments, or (c) as to the Swingline Loans, the Swingline Maturity
Date. “Maximum Rate” has the meaning provided therefor in Section 10.14.
“Minority Interests” means, with respect to any Person, an amount not to exceed
30% of the Equity Interests in such Person. 28



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc090.jpg]
“Minority Lenders” has the meaning provided therefor in Section 10.03(c).
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business. “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA. “Net Income” means, for any period with respect to
the Parent Borrower and its Subsidiaries, on a consolidated basis, the net
income (or loss) of such Persons for such period taken as a single accounting
period determined in conformity with GAAP, provided that there shall be excluded
(a) the income (or loss) of any Person in which any other Person has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Parent Borrower or any Subsidiary by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent Borrower
or any Subsidiary or that Person’s assets are acquired by the Parent Borrower or
any Subsidiary, and (c) the income of any direct or indirect Subsidiary of the
Parent Borrower or a Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary. “New Blocked Accounts” has the meaning provided
therefor in Section 2.24(c). “Non-Defaulting Lender” means, at any time, any
Lender that is not a Defaulting Lender at such time. “Non-Extending Lender” has
the meaning provided therefor in Section 2.20(b). “Non-Renewal Notice” has the
meaning provided therefor in Section 2.06(b)(ii). “Non-Renewal Notice Date” has
the meaning provided therefor in Section 2.06(b)(ii). “Non-Borrower Credit Card
Proceeds” means the proceeds of any credit card charges from major credit card
processors such as MasterCard, Visa, Discover, and the like attributable to the
business operations of any Person which is not a Subsidiary Borrower. “Notes”
shall mean (a) the promissory notes of the Borrowers substantially in the form
of Exhibit B-1, each payable to the applicable Lender, evidencing the Revolving
Loans, and (b) the promissory note of the Borrowers substantially in the form of
Exhibit B-2, payable to the Swingline Lender, evidencing the Swingline Loans.
“NYFRB” means the Federal Reserve Bank of New York. “NYFRB Rate” means, for any
day, the greater of (a) the Federal Funds Effective Rate in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the 29



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc091.jpg]
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “Obligated Party” has the meaning assigned to such term in Section
3.02. “Obligations” means (a) the payment by the Borrowers of (i) the principal
of, and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise (including
any interest that accrues after the commencement of any case or proceeding by or
against any Borrower in a bankruptcy, whether or not allowed in such case or
proceeding), (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the Borrowers to the Secured Parties
under this Agreement and the other Loan Documents, (b) the performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to this Agreement and the other Loan Documents, (c) the payment and
performance of all the covenants, agreements, obligations and liabilities of
each Borrower under or pursuant to this Agreement, and the other Loan Documents,
and (d) all Bank Product Obligations; provided that Excluded Hedging Obligations
of any Borrower shall in any event be excluded from “Obligations” owing by such
Borrower. “Obligor” means each Borrower. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit, any other Guaranteed obligation or any
Loan Document). “Other Store Proceeds” means any amounts collected by any
Subsidiary Borrower from any Person and deposited into a DDA of such Subsidiary
Borrower representing payments made by any Person on account of such Person’s
liabilities on account of the Parent Borrower’s private label credit card
receivables. “Other Taxes” means any and all present or future stamp, court,
documentary, intangible, recording, filing, excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except (i)
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.30(b)) and (ii) any
Excluded Taxes. 30



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc092.jpg]
“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the lesser of (a) the Total Commitment or (b) the
Borrowing Base. “Overnight Bank Funding Rate” means, for any day, the rate
comprised of both overnight federal funds and overnight eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate). “Paid in Full” or “Payment in Full”
means, (a) the indefeasible payment in full in cash of all outstanding Loans and
LC Disbursements, together with accrued and unpaid interest thereon, (b) the
termination, expiration, or cancellation and return of all outstanding Letters
of Credit (or alternatively, with respect to each such Letter of Credit, the
furnishing to the Agent of a cash deposit, or at the discretion of the Agent a
backup standby letter of credit satisfactory to the Agent and the applicable
Issuing Lender, in an amount equal to 103% of the Letter of Credit Outstandings
with respect to such Letter of Credit as of the date of such payment), (c) the
indefeasible payment in full in cash of the accrued and unpaid fees, (d) the
indefeasible payment in full in cash of all reimbursable expenses and other
Obligations (other than Unliquidated Obligations for which no claim has been
made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (e) the termination of all Commitments, and (f) the termination of the
Bank Product Obligations or entering into other arrangements satisfactory to the
Secured Parties counterparties thereto. “Parent” means, with respect to any
Lender, any Person as to which such Lender is, directly or indirectly, a
Subsidiary. “Parent Borrower” means Dillard’s, Inc., a Delaware corporation.
“Parent Borrower Blocked Account” has the meaning provided therefor in Section
2.24(c). “Parent Borrower Blocked Account Agreement” means that certain Blocked
Account Control Agreement by and among the Parent Borrower, the Agent, and
JPMorgan, as depositary bank, with respect to the Parent Borrower Blocked
Account. “Participant” has the meaning set forth in Section 10.06(e).
“Participant Register” has the meaning set forth in Section 10.06(e). “PBGC”
means the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions. “Perfection Certificate”
means a certificate in the form of Annex 1 to the Security Agreement or any
other form approved by the Agent. “Perishable Inventory” means Inventory that is
subject to decay, spoilage, or destruction solely due to the passage of time. 31



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc093.jpg]
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. “Permitted Encumbrances” means: (a) Liens imposed by law for
Taxes that are not yet due or are being contested in compliance with Section
6.05; (b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 90 days
or are being contested in compliance with Section 6.05; (c) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance, old-age pension and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, contracts (other than for the repayment of borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII; (f) easements, zoning restrictions,
rights-of-way and similar encumbrances (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under or asserted by a landlord
or owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
any Borrower or any Subsidiary; (g) licenses, leases, or subleases granted to
third Persons or to the Parent Borrower or its Subsidiaries by the Parent
Borrower and its Subsidiaries in the ordinary course of business; (h) Liens
encumbering pledges and deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Parent
Borrower and its Subsidiaries, including workers’ compensation, unemployment
insurance, old-age pension and other social security laws or regulations
(excluding deposits securing the repayment of Indebtedness); (i) Liens
encumbering customary initial deposits and margin deposits, and other Liens
incurred in the ordinary course of business and which are within the general
parameters customary in the industry securing obligations, under commodities
agreements; 32



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc094.jpg]
(j) any (i) interest or title of a lessor or sublessor under any lease, (ii)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii); (k) Liens on any property or assets of any
Person existing at the time such Person is merged into or consolidated with the
Parent Borrower or any Subsidiary, provided that such Lien was not incurred in
contemplation thereof and does not extend to any other property of the Parent
Borrower or any of its Subsidiaries; (l) Liens arising from filing UCC financing
statements relating solely to leases not prohibited by this Agreement; (m) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (n) Liens
solely on cash earnest money deposits made by the Parent Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder; provided that such Liens are granted on customary business
terms and in the ordinary course of business of the Parent Borrower or such
Subsidiary; and (o) Liens (i) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection and (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry, in each case existing solely with respect to cash or cash equivalents.
provided that, except as provided in any one or more of clauses (a) through (o)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness. “Permitted Investments” means each of the following: (a) direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof; (b) investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least A-1 or P-1 from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and 33



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc095.jpg]
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer; provided that, notwithstanding the foregoing, after the
occurrence and during the continuance of a Cash Control Event, no such
investments shall be permitted by a Subsidiary Borrower unless (i) either (A) no
Loans are then outstanding, or (B) the investment is a temporary investment
pending expiration of an Interest Period for a Eurocurrency Loan, the proceeds
of which investment will be applied to the Obligations after the expiration of
such Interest Period, and (ii) such investments are pledged by the Subsidiary
Borrower to the Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Agent. “Permitted Joint
Venture” means, with respect to any Subsidiary Borrower, a joint venture or
partnership in which each of the following conditions are satisfied: (a) The
Parent Borrower shall have furnished the Agent with five (5) days prior notice
of such intended joint venture or partnership and shall have furnished the Agent
with a current draft of the joint venture or partnership agreement and other
applicable organizational documents, and a summary of the structure and terms of
the transaction, and such other information as the Agent may reasonably require;
(b) No Default or Event of Default shall exist at the time of, or arise from,
the Subsidiary Borrower’s entering into such joint venture or partnership; and
(c) The joint venture or partnership shall be for the purpose of acquiring,
constructing, managing and/or operating an enclosed mall, an open-air shopping
center or a stand alone store, in each case in which a store operated by a
Borrower or a Subsidiary of a Borrower is to be located. “Permitted Overadvance”
means an Overadvance determined by the Agent, in its reasonable discretion, (a)
which is made to maintain, protect or preserve the Collateral and/or the
Lenders’ rights under the Loan Documents, or (b) which is otherwise in the
Lenders’ interests; provided that Permitted Overadvances shall not (i) exceed
ten percent (10%) of the lesser of the then Borrowing Base or the then Total
Commitment, in the aggregate outstanding at any time or (ii) remain outstanding
for more than thirty (30) consecutive Business Days, unless in case of clause
(ii), the Required Supermajority Lenders otherwise agree; and provided further
that the foregoing shall not (A) modify or abrogate any of the provisions of
Section 2.06(f) regarding the Lenders’ obligations with respect to LC
Disbursements, or (B) result in any claim or liability against the Agent
(regardless of the amount of any Overadvance) for “inadvertent Overadvances”
(i.e. where an Overadvance results from changed circumstances beyond the control
of the Agent (such as a reduction in the collateral value)), and further
provided that in no event shall the Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Total Commitment. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. 34



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc096.jpg]
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
which is currently or as of the date on which the representations herein are
deemed made is, or was at any time during the six (6) calendar years preceding
the date hereof, sponsored, maintained or contributed to by any Borrower or any
ERISA Affiliate. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as
modified by Section 3(42) of ERISA, as amended from time to time. “Pledge
Agreement” means the Pledge and Security Agreement dated as of the Second
Amendment Effective Date between the Parent Borrower and the Agent for the
benefit of the Secured Parties, as amended and in effect from time to time.
“Prepayment” has the meaning set forth in Section 7.06(b)(iii). “Prime Rate”
means the rate of interest per annum publicly announced from time to time by
JPMorgan as its prime rate in effect at its principal office in New York City.
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “QFC” has the meaning assigned to
the term “qualified financial contract” in, and shall be interpreted in
accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” has the meaning
given to such term in Section 10.23. “Qualified ECP Guarantor” means, in respect
of any Hedging Obligation, each Borrower that has total assets exceeding
$10,000,000 at the time the relevant Loan Guaranty or grant of the relevant
security interest becomes or would become effective with respect to such Hedging
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Quarterly Dates” means the last
Business Day of each fiscal quarter of the Parent Borrower in each of its fiscal
years, the first of which shall be the first such day after the Effective Date.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Borrower, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof. 35



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc097.jpg]
“Recipient” means, as applicable, (a) the Agent, (b) any Lender and (c) any
Issuing Lender, or any combination thereof (as the context requires). “Register”
has the meaning set forth in Section 10.06(c). “Regulated Lender Entity” has the
meaning assigned to such term in Section 6.13(b). “Regulation T” means
Regulation T of the Federal Reserve Board, as from time to time in effect and
all official rulings and interpretations thereunder or thereof. “Regulation U”
means Regulation U of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Regulation X” means
Regulation X of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, officers, partners, members, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates. “Release” means any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing or dumping of any substance into the environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto. “Rental and Lease
Expense” means, for any period, all items that, in accordance with GAAP would be
classified as rental and lease expense of the Parent Borrower and its
Subsidiaries on a consolidated basis that are included on the consolidated
statement of earnings of the Parent Borrower, in each case determined in
accordance with GAAP; provided that Rental and Lease Expense shall not include
any Rental and Lease Expense incurred during such period under leases that have
been assigned to and assumed by any Person (other than the Parent Borrower or a
Subsidiary) or that constitute or relate to discontinued operations, in each
case, for which the Parent Borrower and its Subsidiaries are no longer
obligated. “Replacement Deposit Accounts” has the meaning provided therefor in
Section 2.24(c). “Replacement Institutions” has the meaning provided therefor in
Section 2.24(c). “Report” means reports prepared by the Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Agent has exercised its rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lenders by the Agent.
“Repurchase” has the meaning set forth in Section 7.06(a)(iv). 36



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc098.jpg]
“Required Lenders” means, (a) Lenders having Commitments outstanding
representing more than 50% of the Total Commitments, or (b) if the Commitments
have been terminated, Lenders whose percentage of the outstanding Credit
Extensions (after settlement and repayment of all Swingline Loans by the
Lenders) represent more than 50% of all such Credit Extensions. “Required
Supermajority Lenders” means, (a) Lenders having Commitments outstanding
representing at least 66 2/3% of the Total Commitments outstanding or (b) if the
Commitments have been terminated, Lenders whose percentage of the outstanding
Credit Extensions (after settlement and repayment of all Swingline Loans by the
Lenders) represent not less than 66 2/3% of all such Credit Extensions.
“Reserves” means the Inventory Reserves and Availability Reserves, as
applicable. “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial Institution, a UK Resolution Authority. “Responsible
Officer” means the president, chief executive officer or Financial Officer of a
Borrower. “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of capital stock of any Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of any Borrower or any option, warrant or
other right to acquire any such shares of capital stock of any Borrower.
“Restrictions” has the meaning set forth in Section 7.04. “Resulting Revolving
Borrowings” shall have the meaning provided in Section 2.09(d). “Revolving
Loans” means all Loans at any time made by a Lender pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the Second Amendment Effective
Date, Crimea, Cuba, Iran, North Korea and Syria). “Sanctioned Person” means, at
any time, (a) any Person listed in any Sanctions-related list of designated
Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union or any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country, or (c)
any Person more than 50% owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b). 37



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc099.jpg]
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority. “Scheduled Payments” means, as of any date of determination,
scheduled principal payments on account of Indebtedness of the Parent Borrower
and its Subsidiaries which were required to have been made during the preceding
twelve fiscal month period, as determined in accordance with GAAP. “SEC” means
the Securities and Exchange Commission of the U.S. “Section 2.20 Additional
Amendment” shall have the meaning provided in Section 2.20. “Second Amendment”
means that certain Amendment No. 2 to Credit Agreement dated as of the Second
Amendment Effective Date among the Borrowers, as borrowers, the Lenders party
thereto and the Agent. “Second Amendment Arrangers” means each of JPMorgan,
Wells Fargo Bank, N.A., Regions Capital Markets and Citizens Bank, N.A., in
their capacity as joint lead arranger and joint bookrunner for the Second
Amendment. “Second Amendment Documentation Agent” means Citizens Bank, N.A., in
its capacity as documentation agent for the Second Amendment. “Second Amendment
Effective Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived by the Required Lenders), which, for the avoidance of
doubt was April 30, 2020. “Second Amendment Syndication Agents” means each of
Wells Fargo Bank, N.A. and Regions Capital Markets, in their capacity as
syndication agent for the Second Amendment. “Secured Parties” has the meaning
assigned to such term in the Security Agreement. “Security Agreement” means the
Security Agreement dated as of the Second Amendment Effective Date among the
Subsidiary Borrowers and the Agent for the benefit of the Secured Parties, as
amended and in effect from time to time. “Security Documents” means the Security
Agreement, the Pledge Agreement, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 6.13 to secure
any of the Obligations. “Settlement Date” has the meaning provided in Section
2.07(b). “Shrink” means Inventory which has been lost, misplaced, stolen, or
which is otherwise unaccounted for. 38



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc100.jpg]
“SOFR” with respect to any day, means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR. “Solvent” means,
with respect to any Person and its Subsidiaries on a consolidated basis on a
particular date, that on such date (a) at fair valuations, all of the properties
and assets of such Person and its Subsidiaries are greater than the sum of the
debts, including contingent liabilities, of such Person and its Subsidiaries, on
a consolidated basis, (b) the present fair saleable value of the properties and
assets of such Person and its Subsidiaries is not less than the amount that
would be required to pay the probable liability of such Person and its
Subsidiaries on its debts as they become absolute and matured, on a consolidated
basis, (c) such Person and its Subsidiaries, on a consolidated basis, is able to
realize upon its properties and assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person and its Subsidiaries, on a consolidated basis, does
not intend to, and does not believe that it will, incur debts beyond such
Person’s and its Subsidiaries’ ability to pay as such debts mature, and (e) such
Person and its Subsidiaries, on a consolidated basis, is not engaged in a
business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s or its Subsidiaries’ properties and assets
would constitute unreasonably small capital after giving due consideration to
the prevailing practices in the industry in which such Person or its
Subsidiaries is engaged. “Specified Bank Product Amount” or “Specified Bank
Product Amounts” have the meanings set forth in the definition of “Specified
Bank Products”; provided that at no such time shall the Specified Bank Product
Amounts exceed $25,000,000. “Specified Bank Products” shall mean any Bank
Product for which the applicable Lender (or its Affiliate) and the Parent
Borrower have provided the Agent written notice of: (a) the existence and nature
of the accommodation that is to be a “Specified Bank Product”, (b) with respect
to each Specified Bank Product, the Lender’s (or its Affiliate’s) and the Parent
Borrower’s agreement as to the maximum dollar amount of the applicable
Borrower’s obligations arising under such Specified Bank Product (each such
amount, the “Specified Bank Product Amount” and, collectively, all such amounts,
the “Specified Bank Product Amounts”) that shall be included in the Bank Product
Reserves, and (c) the methodology agreed upon by the applicable Lender (or its
Affiliate) and the Parent Borrower to determine the Specified Bank Product
Amount. After any of the foregoing have been established as a Bank Product
hereunder, the Specified Bank Product Amount may thereafter be changed by the
Agent with respect to Bank Products provided by JPMorgan (or one of its
Affiliates) or by written notice to the Agent pursuant to an agreement between
the applicable Lender (or its Affiliate) and the Parent Borrower, as applicable;
provided that no change in a Specified Bank Product Amount may cause Excess
Availability to be less than zero. Notwithstanding the foregoing, the
notification requirements set forth in this definition do not need to be
complied with when JPMorgan (or one of its Affiliates) is the provider of the
applicable Bank Product. “Specified Existing Commitment” shall mean any Existing
Commitments belonging to a Specified Existing Commitment Class. 39



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc101.jpg]
“Specified Existing Commitment Class” shall have the meaning provided in Section
2.20. “Specified Subsidiaries” means, collectively, DICL, CDI Contractors, LLC,
CDI-Hunt Arkansas JV, Dillard’s Benelux, LLC and UT Center, Inc. “Standby Letter
of Credit” means any Letter of Credit other than a Commercial Letter of Credit.
“Standby Letter of Credit Outstandings” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Standby Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to Standby
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The Standby Letter of Credit Outstandings of any Lender
at any time shall be its Commitment Percentage of the total Standby Letter of
Credit Outstandings at such time. “Standby Letters of Credit Sublimit” has the
meaning assigned to such term in Section 2.06(c). “Statutory Reserve Rate” means
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurocurrency Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subsidiary” means, with
respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Parent
Borrower. In no event shall (a) a Permitted Joint Venture be deemed a Subsidiary
for purposes of Article VII or (b) a Specified Subsidiary be deemed a Subsidiary
for purposes of Article III, Article IV, Article VI, or Article VII. “Subsidiary
Borrowers” means all Borrowers other than the Parent Borrower; provided that no
Excluded Subsidiary shall be required to be a Subsidiary Borrower. 40



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc102.jpg]
“Subsidiary Guarantor” has the meaning assigned to such term in this Agreement
prior to giving effect to the Second Amendment. “Supported QFC” has the meaning
given to such term in Section 10.23. “Swingline Commitment” means, with respect
to each Swingline Lender, the commitment of such Swingline Lender to make
Swingline Loans pursuant to Section 2.05 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000. The Swingline Commitment is
part of, and not in addition to, the Total Commitment. “Swingline Exposure”
means, at any time, the aggregate principal amount of all Swingline Loans
outstanding at such time. The Swingline Exposure of any Lender at any time shall
be the sum of (a) its Commitment Percentage of the aggregate principal amount of
all Swingline Loans outstanding at such time (excluding, in the case of any
Lender that is a Swingline Lender, Swingline Loans made by it outstanding at
such time) and (b) in the case of any Lender that is a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans, in each case adjusted to
give effect to any reallocation under Section 2.31(c) of the Swingline Exposure
of Defaulting Lenders in effect at such time. “Swingline Lender” means JPMorgan
and any other Lender designated as a Swingline Lender in accordance with Section
2.05(c), in their capacity as a lender of Swingline Loans hereunder, and any
successor or replacement thereof. “Swingline Loan” has the meaning assigned to
such term in Section 2.05(a). “Swingline Maturity Date” shall mean, with respect
to any Swingline Loan, the Commitment Termination Date, or such later date as
the Swingline Lender may hereafter consent to pursuant to an Extension Amendment
or another amendment hereto. “Syndication Agents” means each of the Effective
Date Syndication Agents, the First Amendment Syndication Agents and the Second
Amendment Syndication Agents. “Synthetic Lease” means any lease or other
agreement for the use or possession of property creating obligations which do
not appear as Indebtedness on the balance sheet of the lessee thereunder but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as Indebtedness of such lessee without regard to the accounting treatment.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto. “Term SOFR” means the forward-looking
term rate based on SOFR that has been selected or recommended by the Relevant
Governmental Body. “Termination Date” shall mean the earliest to occur of (a)
with respect to any Class of Commitments or Loans, the Maturity Date applicable
to such Class, (b) the date on which the 41



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc103.jpg]
maturity of the Loans are accelerated and the Commitments are terminated in
accordance with Section 8.01, or (c) the date of the occurrence of any Event of
Default pursuant to Section 8.01(h) or Section 8.01(i). “Total Commitment” shall
mean the sum of the Commitments of all the Lenders at such time. The Total
Commitment as of the Second Amendment Effective Date is $800,000,000.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder. “Trigger Period” has the meaning provided therefor in
Section 7.08. “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate. “UCC” means the Uniform Commercial Code as in effect from time to
time in the State of New York or any other state the laws of which are required
to be applied in connection with the issue of perfection of security interests.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Unadjusted Benchmark Replacement” means the
Benchmark Replacement excluding the Benchmark Replacement Adjustment; provided
that, if the Unadjusted Benchmark Replacement as so determined would be less
than 1.00%, the Unadjusted Benchmark Replacement will be deemed to be 1.00% for
the purposes of this Agreement. “Unliquidated Obligations” means, at any time,
any Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Obligation that is: (a) an obligation
to reimburse a bank for drawings not yet made under a letter of credit issued by
it; (b) any other obligation (including any guarantee) that is contingent in
nature at such time; or (c) an obligation to provide collateral to secure any of
the foregoing types of obligations. “Unused Commitment” shall mean, on any day,
(a) the Total Commitment then in effect, minus (b) the Credit Extensions on such
day. “U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code. 42



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc104.jpg]
“U.S. Special Resolution Regimes” has the meaning given to such term in Section
10.23. “U.S. Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.28(f)(ii)(B)(3). “USA PATRIOT Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, (a) with respect to any
EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. Section 1.02 Terms Generally. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply) and all judgments, orders and decrees of all
Governmental Authorities. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or 43



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc105.jpg]
determinations within such definition, and (g) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Section 1.03 Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time, provided that, if the Parent Borrower notifies the Agent that the Parent
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, (a) all liabilities under or in respect of any lease (whether now
outstanding or at any time entered into or incurred) that, under GAAP as in
effect on the Effective Date, would be accrued as a Rental and Lease Expense and
would not constitute a Capital Lease Obligation, shall continue to be treated as
Rental and Lease Expense in accordance with GAAP as in effect on the Effective
Date and shall not constitute a Capital Lease Obligation, in each case, for
purposes of the covenants set forth herein and all defined terms as used
therein, (b) Indebtedness shall be determined without giving effect to the
application of Financial Accounting Standards Board Accounting Standards
Codification 815 (and related interpretations) to the extent such application
would otherwise increase or decrease the principal amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness and (c) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, (i) without giving effect to any
election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Parent Borrower or any Subsidiary at “fair value” as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, it being
agreed that such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Section 1.04 Classification of Loans, Commitments and
Borrowings. For purposes of this Agreement, Loans and Commitments may be
classified and referred to by Class (e.g., an “Extended Loan” or “Extended
Commitments”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Extended Loan”). Section 1.05 Status of Obligations. The
Borrowers agree that the Obligations hereunder are senior in respect of any
outstanding subordinated Indebtedness. Section 1.06 Divisions. For all purposes
under the Loan Documents, in connection with an Division under Delaware law (or
any comparable event under a different jurisidiction’s laws); (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or 44



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc106.jpg]
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time. Section 1.07 Interest Rates; LIBOR Notification. The
interest rate on Eurocurrency Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.16(c) provides a mechanism for determining an alternative
rate of interest. The Agent will promptly notify the Borrower, pursuant to
Section 2.16(e), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.16(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.16(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability. ARTICLE II AMOUNT
AND TERMS OF CREDIT Section 2.01 Commitment of the Lenders. (a) Each Lender
severally and not jointly with any other Lender, agrees, upon the terms and
subject to the conditions set forth herein, to extend credit (each an “Initial
Loan” and, collectively, the “Initial Loans”) to the Borrowers on a revolving
basis, in the form of Revolving Loans and Letters of Credit and in an amount not
to exceed the lesser of such Lender’s Commitment or such Lender’s Commitment
Percentage of the Borrowing Base, subject to the following limitations: 45



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc107.jpg]
(i) The aggregate outstanding amount of the Credit Extensions shall not at any
time exceed the lower of (A) the Total Commitment then in effect (as the same
may be adjusted from time to time pursuant to Section 2.09), or (B) the then
amount of the Borrowing Base. (ii) No Lender shall be obligated to issue any
Letter of Credit, and Letters of Credit shall be available from any Issuing
Lender, subject to the ratable participation of all Lenders, as set forth in
Section 2.06. The Borrowers will not at any time permit the aggregate Letter of
Credit Outstandings to exceed the lesser of (x) the aggregate LC Sublimits for
all Issuing Lenders and (y) $200,000,000. (iii) Subject to all of the other
provisions of this Agreement, each Class of Revolving Loans that are repaid may
be reborrowed prior to the Termination Date applicable to such Class. No new
Credit Extension under any Class of Commitments, however, shall be made to the
Borrowers after the Termination Date applicable to such Class. (b) Subject to
the provisions of Section 2.01(c), each Borrowing of Initial Loans under this
Agreement shall be made by the Lenders pro rata in accordance with their then
applicable Commitment Percentages with respect to the applicable Class. Each
Borrowing of Extended Loans under this Agreement shall be made by the Lenders of
the relevant Extension Series thereof pro rata on the basis of their then
applicable Extended Commitments for the applicable Extension Series. The failure
of any Lender to make any Loan shall neither relieve any other Lender of its
obligation to fund its Loan in accordance with the provisions of this Agreement
nor increase the obligation of any such other Lender. (c) Notwithstanding
anything to the contrary herein contained, Credit Extensions shall be made by
the Lenders pro rata in accordance with their respective Commitment Percentages.
Section 2.02 Reserves; Changes to Reserves. (a) The initial Availability
Reserves as of the Second Amendment Effective Date are the following: (i) Gift
Certificates: An amount equal to fifty percent (50%) of the Subsidiary
Borrowers’ gift certificates, gift cards and cardholder rewards cards
outstanding from time to time. (ii) Rent: An amount equal to two (2) months rent
for each leased location of each Subsidiary Borrower; provided that no such
Reserve shall be imposed for any location for which a landlord’s waiver
reasonably satisfactory to the Agent has been obtained. (b) The Agent may on and
after the Second Amendment Effective Date establish additional Reserves or
change any of the foregoing Reserves in its Permitted Discretion. Section 2.03
Making of Loans. 46



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc108.jpg]
(a) Except as set forth in Section 2.16 and Section 2.27, Loans (other than
Swingline Loans) by the Lenders shall be either Base Rate Loans or Eurocurrency
Loans as the Parent Borrower on behalf of the Borrowers may request subject to
and in accordance with this Section 2.03, provided that all Swingline Loans
shall be only Base Rate Loans. All Loans made pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, be Loans of the same Type.
Each Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note. Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to Section 2.26. Subject to the other
provisions of this Section 2.03 and the provisions of Section 2.27, Borrowings
of Loans of more than one Type may be incurred at the same time, but no more
than fifteen (15) Borrowings of Eurocurrency Loans may be outstanding at any
time. (b) The Parent Borrower shall give the Agent three (3) Business Days’
prior telephonic (thereafter confirmed in writing) or e-mail notice of each
Borrowing of Eurocurrency Loans and same-day notice of each Borrowing of Base
Rate Loans. Any such notice, to be effective, must be received by the Agent not
later than 11:00 a.m., New York City time, on the third Business Day in the case
of Eurocurrency Loans prior to the date on which such Borrowing is to be made,
and on the date of the proposed Borrowing in the case of Base Rate Loans. Such
Borrowing Request shall be irrevocable and shall specify the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000, but
not less than $5,000,000 in the case of Eurocurrency Loans and shall be in an
integral multiple of $250,000, but not less than $1,000,000 in the case of Base
Rate Loans) and the date thereof (which shall be a Business Day) and shall
contain disbursement instructions. Such Borrowing Request shall specify whether
the Borrowing then being requested is to be a Borrowing of Base Rate Loans or
Eurocurrency Loans and, if Eurocurrency Loans, the Interest Period with respect
thereto. If no election of Interest Period is specified in any such Borrowing
Request for a Borrowing of Eurocurrency Loans, such Borrowing Request shall be
deemed a request for an Interest Period of one month. If no election is made as
to the Type of Loan, such Borrowing Request shall be deemed a request for a
Borrowing of Base Rate Loans. The Agent shall promptly notify each Lender of its
proportionate share of such Borrowing, the date of such Borrowing, the Type of
Borrowing being requested and the Interest Period or Interest Periods applicable
thereto, as appropriate. On the borrowing date specified in such Borrowing
Request, each Lender shall make its share of the Borrowing available at the
office of the Agent at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois,
no later than 12:00 noon, New York City time, in immediately available funds.
Unless the Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case 47



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc109.jpg]
of the Borrowers, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any Borrowing hereunder, the Agent shall
disburse such funds in the manner specified in the Borrowing Request delivered
by the Parent Borrower and shall use reasonable efforts to make the funds so
received from the Lenders available to the Borrowers no later than 3:00 p.m.,
New York City time. (c) If the Borrowers fail to make any payment when due
hereunder or under any other Loan Document, the Agent, without the request of
the Parent Borrower, shall make a Base Rate Loan in order to pay interest, fees,
or other such payments to which the Agent, any Lender or any of their Affiliates
is entitled from any Borrower and shall charge the same to the Loan Account. The
Agent shall advise the Parent Borrower of any such Base Rate Loan promptly after
the making thereof. The making of such Loan shall not constitute a waiver of the
Borrowers’ obligations under Section 2.21(a) hereof or of the provisions of
Section 2.04. Section 2.04 Overadvances. The Agent and the Lenders have no
obligation to make any Loan or to provide any Letter of Credit if an Overadvance
would result. The Agent may, in its discretion, make Permitted Overadvances
without the consent of the Lenders and each Lender shall be bound thereby. Any
Permitted Overadvances may constitute Swingline Loans. The making of any
Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Loans and Obligations. The making of any such Permitted
Overadvances on any one occasion shall not obligate the Agent or any Lender to
make or permit any Permitted Overadvances on any other occasion or to permit
such Permitted Overadvances to remain outstanding. The Agent’s authorization to
make Permitted Overadvances may be revoked at any time by the Required
Supermajority Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. Section 2.05 Swingline
Loans. (a) General. The Agent, the Swingline Lenders and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Parent Borrower requests a Borrowing of Base Rate
Loans, the Swingline Lenders may elect to have the terms of this Section 2.05(a)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to the Borrowers, on the date of the
applicable Borrowing to the account specified by the Parent Borrower in such
Borrowing Request (each such Loan made solely by the Swingline Lenders pursuant
to this Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”),
with settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.07(a). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other Base Rate Loans funded by the
Lenders, except that all payments thereon shall be payable to the applicable
Swingline Lender solely for its own account. The aggregate amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment. The
Swingline Lenders shall not make any Swingline Loan if the requested Swingline
Loan would cause the aggregate outstanding amount of the Credit Extensions to
exceed the lower of (A) the Total Commitment then in effect (as the same may be
adjusted from time to time pursuant to Section 2.09), or (B) the then amount of
the Borrowing Base (before or after giving effect to such Swingline Loan), and
the Swingline Lenders 48



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc110.jpg]
(other than JPMorgan) will receive confirmation from the Agent that such
requirement is satisfied before making the requested Swingline Loan. All
Swingline Loans shall be Base Rate Loans. (b) Participations by Lenders in
Swingline Loans. Each Swingline Lender may by written notice given to the Agent
not later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
its Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will be required to participate. Promptly
upon the receipt of such notice, the Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Commitment Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above in this paragraph, to
the Agent, in Dollars, for the account of the applicable Swingline Lender, such
Lender’s Commitment Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender further acknowledges and agrees that, in
making any Swingline Loan, each Swingline Lender shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Parent Borrower deemed made pursuant to Section 5.02, unless, at least
two Business Days prior to the time such Swingline Loan was made, the Required
Lenders shall have notified such Swingline Lender (with a copy to the Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section 5.02
would not be satisfied if such Swingline Loan were then made (it being
understood and agreed that, in the event any Swingline Lender shall have
received any such notice, no Swingline Lender shall make any Swingline Loan
until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist). Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders under this
paragraph), and the Agent shall promptly pay to the applicable Swingline Lender
the amounts so received by it from the Lenders. The Agent shall notify the
Parent Borrower of any participations in any Swingline Loan acquired pursuant to
the preceding paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Agent and not to the applicable Swingline Lender. Any
amounts received by a Swingline Lender from the Borrowers (or other party on
behalf of the Borrowers) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of partcipations therein shall be
promptly remitted to the Agent; and any such amounts received by the Agent shall
be promptly remitted by the Agent to the Lenders that shall have made their
payments pursuant to the preceding paragraph and to such Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to such Swingline Lender or to the Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrowers of any default in the payment thereof. 49



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc111.jpg]
(c) Additional Swingline Lenders; Replacement of Swingline Lender. Any Swingline
Lender may be added or an existing Swingline Lender may be replaced at any time
by written agreement among the Parent Borrower, the Agent and the relevant
Swingline Lender(s). The Agent shall notify the Lenders of any such addition or
replacement of a Swingline Lender. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid interest accrued for the account
of the replaced Swingline Lender pursuant to Section 2.13(a). From and after the
effective date of any such addition or replacement, (x) the new Swingline Lender
shall have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made thereafter and (y) references
herein to the term “Swingline Lender” shall be deemed to refer to such new
Swingline Lender, successor to any previous Swingline Lender, or to such
successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans. (d) Resignation of Swingline Lender. Subject to the
appointment and acceptance of a successor Swingline Lender, any Swingline Lender
may resign as a Swingline Lender at any time upon thirty days’ prior written
notice to the Agent, the Parent Borrower and the Lenders, in which case, such
Swingline Lender shall be replaced in accordance with Section 2.05(c) above.
Section 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, in addition to the Loans provided for in Section 2.01, the
Parent Borrower may request any Issuing Lender to issue Letters of Credit
denominated in Dollars for the account of any Borrower or one of its
Subsidiaries in such form as is acceptable to the Agent and such Issuing Lender
in its reasonable determination. Letters of Credit issued hereunder shall
constitute utilization of the Commitments. Notwithstanding anything herein to
the contrary, the Issuing Lenders shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Lenders from issuing such
Letter of Credit, or any applicable law relating to the Issuing Lenders or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lenders shall
prohibit, or request that the Issuing Lenders refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lenders with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lenders are
not otherwise compensated hereunder) not in effect on the Second Amendment
Effective Date, or shall impose upon the Issuing Lenders any unreimbursed loss,
cost or expense which was not applicable on the Second Amendment Effective Date
and which the Issuing Lenders in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Lenders applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and 50



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc112.jpg]
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Second Amendment Effective Date
for purposes of clause (ii) above, regardless of the date enacted, adopted,
issued or implemented. (b) Notice of Issuance, Amendment, Renewal or Extension;
Auto-Renewal Letters of Credit. (i) To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit, other than an automatic renewal of an Auto-Renewal Letter of Credit
permitted pursuant to clause (ii) of this Section 2.06(b)), the Parent Borrower
shall hand deliver, fax or e-mail (in .pdf or .tif format) to the relevant
Issuing Lender and the Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the relevant Issuing Lender, the Parent
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Parent Borrower to, or entered
into by the Parent Borrower with, an Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. (ii) Any
Letter of Credit issuable under this Agreement may be issued, if the Parent
Borrower so requests and the relevant Issuing Lender so agrees, in the form of
an Auto-Renewal Letter of Credit; provided that any such Auto-Renewal Letter of
Credit must permit such Issuing Lender to prevent any such renewal at least once
in each twelve- month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof of such
Issuing Lender’s option not to extend the Letter of Credit beyond the expiration
date (a “Non-Renewal Notice”). Such Issuing Lender shall have the option to
issue a Non-Renewal Notice during a specified period in each such twelve-month
period to be agreed upon by the Parent Borrower, such Issuing Lender and the
Agent at the time such Letter of Credit is issued (the date of such notice shall
be referred to herein as the “Non-Renewal Notice Date”). Once an Auto-Renewal
Letter of Credit has been issued, each Lender shall be deemed to have authorized
(but may not require) the relevant Issuing Lender to permit the renewal of such
Letter of Credit at any time to an expiry date not later than one year after its
date of issuance or renewal; provided that such Issuing Lender shall not permit
any such renewal if such Issuing Lender has reasonably determined that it would
have no obligation at such time to issue such Letter 51



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc113.jpg]
of Credit in its renewed form under the terms of this Agreement (by reason of
the provisions of paragraph (c) or (d) of this Section or otherwise). (c)
Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Parent Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate Letter of Credit Outstandings shall not exceed the lesser of (x)
the aggregate LC Sublimits for all Issuing Lenders and (y) $200,000,000 and,
subject to the last sentence of this subsection (c), no more than $100,000,000
of which may be in respect of Standby Letters of Credit (the “Standby Letters of
Credit Sublimit”), (ii) the aggregate amount of the Letter of Credit
Outstandings attributable to Letters of Credit issued by any Issuing Lender
shall not exceed the LC Sublimit of such Issuing Lender, (iii) the Credit
Extensions of any Lender shall not exceed the Commitment of such Lender, (iv)
the Credit Extensions shall not exceed the Total Commitment and (v) in the event
the Maturity Date shall have been extended as provided in Section 2.20, the sum
of (x) the Letter of Credit Outstandings attributable to Letters of Credit
expiring after any Maturity Date before giving effect to such extension plus (y)
the Swingline Exposure attributable to Swingline Loans maturing after such
Maturity Date shall not exceed the total Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Swingline Loans. Each Issuing Lender (other
than JPMorgan) will receive confirmation from the Agent that the requirements in
clauses (i) and (iv) of the foregoing sentence are satisfied before issuing,
amending, renewing or extending a Letter of Credit. Notwithstanding the
foregoing, the Parent Borrower may adjust the amount of the Standby Letters of
Credit Sublimit by providing three (3) Business Days prior written notice to the
Agent, so long as the total of such Standby Letters of Credit Sublimit plus any
Commercial Letter of Credit Outstandings does not exceed the aggregate sublimit
for Letter of Credit Outstandings set forth in Section 2.06(c)(i). The Agent
shall promptly confirm to the Parent Borrower, the Issuing Lenders and the
Lenders the amount and the effective date of the revised sublimits. (d)
Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date twelve-months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit), subject to automatic renewal of any Auto-Renewal Letter of Credit as
provided in Section 2.06(b)(ii), and (ii) the date that is five Business Days
prior to the Maturity Date. (e) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) by
any Issuing Lender, and without any further action on the part of such Issuing
Lender or the Lenders, such Issuing Lender hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default or reduction or termination of the Commitments, or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including 52



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc114.jpg]
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments. Each Lender further acknowledges and
agrees that, in issuing, amending, renewing or extending any Letter of Credit,
the relevant Issuing Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrowers
deemed made pursuant to Section 5.02, unless, at least two Business Days prior
to the time of issuance, or the time of any amendment, renewal or extension
subject to Section 5.02, of any Letter of Credit by such Issuing Lender (or, in
the case of an automatic renewal permitted pursuant to clause (ii) of Section
2.06(b), at least two Business Days prior to the time by which the election not
to permit renewal must be made by the relevant Issuing Lender), the Required
Lenders shall have notified the applicable Issuing Lender (with a copy to the
Agent) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 5.02 would not be satisfied if such Letter of Credit were then issued or
so amended, renewed or extended (it being understood and agreed that, in the
event any Issuing Lender shall have received any such notice, no Issuing Lender
shall issue, amend, renew or extend any Letter of Credit until and unless it
shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for account of the relevant Issuing
Lender, such Lender’s Commitment Percentage of each LC Disbursement made by an
Issuing Lender (i) in the event the Borrowers fail to reimburse such LC
Disbursement when due, as provided in paragraph (f) of this Section, promptly
upon the receipt of notice from the Agent referred to in paragraph (f) of this
Section and (ii) if any reimbursement payment is required to be refunded to the
Borrowers for any reason, at any time thereafter, promptly upon the request of
such Issuing Lender. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.03 with respect to Loans made by such Lender
(and Section 2.03 shall apply, mutatis mutandis, to the payment obligations of
the Lenders under this paragraph), and the Agent shall promptly pay to the
relevant Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Agent of any payment from any Borrower pursuant to
paragraph (f) of this Section, the Agent shall distribute such payment to the
relevant Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to reimburse such LC Disbursement. (f) Disbursement
and Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, such Issuing Lender shall give prompt notice
thereof to the Agent and the Parent Borrower by telephone (confirmed by hand
delivery, facsimile or e- mail), and the Borrowers shall reimburse such Issuing
Lender in respect of such LC Disbursement by paying to the Agent an amount equal
to such LC Disbursement not later than 12:00 noon, New York City time, on (i)
the Business Day that the Parent Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Parent
Borrower receives such notice, if such notice is not received prior to such
time; provided that if such LC Disbursement is not less than 53



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc115.jpg]
(x) $2,000,000 in the case of a Borrowing of Base Rate Loans and (y) $1,000,000
in the case of a Borrowing of Swingline Loans, the Parent Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Base Rate
Loans or a Borrowing of Swingline Loans in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Base Rate Loans or
Borrowing of Swingline Loans. If the Borrowers fail to make such payment when
due, the Agent shall notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s
Commitment Percentage thereof. (g) Obligations Absolute. The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
(iv) the failure to perfect any lien or security interest granted to, or in
favor of, the Agent or any of the Lenders as security for any reimbursement
obligations in respect of any LC Disbursement, (v) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (vi) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Agent, the
Lenders or the Issuing Lenders, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit by any Issuing Lender or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the relevant
Issuing Lender; provided that the foregoing shall not be construed to excuse an
Issuing Lender from liability to the Borrowers to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by such
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree, to the fullest extent permitted by
law, that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Lender (with such absence to be presumed unless otherwise
determined by a court 54



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc116.jpg]
of competent jurisdiction in a final and nonappealable judgment), such Issuing
Lender shall be deemed to have exercised care in each such determination, and
that: (i) an Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) an Issuing Lender shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence shall establish the standard of care to be exercised by
an Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing). (h) Disbursement Procedures. The Issuing
Lender for any Letter of Credit shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Such Issuing Lender shall promptly after
such examination notify the Agent and the Parent Borrower by telephone
(confirmed by hand delivery, facsimile or e-mail) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Lender and
the Lenders with respect to any such LC Disbursement. (i) Interim Interest. If
the Issuing Lender for any Letter of Credit shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrowers
reimburse the applicable LC Disbursement in full. (j) Additional Issuing
Lenders; Replacement of Issuing Lenders. An Issuing Lender may be added, or an
existing Issuing Lender may be replaced, under this Agreement at any time by
written agreement between the Parent Borrower, the Agent and the relevant
Issuing Lender. The Agent shall notify the Lenders of any such addition or
replacement. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being replaced pursuant to Section 2.10. From and after the 55



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc117.jpg]
effective date of any such addition, the new Issuing Lender shall have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to any outstanding Letters of Credit issued by it
prior to such replacement, but shall not be required to issue any new Letters of
Credit or to amend, renew or extend any such outstanding Letters of Credit. (k)
Resignation of Issuing Lender. Subject to the appointment and acceptance of a
successor Issuing Lender, any Issuing Lender may resign as an Issuing Lender at
any time upon thirty days’ prior written notice to the Agent, the Parent
Borrower and the Lenders, in which case, such Issuing Lender shall be replaced
in accordance with Section 2.06(j) above. (l) Issuing Lender Reports to the
Agent. Unless otherwise agreed by the Agent, each Issuing Lender (other than
JPMorgan) shall, in addition to its notification obligations set forth elsewhere
in this Section, report in writing to the Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Agent) in respect of
Letters of Credit issued by such Issuing Lender, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Lender issues, amends, renews or extends any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrowers fail to
reimburse an LC Disbursement required to be reimbursed to such Issuing Lender on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Lender.
(m) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated pursuant to Article VIII, Lenders with Letter of Credit Outstandings
representing more than 50% of the total Letter of Credit Outstandings) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
immediately deposit into the Cash Collateral Account an amount in immediately
available funds in Dollars equal to 103% of the Letter of Credit Outstandings as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VIII. The
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.31. Each such deposit shall be held
by the Agent as collateral for the Letter of Credit Outstandings and other
obligations of the Borrowers under this Agreement, and for this purpose the
Borrowers hereby grant a security interest to the Agent for the benefit of the
Lenders and the Issuing Lenders in such collateral account and in any financial
assets (as defined in the UCC) or other property held therein. 56



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc118.jpg]
The Agent shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such Cash Collateral Account. All amounts on deposit
pursuant to this paragraph (m) shall be invested by the Agent in interest
bearing instruments or accounts, with the selection of which instruments or
accounts to be determined by the Agent in its sole discretion; provided that the
Agent shall consult with the Parent Borrower as to the selection of such
instruments or accounts; provided, further, that such investments shall be at
the risk and expense of the Borrowers. Other than any interest earned on the
investment of such deposits, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such Cash Collateral Account shall be applied by the Agent to reimburse the
relevant Issuing Lender for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the Letter of Credit
Outstandings at such time or, if the maturity of the Loans has been accelerated
(but (i) subject to the consent of Lenders with Letter of Credit Outstandings
representing 100% of the total Letter of Credit Outstandings and (ii) in the
case of any such application at a time when any Lender is a Defaulting Lender
(but only if, after giving effect thereto, the remaining cash collateral shall
be less than the aggregate Letter of Credit Outstandings of all the Defaulting
Lenders), the consent of each Issuing Lender), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, the amount (including any interest and profits earned
thereon as aforesaid) standing to the credit of such account (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived. If the Borrowers are
required to provide an amount of cash collateral hereunder pursuant to Section
2.31, such amount (to the extent not applied as aforesaid) shall be returned to
the Borrowers, as promptly as practicable, to the extent that, after giving
effect to such return, no Issuing Lender shall have any exposure in respect of
any outstanding Letter of Credit that is not fully covered by the Commitments of
the Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing. Section 2.07 Settlements Amongst
Lenders. (a) Each Swingline Lender may (but shall not be obligated to), at any
time, on behalf of the Borrowers (which hereby authorize each Swingline Lender
to act in their behalf in that regard) request the Agent to cause the Lenders to
make a Revolving Loan (which shall be a Base Rate Loan) in an amount equal to
such Lender’s Commitment Percentage of the outstanding amount of Swingline Loans
made in accordance with Section 2.05, which request may be made regardless of
whether the conditions set forth in Article V have been satisfied. Upon such
request, the Agent, on behalf of such Swingline Lender, shall request settlement
with the Lenders on at least a weekly basis or on any date that the Agent
elects, by notifying the Lenders of such requested settlement by facsimile,
telephone, or e-mail no later than 2:00 p.m. New York City time on the
Settlement Date. Upon such request, each Lender shall make available to the
Agent the proceeds of such Revolving Loan for the account of the applicable
Swingline Lender. If the applicable Swingline Lender requires a Revolving Loan
to be made by the Lenders and the request therefor is received prior to 2:00
p.m., New York City time, on a Business Day, such transfers shall be made in
immediately available funds no later than 5:00 p.m., New York City time, that
day; and, if the request therefor is received after 2:00 p.m., New York City
time, then no later than 5:00 p.m., New York City time, on the next Business
Day. The obligation of each Lender to transfer 57



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc119.jpg]
such funds is irrevocable, unconditional and without recourse to or warranty by
the Agent or the applicable Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Agent, such Lender agrees to pay to
the Agent, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Agent at the
NYFRB Rate. (b) The amount of each Lender’s Commitment Percentage of outstanding
Revolving Loans shall be computed on at least a weekly (or more frequently in
the Agent’s discretion) basis and shall be adjusted upward or downward based on
all Revolving Loans and repayments of Revolving Loans received by the Agent as
of 3:00 p.m., New York City time, on the first Business Day following the end of
the period specified by the Agent (such date, the “Settlement Date”). (c) The
Agent shall deliver to each of the Lenders promptly after the Settlement Date a
summary statement of the amount of outstanding Revolving Loans for the period
and the amount of repayments received for the period. As reflected on the
summary statement: (x) the Agent shall transfer to each Lender its applicable
Commitment Percentage of repayments, and (y) each Lender shall transfer to the
Agent (as provided below), or the Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Revolving Loans made by each Lender with respect to
Revolving Loans shall be equal to such Lender’s applicable Commitment Percentage
of Revolving Loans outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Agent by the Lenders and is
received prior to 2:00 p.m., New York City time, on a Business Day, such
transfers shall be made in immediately available funds no later than 5:00 p.m.,
New York City time, that day; and, if received after 2:00 p.m., New York City
time, then no later than 5:00 p.m., New York City time, on the next Business
Day. The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent. If and to the
extent any Lender shall not have so made its transfer to the Agent, such Lender
agrees to pay to the Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent at the NYFRB Rate. Section 2.08 Notes; Repayment of Loans. (a) The
Loans made by each Lender (and to the applicable Swingline Lender, with respect
to Swingline Loans) may, upon request by such Lender (or such Swingline Lender),
be evidenced by a Note duly executed by the Borrowers, dated the Effective Date
(or in the case of a Note evidencing an increased or a new Commitment pursuant
to Section 2.09, the effective date of such increased or new Commitment), in
substantially the form attached hereto as Exhibit B-1 or B-2, as applicable,
payable to such Lender (or such Swingline Lender, as applicable) in an aggregate
principal amount equal to such Lender’s Commitment (or the applicable Swingline
Lender’s Swingline Commitment). (b) The Borrowers shall repay to the Agent the
then outstanding principal balance of all Swingline Loans on the earlier of the
Swingline Maturity Date or, on the date otherwise requested by the applicable
Swingline Lender in accordance with the provisions of Section 2.05(a). The
Borrowers shall repay to the Agent, for the benefit of the applicable Lenders,
(i) on the Commitment Termination Date, the then outstanding principal balance
of all Initial 58



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc120.jpg]
Loans and (ii) on the relevant maturity date for any Extension Series of
Extended Commitments, the then outstanding principal balance of all Extended
Loans in respect of such Extension Series. The Borrowers shall repay to the
Agent the then outstanding principal balance of all other Obligations (other
than the Initial Loans, Swingline Loans and Extended Loans) on the Termination
Date (subject to earlier repayment as provided below). Each Loan shall bear
interest from the date thereof on the outstanding principal balance thereof as
set forth in this Article II. Each Lender is hereby authorized by the Borrowers
to endorse on a schedule attached to any Note delivered to such Lender (or on a
continuation of such schedule attached to such Note and made a part thereof), or
otherwise to record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, each payment of interest on any such
Loan and the other information provided for on such schedule; provided, however,
that the failure of any Lender to make such a notation or any error therein
shall not affect the obligation of the Borrowers to repay the Loans made by such
Lender in accordance with the terms of this Agreement and the applicable Notes.
Section 2.09 Termination or Reduction of Commitments; Increase of Commitments.
(a) Upon at least two (2) Business Days’ prior written notice to the Agent, the
Parent Borrower may at any time in whole permanently terminate, or from time to
time in part permanently reduce, the Commitments of any Class. Each such partial
reduction shall be in the principal amount of $5,000,000 or any integral
multiple thereof. Each such reduction or termination shall (i) be applied
ratably to the Commitments of each Lender of such Class, except that,
notwithstanding the foregoing, (1) the Parent Borrower may allocate any
termination or reduction of Commitments among Classes of Commitments either (A)
ratably among Classes or (B) first to the Commitments with respect to any
Existing Commitments and second to any Extended Commitments, in each case, on a
pro rata basis based on such Lender’s Commitment Percentage of the applicable
Class of Commitments and (2) in connection with the establishment on any date of
any Extended Commitments pursuant to Section 2.20, the Existing Commitments of
any one or more Lenders providing any such Extended Commitments on such date
shall be reduced in an amount equal to the amount of Specified Existing
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Loans made on such date, the
Credit Extensions of any such Lender does not exceed the Commitment thereof
(such Credit Extension and Commitment being determined in each case, for the
avoidance of doubt, exclusive of such Lender’s Extended Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Loans contemplated by the preceding clause (x) shall be made in
compliance with the requirements of Section 2.18 with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.20 of Existing Commitments
and Existing Loans into Extended Commitments and Extended Loans respectively,
and prior to any reduction being made to the Commitment of any other Lender) and
(ii) be irrevocable when given. At the effective time of each such reduction or
termination, the Borrowers shall pay to the Agent for application as provided
herein (i) all Commitment Fees accrued on the amount of the Commitments so
terminated or reduced through the date thereof and (ii) any amount by which the
Credit Extensions outstanding on such date exceed the amount to which the
Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid. 59



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc121.jpg]
(b) The Borrowers shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution provided that (i) any such request for an increase shall be
in a minimum amount of $25,000,000, (ii) the Parent Borrower, on behalf of the
Borrowers, may make a maximum of four (4) such requests, (iii) the Agent has
approved the identity of any such new Lender, such approval not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in Section
2.09(c) have been satisfied; provided that for purposes of clarity, no Lender
shall have any obligation to agree to increase its Commitments. (c) Any
amendment hereto for such an increase or addition of the Commitments pursuant to
Section 2.09(b) shall be in form and substance reasonably satisfactory to the
Agent and shall only require the written signatures of the Agent, the Borrowers
and each Lender being added or increasing its Commitment (each such Lender, a
“Commitment Increase Lender”), subject only to the approval of the requisite
Lenders pursuant to Section 10.02(b) if any such increase would cause the Total
Commitment to exceed $1,000,000,000. As a condition precedent to such an
increase, the Borrowers shall deliver to the Agent a certificate of each
Borrower signed by an authorized officer of each Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct in all
material respects (except any representations and warranties qualified by
materiality shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except any
representations and warranties qualified by materiality shall be true and
correct in all respects) as of such earlier date, and (B) no Default exists. (d)
On the effective date of any increase or addition of the Commitments pursuant to
Section 2.09(b), (i) the aggregate principal amount of the Revolving Loans
outstanding (the “Existing Revolving Borrowings”) immediately prior to the
effectiveness of such increase of the Commitments shall be deemed to be repaid,
(ii) each Commitment Increase Lender that shall have had a Commitment prior to
the effectiveness of such increase of the Commitments shall pay to the Agent in
dollars, in immediately available funds, an amount equal to the difference
between (A) the product of (1) such Lender’s Commitment Percentage (calculated
after giving effect to the effectiveness of such increase of the Commitments)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings (as
defined below) and (B) the product of (1) such Lender’s Commitment Percentage
(calculated without giving effect to the effectiveness of such increase of the
Commitments) multiplied by (2) the aggregate amount of the Existing Revolving
Borrowings, (iii) each Commitment Increase Lender that shall not have had a
Commitment prior to the effectiveness of such increase of the Commitments shall
pay to the Agent in dollars, in immediately available funds, an amount equal to
the product of (1) such Lender’s Commitment Percentage (calculated after giving
effect to the effectiveness of such increase of the Commitments) multiplied by
(2) the aggregate amount of the Resulting Revolving Borrowings, (iv) after the
Agent receives the funds specified in clauses (ii) and (iii) above, the Agent
shall pay to each Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Lender’s Commitment Percentage
(calculated without giving effect to the effectiveness of such increase of the
Commitments) multiplied by (2) the aggregate amount of the Existing 60



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc122.jpg]
Revolving Borrowings, and (B) the product of (1) such Lender’s Commitment
Percentage (calculated after giving effect to the effectiveness of such increase
of the Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings, (v) after the effectiveness of such increase of the
Commitments, the Borrowers shall be deemed to have made new Borrowings of
Revolving Loans (the “Resulting Revolving Borrowings”) in an aggregate amount
equal to the aggregate amount of the Existing Revolving Borrowings and of the
Types and for the Interest Periods specified in a Borrowing Request delivered to
the Agent in accordance with Section 2.03 (and the Parent Borrower shall deliver
such Borrowing Request), (vi) each Lender shall be deemed to hold its Commitment
Percentage of each Resulting Revolving Borrowing (calculated after giving effect
to the effectiveness of such increase of the Commitments) and (vii) the
Borrowers shall pay each Lender any and all accrued but unpaid interest on its
Loans comprising the Existing Revolving Borrowings. The deemed payments of the
Existing Revolving Borrowings made pursuant to clause (i) above shall be subject
to compensation by the Borrowers pursuant to the provisions of Section 2.21(d)
if the date of the effectiveness of such increase of the Commitments occurs
other than on the last day of the Interest Period relating thereto. Upon each
increase of the Commitments, the participation interests of the Lenders in the
then outstanding Letters of Credit shall automatically be adjusted to reflect,
and each Lender (including each Commitment Increase Lender) shall have a
participation in each such Letter of Credit equal to, the Lenders’ respective
Commitment Percentage of the aggregate amount available to be drawn under each
such Letter of Credit, after giving effect to such increase of the Commitments.
(e) Within a reasonable time after the effective date of any increase or
addition of the Commitments pursuant to Section 2.09(b), the Agent shall, and is
hereby authorized and directed to, revise Schedule 1.1 to reflect such increase
and shall distribute such revised Schedule 1.1 to each of the Lenders and the
Borrowers, whereupon such revised Schedule 1.1 shall replace the old Schedule
1.1 and become part of this Agreement. Section 2.10 Letter of Credit Fees. (a)
The Borrowers shall pay the Agent, for the account of the Lenders, on the third
Business Day after each Quarterly Date and on the Latest Maturity Date, in
arrears, a fee (each, a “Letter of Credit Fee”) equal to the following per annum
percentages of the average daily amount of Standby Letter of Credit Outstandings
or Commercial Letter of Credit Outstandings, as applicable (excluding in each
case any portion thereof attributable to unreimbursed LC Disbursements) during
the period from and including the Effective Date to but excluding the later of
the date such Lender’s Commitment terminates and the date on which such Lender
ceases to have any Standby Letter of Credit Outstandings or Commercial Letter of
Credit Outstandings, as applicable (each computed on the basis of the actual
number of days elapsed (including the first day but excluding the last day) over
a year of 360 days): (i) Standby Letters of Credit: At the then Applicable Rate
per annum for Eurocurrency Loans. (ii) Commercial Letters of Credit: At 50% of
the then Applicable Rate per annum for Eurocurrency Loans. 61



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc123.jpg]
(iii) After the occurrence and during the continuance of an Event of Default, at
the option of the Agent or upon the direction of the Required Lenders, the
Letter of Credit Fee set forth in clauses (i) and (ii) above, shall be increased
by an amount equal to two percent (2%) per annum. (b) The Borrowers shall pay to
each Issuing Lender, in addition to all Letter of Credit Fees otherwise provided
for hereunder, such fronting fees and other fees and charges in connection with
the issuance, negotiation, settlement, amendment, renewal, extension,
administration and processing of each Letter of Credit issued by such Issuing
Lender as are customarily imposed by such Issuing Lender from time to time in
connection with letter of credit transactions. (c) Participation fees and
fronting fees, if any, accrued through and including each Quarterly Date shall
be payable on the third Business Day following such Quarterly Date, commencing
on the first such date to occur after the Second Amendment Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to this Section 2.10 shall be payable within 10 days
after demand. All participation fees and fronting fees, if any, shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Section 2.11 Certain Fees. The Borrowers shall pay to the Agent and its
Affiliates, as applicable, for their own accounts, the fees set forth in the Fee
Letter as and when payment of such fees is due as set forth therein. Section
2.12 Unused Commitment Fee. The Borrowers agree to pay to the Agent for account
of each Lender a commitment fee (the “Commitment Fee”), which shall accrue at
the Commitment Fee Rate on the daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date such Commitment terminates; provided that Swingline Loans shall be
excluded for the purposes of this calculation. Accrued commitment fees shall be
payable in arrears on each Quarterly Date and on the date the Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
Agent shall pay the Commitment Fee to the Lenders based upon their pro rata
share of the aggregate Commitment Fee due to all Lenders on the date payment is
due. Section 2.13 Interest on Loans. (a) Subject to Section 2.13(d), each Base
Rate Loan shall bear interest at a rate per annum that shall be equal to the
then Alternate Base Rate, plus the Applicable Rate for Base Rate Loans. 62



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc124.jpg]
(b) Subject to Section 2.13(d), each Eurocurrency Loan shall bear interest at a
rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBO Rate for such Interest Period, plus the Applicable Rate for
Eurocurrency Loans. (c) [Reserved] (d) Effective upon the occurrence of any
Event of Default and at all times thereafter while such Event of Default is
continuing, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by law)
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% plus the rate (including the Applicable Rate for Loans) otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2.00% plus the rate applicable to Base Rate Loans as provided in
paragraph (a) of this Section, and such interest shall be payable on demand. (e)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Swingline
Loans, upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand; (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Loan prior to the Maturity Date applicable to such Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment; and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Eurocurrency Borrowing shall be payable on the effective date
of such conversion. (f) All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error. Section 2.14 Nature of
Fees. All fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Agent, for the respective accounts of the Agent, the
Issuing Lenders, and the Lenders, as provided herein. Once paid, all fees shall
be fully earned and shall not be refundable under any circumstances. Section
2.15 [Reserved]. Section 2.16 Alternate Rate of Interest. (a) If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing: (i) the Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for 63



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc125.jpg]
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, by means of an Interpolated Rate or because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
provided that no Benchmark Transition Event shall have occurred at such time; or
(ii) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or Loan) included in such Borrowing for such Interest Period; then
the Agent shall give notice thereof to the Borrowers and the Lenders through
Electronic System as provided in Section 10.01 as promptly as practicable
thereafter and, until the Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) any
notice from the Parent Borrower to the Agent in accordance with Section 2.17
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and any such
Eurocurrency Borrowing shall be repaid or converted into a Borrowing of Base
Rate Loans on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as a Borrowing of Base Rate Loans. (b) If any
Lender determines that any requirement of law has made it unlawful, or if any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain, fund or continue any Eurocurrency
Borrowing, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Agent, any obligations of such Lender to make,
maintain, fund or continue Eurocurrency Loans or to convert Borrowings of Base
Rate Loans to Eurocurrency Borrowings will be suspended until such Lender
notifies the Agent and the Borrowers that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers will
upon demand from such Lender (with a copy to the Agent), either prepay or
convert all Euroccurency Borrowings of such Lender to Borrowings of Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrowers will also pay accrued
interest on the amount so prepaid or converted. (c) Notwithstanding anything to
the contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the Agent
and the Borrowers may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Agent has posted such proposed amendment to all Lenders and the Borrower, so
long as the Agent has not received, by such time, written notice of objection to
such proposed amendment from Lenders comprising the Required Lenders; provided
that, with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the 64



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc126.jpg]
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date. (d) In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement. (e)
The Agent will promptly notify the Borrowers and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 2.16, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.16. (f) Upon the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, (i) any notice from the Parent Borrower to the Agent in accordance with
Section 2.17 that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurocurrency Borrowing shall be ineffective and any such
Eurocurrency Borrowing shall be repaid or converted into a Borrowing of Base
Rate Loans on the last day of the then current Interest Period applicable
thereto, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as a Borrowing of Base Rate Loans. Section 2.17
Conversion and Continuation of Loans. The Parent Borrower on behalf of the
Borrowers shall have the right at any time, (a) on three (3) Business Days’
prior irrevocable notice to the Agent (which notice, to be effective, must be
received by the Agent not later than 11:00 a.m., New York City time, on the
third Business Day preceding the date of any conversion), (x) to convert any
outstanding Borrowings of Base Rate Loans (but in no event Swingline Loans) to
Borrowings of Eurocurrency Loans or (y) to continue an outstanding Borrowing of
Eurocurrency Loans for an additional Interest Period, or (b) on same-day notice
to the Agent (which notice, to be effective, must be received by the Agent not
later than 11:00 a.m., New York City time, on the date of any conversion which
must be a Business Day), to convert any outstanding Borrowings of Eurocurrency
Loans to a Borrowing of Base Rate Loans, subject to the following: 65



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc127.jpg]
(i) no Borrowing of Loans may be converted into, or continued as, Eurocurrency
Loans at any time when an Event of Default has occurred and is continuing and
the Agent or the Required Lenders have determined in its or their sole
discretion not to permit such conversions, and any Eurocurrency Loans that
cannot be continued as Eurocurrency Loans as a result shall, unless repaid, be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
therefor; (ii) if less than a full Borrowing of Loans is converted, such
conversion shall be made pro rata among the Lenders, as applicable, in
accordance with the respective principal amounts of the Loans comprising such
Borrowing held by such Lenders immediately prior to such refinancing; (iii) the
aggregate principal amount of Loans being converted into or continued as
Eurocurrency Loans shall be in an integral of $1,000,000 and at least
$5,000,000; (iv) the Interest Period with respect to a Borrowing of Eurocurrency
Loans effected by a conversion or in respect to the Borrowing of Eurocurrency
Loans being continued as Eurocurrency Loans shall commence on the date of
conversion or the expiration of the current Interest Period applicable to such
continuing Borrowing, as the case may be; (v) a Borrowing of Eurocurrency Loans
may be converted only on the last day of an Interest Period applicable thereto;
(vi) each request for a conversion or continuation of a Borrowing of
Eurocurrency Loans which fails to state an applicable Interest Period shall be
deemed to be a request for an Interest Period of one month; and (vii) no more
than fifteen (15) Borrowings of Eurocurrency Loans may be outstanding at any
time. If the Parent Borrower does not give notice to convert any Borrowing of
Base Rate Loans, or does not give notice to continue, or does not have the right
to continue, any Borrowing as Eurocurrency Loans, in each case as provided
above, such Borrowing shall automatically be converted to, or continued as, as
applicable, a Borrowing of Base Rate Loans at the expiration of the then-current
Interest Period. The Agent shall, after it receives notice from the Parent
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender. Section 2.18 Payments Generally; Pro Rata
Treatment; Sharing of Setoffs. (a) Payments by the Borrowers. The Borrowers
shall make each payment required to be made by it hereunder or under any other
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.22(b), Section 2.26 or
Section 2.28, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest 66



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc128.jpg]
thereon. All such payments shall be made to the Agent at its offices at 10 South
Dearborn Street, 22nd Floor, Chicago, Illinois, except payments to be made
directly to an Issuing Lender or a Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.22(b), Section 2.26, Section 2.28
and Section 10.04 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document (other than payments
with respect to Eurocurrency Borrowings) shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, if any payment due with respect to Eurocurrency Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date of such payment
shall be on the last Business Day of subject calendar month, and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension. All payments under each Loan Document shall be made in
dollars. (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, to pay all fees then due, and all costs
and expenses then due or reimbursable, to the Agent, in its capacity as such,
under any Loan Document, (ii) second, to pay all principal and interest then due
hereunder in respect of the Swingline Loans, ratably between the Swingline
Lenders in accordance with the amounts of such principal and interest then due
to the Swingline Lenders, (iii) third, to reimburse all unreimbursed LC
Disbursements and to pay all letter of credit fronting fees, if any, then due
hereunder, ratably between the Issuing Lenders entitled thereto in accordance
with the amounts thereof then due to the Issuing Lenders, (iv) fourth, to pay
all other interest and other fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of such interest and fees then
due to such parties, (v) fifth, to pay all other principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties, and (vi) sixth, to pay all other
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties. (c)
Pro Rata Treatment. Except to the extent otherwise provided herein (for the
avoidance of doubt, as this Agreement is in effect from time to time), including
Sections 2.20(f) and 2.31: (i) each payment of commitment fees under Section
2.12 and letter of credit fees under Section 2.10 shall be made for the account
of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.09 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments
(or, in the case of any such payment of commitment fees at a time when the
Commitments shall have terminated or expired, pro rata according to the amounts
of their respective Credit Extensions); (ii) each Borrowing of Revolving Loans
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of any
Borrowing of Revolving Loans shall be applied ratably to the Loans included in
the repaid or prepaid Borrowing 67



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc129.jpg]
of Revolving Loans; (iv) each Swingline Borrowing shall be allocated pro rata
between the Swingline Lenders according to the amounts of their respective
Swingline Commitments; (v) each payment or prepayment of any Swingline Borrowing
shall be applied ratably to the Swingline Loans included in the repaid or
prepaid Swingline Borrowing; and (vi) each payment or prepayment of any other
Obligations shall be applied ratably to Bank Product Obligations included in the
repaid or prepaid other Obligations. (d) Sharing of Payments by Lenders. If (i)
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender’s receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact and (B) purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans or (ii)
any Swingline Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Swingline Loans resulting in such Swingline Lender receiving payment of a
greater proportion of the aggregate amount of its Swingline Loans and accrued
interest thereon than the proportion received by the other Swingline Lender,
then the Swingline Lender receiving such greater proportion shall (A) notify the
Administrative Agent and the other Swingline Lender of such fact and (B)
purchase (for cash at face value) participations in the Swingline Loans of the
other Swingline Lender to the extent necessary so that the amount of all such
payments shall be shared by the Swingline Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Swingline Loans,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as this Agreement is in effect from time to time), including Sections 2.09(d)
and 2.20(f), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any Eligible Assignee. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Borrower in the amount of such participation. (e)
Payments by the Borrowers; Presumptions by the Agent. Unless the Agent shall
have received notice from the Parent Borrower prior to the date on which any
payment is due 68



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc130.jpg]
to the Agent for the account of the Lenders or an Issuing Lender hereunder that
the Borrowers will not make such payment, the Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Lender,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or such Issuing Lender, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
NYFRB Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation. (f) Certain Deductions by the Agent.
If any Lender shall fail to make any payment required to be made by it hereunder
to or for the account of the Agent, any Issuing Lender or any Swingline Lender,
then the Agent may, in its discretion (notwithstanding any contrary provision
hereof), (i) apply any amounts thereafter received by the Agent for the account
of such Lender to satisfy such Lender’s obligations in respect of such payment
until all such unsatisfied obligations have been discharged or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future funding obligations of such Lender pursuant to this Agreement
(including pursuant to Sections 2.03(b), 2.05(b), 2.06(e), 2.06(f), 2.18(e) and
10.04(c)), in each case in such order as shall be determined by the Agent in its
discretion. (g) Returned Payments. If any item deposited to the JPMorgan
Concentration Account and credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Agent shall have the right to reverse such credit and charge the amount of such
item to the Loan Account and the Borrowers shall indemnify the Agent, the
Issuing Lenders and the Lenders against all claims and losses resulting from
such dishonor or return. Without limiting the foregoing, the Agent may delay
application of the items deposited in the JPMorgan Concentration Account to the
Obligations until the Agent has received a reconciliation of Non-Borrower Credit
Card Proceeds which may have been forwarded to the JPMorgan Concentration
Account. Section 2.19 [Reserved] Section 2.20 Extension Offers. (a) The
Borrowers may at any time and from time to time request that all or a portion of
the Commitments of any Class, existing at the time of such request (each, an
“Existing Commitment” and any related revolving credit loans under any such
facility, “Existing Loans”; each Existing Commitment and related Existing Loans
together being referred to as an “Existing Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Existing
Loans related to such Existing Commitments (any such Existing Commitments which
have been so extended, “Extended Commitments” and any related revolving credit
loans, “Extended Loans”) and to provide for other terms consistent with this
Section 2.20. Prior to entering into any Extension Amendment with respect to any
Extended Commitments, the Parent Borrower shall provide a notice to the Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Commitments and which such request shall be offered
equally to 69



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc131.jpg]
all Lenders) (an “Extension Request”) setting forth the proposed terms of the
Extended Commitments to be established thereunder, which terms shall be
substantially similar to those applicable to the Existing Commitments from which
they are to be extended (the “Specified Existing Commitment Class”) except that
(w) all or any of the final maturity dates of such Extended Commitments may be
delayed to later dates than the final maturity dates of the Existing Commitments
of the Specified Existing Commitment Class, (x)(i) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Commitments may be different from
those for the Existing Commitments of the Specified Existing Commitment Class
and/or (ii) additional fees and/or premiums may be payable to the Lenders
providing such Extended Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (i), (y)(A) the undrawn revolving
credit commitment fee rate with respect to the Extended Commitments may be
different from such rate for Existing Commitments of the Specified Existing
Commitment Class and (B) the Extension Amendment may provide for other covenants
and terms that apply to any period after the Latest Maturity Date in effect
prior to the Extension Amendment; provided that, notwithstanding anything to the
contrary in this Section 2.20 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments (which shall be governed by clause (3) below)) of the Extended Loans
under any Extended Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Loans of the Specified Existing
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and replacement procedures of the Specified Existing Commitment
Class), (2) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the assignment and participation provisions set forth
in Section 10.06, (3) subject to the applicable limitations set forth in Section
2.09, permanent repayments of Extended Loans (and corresponding permanent
reduction in the related Extended Commitments) shall be permitted as may be
agreed between the Parent Borrower and the Lenders thereof and (4) the Extension
Amendment may provide for any other amendments or modifications provided such
other amendments or modifications are consented to by the requisite Lenders in
accordance with Section 10.02 and Section 10.03, as applicable. No Lender shall
have any obligation to agree to have any of its Loans or Commitments of any
Existing Class converted into Extended Loans or Extended Commitments pursuant to
any Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date). (b) The Parent Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as the
Agent may determine in its reasonable discretion) prior to the date on which
Lenders under the Existing Class are requested to respond, and shall agree to
such procedures, if any, as may be established by, or acceptable to, the Agent,
in each case acting reasonably, to accomplish the purpose of this Section 2.20.
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments (and/or any earlier Extended
Commitments) which it has elected to convert into Extended Commitments (subject
to any minimum denomination requirements imposed by the Agent); provided that
any Lender that does 70



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc132.jpg]
not so advise the Parent Borrower shall be deemed to have rejected such
Extension Request (any such Lender which shall have rejected or is deemed to
have rejected such extension being a “Non- Extending Lender”). In the event that
the aggregate amount of Commitments (and any earlier Extended Commitments)
subject to Extension Elections exceeds the amount of Extended Commitments
requested pursuant to the Extension Request, Commitments and (and any earlier
Extended Commitments) subject to Extension Elections shall be converted to
Extended Commitments on a pro rata basis based on the amount of Commitments (and
any earlier Extended Commitments) included in each such Extension Election or as
may be otherwise agreed to in the applicable Extension Amendment.
Notwithstanding the conversion of any Existing Commitment into an Extended
Commitment, such Extended Commitment shall be treated identically to all
Existing Commitments of the Specified Existing Commitment Class for purposes of
the obligations of a Lender in respect of Swingline Loans under Section 2.05 and
Letters of Credit under Section 2.06, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
applicable Swingline Lender and/or the applicable Issuing Lender, as applicable,
have consented to such extensions (it being understood that no consent of any
other Lender shall be required in connection with any such extension). (c)
Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 10.02 and Section 10.03, as applicable, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Borrowers, the
Agent and the Extending Lenders. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.20 and the arrangements described above in
connection therewith. No Extension Amendment shall provide for any tranche of
Extended Commitments in an aggregate principal amount that is less than
$200,000,000. Notwithstanding anything to the contrary in this Section 2.20(c)
and without limiting the generality or applicability of Section 10.02 and
Section 10.03, as applicable, to any Section 2.20 Additional Amendments (as
defined below), any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.20 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.20
Additional Amendments are within the requirements of Section 2.20(a) and do not
become effective prior to the time that such Section 2.20 Additional Amendments
have been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Borrowers and other parties (if any) as may
be required in order for such Section 2.20 Additional Amendments to become
effective in accordance with Section 10.02 and Section 10.03, as applicable. (d)
Notwithstanding anything to the contrary contained in this Agreement, (A) on any
date on which any Class of Existing Commitments is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), in the case of the Existing Commitments of each Extending
Lender under any Specified Existing 71



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc133.jpg]
Commitment Class, the aggregate principal amount of such Existing Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitments so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date) and (B) if, on any Extension Date, any Existing Loans
of any Extending Lender are outstanding under the Specified Existing Commitment
Class, such Existing Loans (and any related participations) shall be deemed to
be allocated as Extended Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments. Promptly following each Extension Date, the Borrowers, at the
request of any Extending Lender, will deliver to such Lender a new or
replacement Note or Notes, conforming to the requirements of Section 2.08(a) but
modified to reflect the changes to such Lender’s Existing Commitment or Extended
Commitment, as applicable. Upon receipt of any replacement Note or Notes
hereunder the relevant Lender shall cancel and return to the Borrowers each
replaced Note held by such Lender. (e) No exchange of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.20 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. (f) Notwithstanding anything to the contrary contained in this
Agreement, (i) with respect to any Non-Extending Lender, the Maturity Date for
such Lender shall remain unchanged (and the Commitment of such Lender shall
terminate, the Loans made by such Lender to the Borrowers hereunder shall mature
and be payable by the Borrowers, and all other amounts owing to such
Non-Extending Lender hereunder shall be payable, on such date), and on such date
the Borrowers shall also make such other prepayments of Loans as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, the Non- Extending Lenders pursuant to this
sentence, the Credit Extensions will not exceed the Commitments and (ii) the
“Maturity Date” (without taking into consideration any extension pursuant to
this Section 2.20), as such terms are used in reference to any Issuing Lender or
any Letters of Credit issued by such Issuing Lender or any Swingline Lender or
any Swingline Loan made by such Swingline Lender, may not be extended without
the prior written consent of such Issuing Lender and such Swingline Lender, as
applicable (it being understood and agreed that, in the event any Issuing Lender
or Swingline Lender shall not have consented to any such extension, (i) such
Issuing Lender or Swingline Lender, as applicable, shall continue to have all
the rights and obligations of an Issuing Lender or a Swingline Lender, as
applicable, hereunder through the Maturity Date for such Issuing Lender or
Swingline Lender, and thereafter shall have no obligation to make any Swingline
Loans or to issue, amend, extend or renew any Letter of Credit (but shall, in
each case, continue to be entitled to the benefits of Sections 2.05, 2.06, 2.13,
2.26, 2.28, 10.04 and 10.11, as applicable as to Letters of Credit or Swingline
Loans issued or made prior to such time), and (ii) the Borrowers shall cause the
Letter of Credit Outstandings attributable to Letters of Credit issued by such
Issuing Lender and the Swingline Exposure attributable to Swingline Loans made
by such Swingline Lender to be zero no later than the day on which such Letter
of Credit Outstandings or Swingline Exposure, as applicable, would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to any effectiveness of the extension of the applicable
Maturity Date pursuant to this Section). 72



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc134.jpg]
Section 2.21 Mandatory Prepayment; Cash Collateral. The outstanding Obligations
shall be subject to mandatory prepayment as follows: (a) If at any time the
amount of the Credit Extensions exceeds the lower of (i) the then amount of the
Total Commitment, and (ii) the then amount of the Borrowing Base, the Borrowers
will immediately upon notice from the Agent (A) prepay the Loans in an amount
necessary to eliminate such excess, and (B) if, after giving effect to the
prepayment in full of all outstanding Loans such excess has not been eliminated,
deposit cash into the Cash Collateral Account in an amount equal to the
difference between (1) 103% of the Letters of Credit Outstanding, and (2) the
lower of (x) the amount of the then Total Commitment, and (y) the then amount of
the Borrowing Base. (b) To the extent required pursuant to Section 2.24(c)(ii),
the Revolving Loans shall be repaid daily in accordance with the provisions of
said Section 2.24(c)(ii). (c) If, as of the close of business on any day on
which (i) the Parent Borrower delivers a Borrowing Base Certificate to the Agent
pursuant to Section 6.01(e) or (ii) a Revolving Loan is made or a Letter of
Credit is issued, amended, renewed or extended, the Consolidated Cash Balance
after giving pro forma effect to (x) the Borrowing Base calculated by such
Borrowing Base Certificate but prior to giving effect to any payment required to
be made by the Borrowers pursuant to Section 2.21(a) above and (y) such Credit
Extension after giving effect to the use of proceeds thereof, in each case, as
applicable, would exceed the Consolidated Cash Balance Threshold, then the
Borrowers shall within five (5) Business Days after such date prepay the
Revolving Loans in an amount equal to the amount of Excess Cash as of such date
of payment after giving effect to any payment required to be made by the
Borrowers pursuant to Section 2.21(a) above, if any, and any use of proceeds
from such Credit Extension to be made contemporaneously therewith. (d) Subject
to the foregoing, outstanding Base Rate Loans shall be prepaid before
outstanding Eurocurrency Loans are prepaid. Each partial prepayment of
Eurocurrency Loans shall be in an integral multiple of $1,000,000. If any
prepayment of Eurocurrency Loans is made other than on the last day of an
Interest Period applicable thereto, the Borrowers shall reimburse the Lenders
for all “Breakage Costs” (as defined in Section 2.22 below) associated
therewith. In order to avoid such Breakage Costs, as long as no Event of Default
has occurred and is continuing, at the request of the Parent Borrower, the Agent
shall hold all amounts required to be applied to Eurocurrency Loans in the Cash
Collateral Account and will apply such funds to the applicable Eurocurrency
Loans at the end of the then pending Interest Period therefor (provided that the
foregoing shall in no way limit or restrict the Agent’s rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of Eurocurrency Loans pursuant to this Section 2.21 shall result in
the aggregate principal amount of the Eurocurrency Loans remaining outstanding
pursuant to such Borrowing being less than $10,000,000 (unless all such
outstanding Eurocurrency Loans are being prepaid in full). Any prepayment of the
Revolving Loans shall not permanently reduce the Commitments. 73



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc135.jpg]
(e) All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage. (f) Upon the Termination Date applicable to a Class of
Commitments, the Commitments of such Class shall be terminated in full and the
Borrowers shall pay, in full and in cash, all outstanding Loans of such Class.
Section 2.22 Optional Prepayment of Loans; Reimbursement of Lenders. (a) The
Borrowers shall have the right at any time and from time to time to prepay
outstanding Loans in whole or in part, (x) with respect to Eurocurrency Loans,
upon at least two (2) Business Days’ prior written, telex or facsimile (or other
electronic transmission) notice to the Agent prior to 11:00 a.m., New York City
time, and (y) with respect to Base Rate Loans, on the same Business Day if
written, telex or facsimile (or other electronic transmission) notice is
received by the Agent prior to 1:00 p.m., New York City time, subject to the
following limitations: (i) Subject to Section 2.18, all prepayments shall be
paid to the Agent for application, first, to the prepayment of outstanding
Swingline Loans, and second, to the prepayment of other outstanding Loans
ratably in accordance with each Lender’s Commitment Percentage. (ii) Subject to
the foregoing, outstanding Base Rate Loans shall be prepaid before outstanding
Eurocurrency Loans are prepaid. Each partial prepayment of Eurocurrency Loans
shall be in an integral multiple of $1,000,000. If any prepayment of
Eurocurrency Loans is made other than on the last day of an Interest Period
applicable thereto, the Borrowers shall reimburse the Lenders for all “Breakage
Costs” (as defined below) associated therewith. No partial prepayment of a
Borrowing of Eurocurrency Loans pursuant to this Section 2.22 shall result in
the aggregate principal amount of the Eurocurrency Loans remaining outstanding
pursuant to such Borrowing being less than $10,000,000 (unless all such
outstanding Eurocurrency Loans are being prepaid in full). (iii) Each notice of
prepayment shall specify the prepayment date, the principal amount and Type of
the Loans to be prepaid and, in the case of Eurocurrency Loans, the Borrowing or
Borrowings pursuant to which such Loans were made. Each notice of prepayment
shall be irrevocable and shall commit the Borrowers to prepay such Loan by the
amount and on the date stated therein. The Agent shall, promptly after receiving
notice from the Borrowers hereunder, notify each Lender of the principal amount
and Type of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment. (b) The
Borrowers shall reimburse each Lender on demand for any loss incurred or to be
incurred by it in the reemployment of the funds released (i) resulting from any
prepayment (for any reason whatsoever, including, without limitation, conversion
to Base Rate Loans or acceleration by virtue of, and after, the occurrence of an
Event of Default) of any Eurocurrency Loan required or permitted under this
Agreement, if such Loan is prepaid other than on the last day of the Interest
Period for such Loan or (ii) in the event that after the Parent Borrower 74



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc136.jpg]
delivers a notice of borrowing under Section 2.03 in respect of Eurocurrency
Loans, such Loans are not borrowed on the first day of the Interest Period
specified in such notice of borrowing for any reason. Such loss shall be the
amount as reasonably determined by such Lender as the excess, if any, of (A) the
amount of interest which would have accrued to such Lender on the amount so paid
or not borrowed at a rate of interest equal to the Adjusted LIBO Rate for such
Loan, for the period from the date of such payment or failure to borrow to the
last day (x) in the case of a payment or refinancing of a Eurocurrency Loan
other than on the last day of the Interest Period for such Loan, of the then
current Interest Period for such Loan or (y) in the case of such failure to
borrow, of the Interest Period for such Eurocurrency Loan which would have
commenced on the date of such failure to borrow, over (B) the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market (collectively, “Breakage Costs”). Any Lender demanding reimbursement for
such loss shall deliver to the Borrowers from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined, such certificates to be substantially in the form of Exhibit E
hereto. (c) In the event the Borrowers fail to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.22(a), the
Borrowers on demand by any Lender shall pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any actual loss
incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Borrowers from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined, such certificates to be substantially in the form of Exhibit E
hereto. (d) Whenever any partial prepayment of Loans of a particular Class are
to be applied to Eurocurrency Loans of such Class, such Eurocurrency Loans shall
be prepaid in the chronological order of their Interest Payment Dates.
Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.20(a)), the Borrowers may not optionally prepay Extended Loans of any
Extension Series unless such prepayment is accompanied by a pro rata repayment
of Existing Loans of the Specified Existing Commitment Class of the Existing
Class from which such Extended Loans and Extended Commitments were converted (or
such Loans and Commitments of the Existing Class have otherwise been repaid and
terminated in full). Section 2.23 Maintenance of Loan Account; Statements of
Account. (a) The Agent shall maintain an account on its books in the name of the
Borrowers (the “Loan Account”) which will reflect (i) all Loans made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all LC
Disbursements, fees and interest that have become payable as set forth herein,
and (iii) any and all other monetary Obligations that have become payable. 75



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc137.jpg]
(b) The Loan Account will be credited with all amounts received by the Agent
from the Borrowers, including all amounts received in the JPMorgan Concentration
Account from the Blocked Account Banks, and the amounts so credited shall be
applied as set forth in Section 2.18(b). After the end of each month, the Agent
shall send to the Borrowers a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Agent, the
Lenders and the Borrowers during that month. The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers. Section 2.24 Cash Receipts. (a) Annexed hereto as
Schedule 2.24(a) is a list of all DDAs as of the Second Amendment Effective
Date, which Schedule includes, with respect to each Depository and DDA, as
applicable, (i) the name and address of that Depository; (ii) the account
number(s) maintained with such Depository; (iii) to the extent known, a contact
person at such Depository and (iv) indicating whether both a duly completed and
executed DDA Notification and a Blocked Account Agreement satisfying the
requirements of Section 2.24(c) have been delivered to the Agent prior to the
Second Amendment Effective Date for such DDA, and if so completed and delivered,
identifying such DDA Notification and such Blocked Account Agreement for such
DDA (each such DDA, an “Existing Blocked Account”). (b) Annexed hereto as
Schedule 2.24(b) is a list (i) describing all arrangements to which any Borrower
is a party as of the Second Amendment Effective Date with respect to the payment
to any Borrower of the proceeds of all credit card charges for sales by any
Borrower and (ii) indicating whether a duly completed and executed Credit Card
Notification satisfying the requirements of Section 2.24(c) has been delivered
to the Agent prior to the Second Amendment Effective Date for such arrangement,
and if so completed and delivered, identifying such Credit Card Notification
(each such Credit Card Notification, an “Existing Credit Card Notification”).
(c) (i) (x) Within ninety (90) days (as such date may be extended by the Agent
in its sole discretion) after the Second Amendment Effective Date, (A) the
Borrowers shall deliver to the Agent notifications executed on behalf of the
Borrowers to each Depository with which any DDA is maintained by the Borrowers
(other than an Existing Blocked Account) in form satisfactory to the Agent, of
the Agent’s interest in such DDA (each, a “DDA Notification”), and (B) the
Borrowers shall either (1) enter into agency agreements with the Depositories
maintaining the deposit accounts or other accounts identified on Schedule
2.24(a) that maintain a DDA (other than an Existing Blocked Account)
(collectively, the “New Blocked Accounts”, and collectively with the Existing
Blocked Accounts, the “Blocked Accounts”), which agreements (the “Blocked
Account Agreements”) shall be in form and substance reasonably satisfactory to
the Agent, or (2) if the Borrowers are unable to enter into Blocked Account
Agreements in form reasonably satisfactory to the Agent with any of the
Depositories identified on Schedule 2.24(a), the Borrowers shall (I) provide the
Agent with evidence, reasonably satisfactory to the Agent, that the Borrowers
have closed the deposit accounts maintained with such banks, (II) establish new
deposit accounts or other accounts (the “Replacement Deposit Accounts”) with a
different Depository (the “Replacement Institution”), (III) enter into a Blocked
Account Agreement in form and substance reasonably satisfactory to the Agent
with each Replacement Institution and the Agent with respect to the Replacement
Deposit Accounts, and (IV) in connection with the foregoing, provide the Agent
with an amended Schedule 2.24(a) reflecting the removal of the closed deposit 76



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc138.jpg]
accounts and the addition of the Replacement Deposit Accounts, and (y) within
ninety (90) days (as such date may be extended by the Agent in its sole
discretion) after the Second Amendment Effective Date, the Borrowers shall
deliver to the Agent notifications (the “Credit Card Notifications”) executed on
behalf of the Subsidiary Borrowers to each of their major credit card processors
that has not delivered an Existing Credit Card Notification instructing such
credit card processors to remit proceeds of all credit card charges to a Blocked
Account with JPMorgan that is reasonably acceptable to the Parent Borrower and
the Agent (the “Parent Borrower Blocked Account”), which Parent Borrower Blocked
Account is subject to the Parent Borrower Blocked Account Agreement. (ii) The
DDA Notifications shall require, after the occurrence and during the continuance
of an Event of Default or Cash Control Event, the sweep on each Business Day of
all available cash receipts and other proceeds from the sale of Inventory,
including, without limitation, the proceeds of all credit card charges (all such
cash receipts and proceeds, “Cash Receipts”), to a concentration account
maintained by the Agent at JPMorgan and designated by the Agent for such purpose
(the “JPMorgan Concentration Account”). The Blocked Account Agreements
(including, without limitation, the Blocked Account Agreement with respect to
the Parent Borrower Blocked Account) shall require, after the occurrence and
during the continuance of an Event of Default or Cash Control Event, the sweep
on each Business Day of all cash and other amounts, including, without
limitation, all Cash Receipts, held in such Blocked Account to the JPMorgan
Concentration Account. (d) The Borrowers shall cause all Cash Receipts from the
sale of each Subsidiary Borrower’s Inventory to be directly deposited into a
Blocked Account subject to a Blocked Account Agreement. (e) The Borrowers may
close DDAs or Blocked Accounts and/or open new DDAs or Blocked Accounts, subject
to the execution and delivery to the Agent of appropriate DDA Notifications or
Blocked Account Agreements consistent with the provisions of this Section 2.24
and Section 6.13(d). Within thirty (30) days (or such longer period as the Agent
may reasonably agree) of any Borrower entering into any agreement with credit
card processors, such Borrower must execute and deliver a Credit Card
Notification to the Agent. (f) The JPMorgan Concentration Account is, and shall
remain, under the sole dominion and control of the Agent. Each Borrower
acknowledges and agrees that (i) such Borrower has no right of withdrawal from
the JPMorgan Concentration Account, (ii) the funds on deposit in the JPMorgan
Concentration Account shall continue to be collateral security for all of the
Obligations and (iii) the funds on deposit in the JPMorgan Concentration Account
shall be applied as provided in Section 2.18(b). (g) So long as (i) no Event of
Default has occurred and is continuing, and (ii) no Cash Control Event has
occurred and is continuing, the Borrowers may direct, and shall have sole
control over, the manner of disposition of its funds in the DDA Accounts and
Blocked Accounts. After the occurrence and during the continuation of an Event
of Default or Cash Control Event, the Borrowers shall cause the ACH or wire
transfer to a Blocked Account or to the JPMorgan Concentration Account, no less
frequently than daily (and whether or not there is then an outstanding balance
in the Loan Account, unless the Commitments have been terminated 77



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc139.jpg]
hereunder and the Obligations have been Paid in Full) of the then contents of
each DDA, each such transfer to be net of any minimum balance, not to exceed
$10,000, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained, and, in connection with each such transfer, the
Borrowers shall also provide the Agent with an accounting of the contents of
each DDA which shall identify, to the satisfaction of the Agent, the Other Store
Proceeds. Upon the receipt of (x) the contents of each such DDA, and (y) such
accounting, the Agent agrees to promptly remit to the Borrowers the Other Store
Proceeds received by the Agent for such day. Further, whether or not any
Obligations are then outstanding, after the occurrence and during the
continuation of an Event of Default or Cash Control Event, the Borrowers shall
cause the ACH or wire transfer to the JPMorgan Concentration Account, no less
frequently than daily, of the then entire ledger balance of each Blocked Account
(including, without limitation, the Parent Borrower Blocked Account), net of
such minimum balance, not to exceed $10,000, as may be required to be maintained
in the subject Blocked Account by the bank at which such Blocked Account is
maintained. In addition to the foregoing, unless and until the Borrowers have
established procedures with their credit card processors to deposit the
Non-Borrower Credit Card Proceeds to an account, other than the Parent Borrower
Blocked Account, which is not subject to the Lien of the Agent, the Borrowers
shall, in connection with the transfer of the ledger balance of the Parent
Borrower Blocked Account, net of the permitted balance, provide the Agent with
an accounting of the contents of the Parent Borrower Blocked Account, which
shall identify, to the satisfaction of the Agent, the Non-Borrower Credit Card
Proceeds. Upon the receipt of (x) the contents of the Parent Borrower Blocked
Account, and (y) such accounting, the Agent agrees to promptly remit to the
Borrowers the Non-Borrower Credit Card Proceeds received by the Agent for such
day. In the event that, notwithstanding the provisions of this Section 2.24,
after the occurrence of an Event of Default or Cash Control Event, the Borrowers
receive or otherwise have dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by the
Borrowers for the Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of any Borrower other than as instructed
by the Agent. Effective upon notice to the Parent Borrower from the Agent, after
the occurrence and during the continuation of a Cash Control Event or an Event
of Default (including, without limitation, the failure of the Borrowers to
comply with the provisions of this Section 2.24(g)) (which notice may be given
by telephone if promptly confirmed in writing), (i) the Agent may, at any time
thereafter, deliver the DDA Notifications and the Credit Card Notifications to
the addressees thereof, and (ii) the DDA Accounts, Blocked Accounts and the
JPMorgan Concentration Account will, without any further action on the part of
any Borrower or the Agent convert into a closed account under the exclusive
dominion and control of the Agent in which funds are held subject to the rights
of the Agent hereunder. In such event, all amounts in the JPMorgan Concentration
Account (other than Non-Borrower Credit Card Proceeds and Other Store Proceeds)
from time to time may be applied to the Obligations in such order and manner as
provided in Section 2.18(b) hereof. Section 2.25 [Reserved]. 78



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc140.jpg]
Section 2.26 Increased Costs. (a) If any Change in Law shall: (i) impose, modify
or deem applicable any reserve, special deposit or similar requirement
(including any compulsory loan requirement or insurance charge) against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any holding company of any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or any Issuing Lender; or (ii) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded
Taxes) of any kind whatsoever with respect to its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender or such other Recipient of making,
continuing, converting or maintaining any Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender, an Issuing Lender
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or otherwise) other than Taxes which shall be governed by
Section 2.28 hereof, then the Borrowers will pay to such Lender, such Issuing
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered. (b) If any Lender or any Issuing Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of, or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered. (c) A certificate of a Lender or an Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth in reasonable 79



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc141.jpg]
detail the manner in which such amount or amounts were determined shall be
delivered to the Parent Borrower and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender or such Issuing Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Parent Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. Section 2.27 Change in
Legality. (a) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (x) any Change in Law shall make it unlawful for a Lender or
its applicable lending office to make or maintain a Eurocurrency Loan or to give
effect to its obligations as contemplated hereby with respect to a Eurocurrency
Loan or (y) at any time any Lender determines that the making or continuance of
any of its Eurocurrency Loans has become impracticable as a result of a
contingency occurring after the Second Amendment Effective Date which adversely
affects the London interbank market or the position of such Lender in the London
interbank market, then, by written notice to the Parent Borrower, such Lender
may (i) declare that Eurocurrency Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrowers for a Eurocurrency
Borrowing shall, as to such Lender only, be deemed a request for a Base Rate
Loan unless such declaration shall be subsequently withdrawn; and (ii) require
that all outstanding Eurocurrency Loans made by it be converted to Base Rate
Loans, in which event all such Eurocurrency Loans shall be automatically
converted to Base Rate Loans as of the effective date of such notice as provided
in paragraph (b) below. In the event any Lender shall exercise its rights under
clause (i) or (ii) of this paragraph (a), all payments and prepayments of
principal which would otherwise have been applied to repay the Eurocurrency
Loans that would have been made by such Lender or the converted Eurocurrency
Loans of such Lender shall instead be applied to repay the Base Rate Loans made
by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Loans. (b) For purposes of this Section 2.27, a notice to the
Borrowers by any Lender pursuant to paragraph (a) above shall be effective, if
lawful, and if any Eurocurrency Loans shall then be outstanding, on the last day
of the then-current Interest Period; and otherwise such notice shall be
effective on the date of receipt by the Borrowers. Section 2.28 Withholding of
Taxes; Gross-Up. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or 80



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc142.jpg]
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by any Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.28) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. (b) Payment of Other Taxes by the Borrowers. The
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Agent timely reimburse it for,
Other Taxes. (c) Evidence of Payment. As soon as practicable after any payment
of Taxes by any Borrower to a Governmental Authority pursuant to this Section
2.28, such Borrower shall deliver to the Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent. (d) Indemnification by the Borrowers. The
Borrowers shall jointly and severally indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Borrower by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error. (e) Indemnification by the Lenders. Each Lender shall
severally indemnify the Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Borrowers to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(e) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to setoff and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to such Lender from any other source against any amount due to the
Agent under this paragraph (e). (f) Status of Lenders. 81



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc143.jpg]
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Parent Borrower and the Agent, at the time or times reasonably requested by the
Parent Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Parent Borrower or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Parent Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.28(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Parent Borrower and the Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the Agent), an
executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Parent Borrower and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Parent Borrower
or the Agent), whichever of the following is applicable: (1) in the case of a
Foreign Lender claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) in the case of a Foreign Lender
claiming that its extension of credit will generate U.S. effectively connected
income, an executed copy of IRS Form W-8ECI; 82



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc144.jpg]
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or (4) to
the extent a Foreign Lender is not the beneficial owner, an executed copy of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Parent Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Agent to determine the withholding or deduction
required to be made; and (D) if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Parent Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Parent Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 83



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc145.jpg]
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (h)
Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document (including
the Payment in Full of the Obligations). (i) Defined Terms. For purposes of this
Section 2.28, the term “Lender” includes any Issuing Lender and the term
“applicable law” includes FATCA. Section 2.29 [Reserved]. Section 2.30
Mitigation Obligations; Replacement of Lenders. (a) Designation of a Direct
Lending Office. If any Lender requests compensation under Section 2.26, or
requires the Borrowers to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.28,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.26 or Section 2.28, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any 84



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc146.jpg]
Lender in connection with any such designation or assignment and delegation;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Second Amendment Effective Date and (ii)
the relevant Change in Law occurs on a date prior to the date such Lender
becomes a party hereto. (b) Replacement of Lenders. If any Lender requests
compensation under Section 2.26, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.28, or if any Lender becomes a Defaulting
Lender, or if any Lender has become a Non-Extending Lender, or if any Lender has
become a Minority Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payment pursuant to Section
2.26 or Section 2.28) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i)
except in the case of an assignment to another Lender, the Borrowers shall have
received the prior written consent of the Agent, the Issuing Lenders and the
Swingline Lender, which consent shall not unreasonably be withheld, (ii) the
Borrowers shall have paid to the Agent the assignment fee specified in Section
10.06, (iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans that have been funded by such Lender, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.22(b)) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts), (iv) in the case of any such
assignment and delegation resulting from a claim for compensation under Section
2.26 or payments required to be made pursuant to Section 2.28, such assignment
and delegation will result in a reduction in such compensation or payments
thereafter, (v) in the case of any assignment and delegation resulting from any
Lender becoming a Non-Extending Lender, upon the effectiveness of such
assignment and delegation, such assignee shall be deemed to have consented to
the extension of the Maturity Date requested in the relevant Extension Request
(and, if such assignment and delegation shall become effective after the
effective date of the relevant Extension Amendment, the Maturity Date with
respect to such assignee (insofar as relating to the interests, rights and
obligations under this Agreement and the related Loan Documents so assigneed and
delegated) shall automatically extend to the date specified in the relevant
Extension Request), and (vi) such assignment does not conflict with applicable
law. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Parent Borrower, the Agent and the assignee and
that the Lender required to make such assignment and delegation need not be a
party thereto. Section 2.31 Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender. 85



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc147.jpg]
(a) fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.12; (b) such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 10.02(b)) and the Commitment and Credit Extensions
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or the Required Supermajority Lenders have taken or may take
any action hereunder; (c) if any Swingline Exposure or Letter of Credit
Outstandings exists at the time a Lender becomes a Defaulting Lender then: (i)
all or any part of the Swingline Exposure or Letter of Credit Outstandings of
such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages but only to the extent
the sum of all Non-Defaulting Lenders’ Credit Extensions plus such Defaulting
Lender’s pro rata share of the Swingline Exposure and Letters of Credit
Outstandings does not exceed the total of all Non-Defaulting Lenders’
Commitments; (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize, for the benefit of the Issuing Lenders, the
Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Oustandings (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(m)
for so long as such Letter of Credit Outstandings is outstanding; (iii) if the
Borrowers cash collateralize any portion of such Defaulting Lender’s Letter of
Credit Outstandings pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(a)
with respect to such Defaulting Lender’s Letter of Credit Outstandings during
the period such Defaulting Lender’s Letter of Credit Outstandings is cash
collateralized; (iv) if the Letter of Credit Outstandings of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12 and Section 2.10(a) shall be adjusted in
accordance with such Non- Defaulting Lenders’ Commitment Percentages; and (v) if
all or any portion of such Defaulting Lender’s Letter of Credit Outstandings is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lenders
or any Lender hereunder, all letter of credit fees payable under Section 2.10(a)
with respect to such Defaulting Lender’s Letter of Credit Outstandings shall be
payable to the Issuing Lenders until such Letter of Credit Outstandings is
reallocated and/or cash collateralized; and (d) so long as such Lender is a
Defaulting Lender, the Swingline Lenders shall not be required to fund any
Swingline Loan and the Issuing Lenders shall not be required to issue, 86



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc148.jpg]
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.31(c), and participating interests in any such newly made Swingline
Loan or newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.31(c)(i) (and such
Defaulting Lender shall not participate therein). If (i) a Bankruptcy Event with
respect to the Parent of any Lender shall occur following the date hereof and
for so long as such event shall continue or (ii) any Issuing Lender or any
Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lenders shall not be required to
issue, amend or increase any Letter of Credit and the Swingline Lenders shall
not be required to fund any Swingline Loan, unless the Issuing Lenders or the
Swingline Lenders, as the case may be, shall have entered into arrangements with
the Borrowers or such Lender, satisfactory to the Issuing Lenders or the
Swingline Lenders, as the case may be, to defease any risk in respect of such
Lender hereunder. In the event that each of the Agent, the Borrowers, the
Issuing Lenders and the Swingline Lenders agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Letter of Credit Outstandings of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on the date of such readjustment such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage. Section 2.32 Hedging Agreements and
other Bank Products. Each Lender (other than JPMorgan) or Affiliate thereof
providing Bank Products for, or having Hedging Agreements with, any Borrower or
any Subsidiary or Affiliate of a Borrower shall deliver to the Agent, promptly
after entering into such Bank Product or Hedging Agreement, written notice
setting forth the aggregate amount of all Bank Product Obligations of such
Borrower or Subsidiary or Affiliate thereof to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent) and the Specified Bank Product
Amount agreed to between the Lender (or its Affiliate) and the Parent Borrower,
as applicable. In addition, each such Lender (other than JPMorgan) or Affiliate
thereof shall deliver to the Agent, from time to time after a significant change
therein or upon a request therefor, a summary of the amounts due or to become
due in respect of such Bank Product Obligations and the Specified Bank Product
Amount agreed to between the Lender (or its Affiliate) and the Parent Borrower,
as applicable. The most recent information provided to the Agent shall be used
in determining the amounts to be applied in respect of such Bank Product
Obligations pursuant to Section 2.18(b). ARTICLE III LOAN GUARANTY Section 3.01
Guaranty. The Loan Guarantors hereby jointly and severally, as a primary obligor
and not merely as a surety, guarantee to each Lender, each other holder of a
Guaranteed Obligation (as hereinafter defined) and the Agent and their
respective successors and assigns the 87



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc149.jpg]
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrowers and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Agent by a Borrower under this
Agreement and by any Borrower (other than, with respect to any Loan Guarantor,
any Excluded Hedging Obligations of such Loan Guarantor) under any of the other
Loan Documents, in each case strictly in accordance with the terms thereof and
including all interest, fees and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to a
Borrower, whether or not such interest, fees or expenses are allowed as a claim
in such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”). The Loan Guarantors hereby further jointly and
severally agree that if a Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Loan Guarantors will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations. Section 3.02 Guaranty of Payment. This
Loan Guaranty is a guaranty of payment and not of collection. Each Loan
Guarantor waives any right to require the Agent, the Issuing Lender or any
Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for, all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations. Section 3.03
No Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise provided
for herein, the obligations of each Loan Guarantor hereunder are unconditional
and absolute and not subject to any reduction, limitation, impairment or
termination for any reason (other than Payment in Full of the Guaranteed
Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Obligated Party
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Agent, the Issuing Lender, any Lender or any other Person, whether in connection
herewith or in any unrelated transactions. (b) The obligations of each Loan
Guarantor hereunder are not subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision 88



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc150.jpg]
of applicable law or regulation purporting to prohibit payment by any Obligated
Party, of the Guaranteed Obligations or any part thereof. (c) Further, the
obligations of any Loan Guarantor hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Agent, the Issuing Lender or any
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Agent, the Issuing Lender or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than Payment in Full of the Guaranteed Obligations). Section 3.04
Defenses Waived. To the fullest extent permitted by applicable law, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of
any Borrower or any Loan Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower, any Loan Guarantor or any other Obligated Party,
other than Payment in Full of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party or any other
Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been Paid in Full. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security. Section 3.05 Rights of Subrogation. No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification, that it has against any
Obligated Party or any collateral, until the Borrowers and the Loan Guarantors
have fully performed all their obligations to the Agent, the Issuing Lender and
the Lenders. 89



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc151.jpg]
Section 3.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Agent, the Issuing Lender and
the Lenders are in possession of this Loan Guaranty. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Agent. Section 3.07 Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Agent, the Issuing Lender or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks. Section 3.08 Taxes. Each payment of the Guaranteed
Obligations will be made by each Loan Guarantor without withholding for any
Taxes, unless such withholding is required by law. If any Loan Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Loan Guarantor may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Agent, Lender
or Issuing Lender (as the case may be) receives the amount it would have
received had no such withholding been made. Section 3.09 Maximum Liability.
Notwithstanding any other provision of this Loan Guaranty, the amount guaranteed
by each Loan Guarantor hereunder shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, Uniform Voidable
Transactions Act or similar statute or common law. In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account. Section 3.10 Contribution. (a) To the extent
that any Loan Guarantor shall make a payment under this Loan Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Loan Guarantor, exceeds the
amount which otherwise would have been paid by or attributable to such Loan
Guarantor if each Loan Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same 90



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc152.jpg]
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. (b) As of any date of determination, the “Allocable
Amount” of any Loan Guarantor shall be equal to the excess of the fair saleable
value of the property of such Loan Guarantor over the total liabilities of such
Loan Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions. (c) This Section 3.10 is intended only to define the relative
rights of the Loan Guarantors, and nothing set forth in this Section 3.10 is
intended to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty. (d) The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Loan Guarantor or Loan Guarantors to which such
contribution and indemnification is owing. (e) The rights of the indemnifying
Loan Guarantors against other Loan Guarantors under this Section 3.10 shall be
exercisable upon the Payment in Full of the Guaranteed Obligations and the
termination of this Agreement. Section 3.11 Liability Cumulative. The liability
of each Borrower as a Loan Guarantor under this Article III is in addition to
and shall be cumulative with all liabilities of each Borrower to the Agent, the
Issuing Lender and the Lenders under this Agreement and the other Loan Documents
to which such Borrower is a party or in respect of any obligations or
liabilities of the other Borrowers, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary. Section 3.12 Keepwell. Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to honor all of its obligations under
this Guarantee in respect of a Hedging Obligation (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 3.12 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 3.12 or otherwise under this Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). Except as otherwise provided herein,
the obligations of each Qualified ECP Guarantor under this Section 3.12 shall
remain in full force and effect until the termination of all Hedging
Obligations. Each Qualified ECP Guarantor intends 91



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc153.jpg]
that this Section 3.12 constitute, and this Section 3.12 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Borrower for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Section 3.13 Release of Guarantees. A Loan Guarantor (other than
the Parent Borrower) will automatically be released from its obligations under
this Article III upon the consummation of any transaction permitted by this
Agreement as a result of which neither the Parent Borrower nor any of its
Subsidiaries owns any Equity Interest in such Loan Guarantor or such Loan
Guarantor otherwise becomes an Excluded Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transactions and the terms of such consent shall not have provided otherwise. In
connection with any release pursuant to this Section, the Agent shall execute
and deliver to any Loan Guarantor, at such Loan Guarantor’s expense, all
documents that such Loan Guarantor shall reasonably request to evidence such
release. Any execution and delivery of documents pursuant to this Section shall
be without recourse to or warranty by the Agent. ARTICLE IV REPRESENTATIONS AND
WARRANTIES Each Borrower, for itself and on behalf of such Borrower’s
Subsidiaries represents and warrants to the Agent and the Lenders that: Section
4.01 Organization; Powers. Each Borrower is, and each of its Subsidiaries is,
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, and each such Person has all requisite
power and authority to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Section 4.02 Authorization; Enforceability. The Transactions are
within each Borrower’s corporate, limited liability company or partnership
powers, as applicable, and have been duly authorized by all necessary corporate,
limited liability company or partnership, as applicable, and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Borrower that is a party hereto and constitutes, and each other Loan Document to
which any Borrower is a party, when executed and delivered by such Borrower will
constitute, a legal, valid and binding obligation of such Borrower (as the case
may be), enforceable in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
other laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 4.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) for such as have been obtained
or made and are in full force and effect, (ii) for those which would not be
reasonably be expected to have a Material Adverse Effect, and (iii) for filings
and recordings necessary to perfect Liens created pursuant to the Loan 92



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc154.jpg]
Documents, (b) will not violate any applicable law or regulation or the charter,
by laws or other organizational documents of any Borrower or any order of any
Governmental Authority, except for such violation which would not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Borrower or any of its Subsidiaries or their respective assets, except for such
violation or default (other than under the Bonds as to which no violation or
default may exist) which would not reasonably be expected to have a Material
Adverse Effect, or give rise to a right thereunder to require any payment to be
made by any Borrower or any of its Subsidiaries under any Material Indebtedness,
and (d) will not result in the creation or imposition of, or the requirement to
create, any Lien on any asset of any Borrower or any of its Subsidiaries, except
Liens permitted hereunder. Section 4.04 Financial Condition. The Parent Borrower
has heretofore furnished to the Agent (for furnishing to the Lenders) its
consolidated balance sheet and statements of income, stockholders’ equity, and
cash flows (a) as of and for the fiscal years ended February 2, 2019 and
February 1, 2020, in each case reported on by KPMG LLP, independent public
accountants, and (b) as of and for each fiscal quarter ended subsequent to the
date of the latest financial statements delivered pursuant to clause (a) of this
Section, certified by a Financial Officer of the Parent Borrower. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP. No
event, change or condition has occurred, either individually or in the
aggregate, that has had, or would reasonably be expected to have, a Material
Adverse Effect, since February 1, 2020. Section 4.05 Properties. (a) Each
Borrower, and each of its Subsidiaries, has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except to the extent the failure to have such would not reasonably be expected
to have a Material Adverse Effect. (b) Each Borrower, and each of its
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Person does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. (c) Schedule 4.05(c)(i) sets forth the address (including county) of all
Real Estate that is owned by the Borrowers and each of their respective
Subsidiaries as of the Second Amendment Effective Date, together with a list of
the holders of any mortgage or other Lien thereon. Schedule 4.05(c)(ii) sets
forth the address (including county) of all Real Estate that is leased by the
Borrowers and each of their respective Subsidiaries as of the Second Amendment
Effective Date, together with a list of the landlord and the holders of any
mortgage or other Lien thereon. Section 4.06 Litigation and Environmental
Matters. (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against 93



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc155.jpg]
or affecting any Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than those set forth on Schedule
4.06) or (ii) that purport to question the validity, legality or enforceability
of any Loan Document or the Transactions. (b) Except for the matters set forth
on Schedule 4.06, and except as would not reasonably be expected to have a
Material Adverse Effect, no Borrower and no Subsidiary of any Borrower (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability. (c) Since the Second Amendment
Effective Date, there has been no change in the status of the matters set forth
on Schedule 4.06 that, individually or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect. Section
4.07 Compliance with Laws and Agreements. Each Borrower, and each of its
Subsidiaries, is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures
(including, without limitation, the Bonds), material agreements (including,
without limitation, any agreements relating to the securitization of the Parent
Borrower’s private label credit cards and any agreements relating to Material
Indebtedness) and other instruments binding upon it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing. Section 4.08 Investment Company
Status. Neither the Parent Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. Section 4.09 Taxes. Each Borrower, and each of
its Subsidiaries, has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings, for which such Person has set aside on
its books adequate reserves, and as to which no Lien has arisen, or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Section 4.10 ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. Section 4.11 Disclosure. The
Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which any Borrower or any of its
Subsidiaries, is subject, and all other matters known to any of them, that,
individually or in the aggregate, in each case, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Borrower or
any of its Subsidiaries to the Agent or any Lender in connection with the
negotiation of this 94



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc156.jpg]
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading. As of the Second
Amendment Effective Date, to the best knowledge of any Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Second Amendment Effective Date to any Lender in connection with this Agreement
is true and correct in all respects. Section 4.12 Subsidiaries. Schedule 4.12
sets forth the name of, and the ownership interest of each Borrower in each
Subsidiary as of the Second Amendment Effective Date. As of the Second Amendment
Effective Date, except as set forth on Schedule 4.12, the Subsidiary Borrowers
are not and each of their respective Subsidiaries is not party to any joint
venture, general or limited partnership, or limited liability company,
agreements or any other business ventures or entities. Section 4.13 Insurance.
Schedule 4.13 sets forth a description of all insurance which covers the
Collateral maintained by or on behalf of the Borrowers and their respective
Subsidiaries as of the Second Amendment Effective Date. As of the Second
Amendment Effective Date, all premiums in respect of such insurance that are due
and payable have been paid. Section 4.14 Security Documents. The Security
Documents create in favor of the Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral, and
the Security Documents constitute, or will upon the filing of financing
statements and the obtaining of “control”, in each case with respect to the
relevant Collateral as required under the applicable UCC, the creation of a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the applicable Borrowers thereunder in such Collateral, in
each case prior and superior in right to any other Person, except as permitted
hereunder or under any other Loan Document. Section 4.15 Federal Reserve
Regulations. (a) Neither the Borrowers nor any of their respective Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying Margin Stock. (b) No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to buy or carry Margin Stock in violation of, or in a manner that is
inconsistent with, the provisions of applicable law and the regulations of the
Board, including Regulation U or X, (ii) to extend credit to others for the
purpose of buying or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or (iii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the regulations of the Board,
including Regulation U or X. Section 4.16 Solvency. The Parent Borrower and its
Subsidiaries, on a consolidated basis, are Solvent. Section 4.17 Use of
Proceeds. The proceeds of the Loans have been used and will be used, whether
directly or indirectly, as set forth in Section 6.11. 95



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc157.jpg]
Section 4.18 Anti-Corruption Laws and Sanctions. Each Borrower has implemented
and maintains in effect policies reasonably designed to ensure compliance in all
material respects by such Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti- Corruption Laws and applicable
Sanctions, and such Borrower, its Subsidiaries and their respective officers and
directors and, to the knowledge of such Borrower, its employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being designated as a Sanctioned Person. None
of any Borrower, any Subsidiary or any of their respective directors, officers
or, to the knowledge of any such Borrower or Subsidiary, employees, is a
Sanctioned Person. No Borrowing or Letter of Credit, or use of proceeds thereof,
will be used to violate Anti-Corruption Laws or applicable Sanctions. Section
4.19 Affected Financial Institutions. Neither the Borrowers nor any of their
respective Subsidiaries is an Affected Financial Institution. Section 4.20 Plan
Assets; Prohibited Transactions. No Borrower or any of its Subsidiaries is an
entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations), and based on the assumption that Lenders are in compliance with
Section 9.09(a)(i) through Section 9.09(a)(iii) of this Agreement, neither the
execution, delivery nor performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code. ARTICLE V CONDITIONS Section
5.01 Second Amendment Effective Date. The effectiveness of the Second Amendment
and the obligations of the Lenders to make Loans and of the Issuing Lenders to
issue Letters of Credit hereunder is subject to satisfaction (or waiver by the
Required Lenders) of the following conditions precedent: (a) The Agent (or its
counsel) shall have received from the Borrowers and the Required Lenders either
(i) a counterpart of the Second Amendment and all other Loan Documents signed on
behalf of such party or (ii) written evidence satisfactory to the Agent (which
may include telecopy or other electronic transmission of a signed signature page
of the Second Amendment) that such party has signed a counterpart of the Second
Amendment and all other Loan Documents. (b) The Agent shall have received a
favorable written opinion (addressed to the Agent and the Lenders on the Second
Amendment Effective Date and dated the Second Amendment Effective Date) of
Simpson Thacher & Bartlett LLP, counsel for the Borrowers, and such other
opinions of counsel as the Agent may reasonably request, and covering such
matters relating to the Borrowers, the Loan Documents or the Transactions as is
customary for transactions of this type. The Borrowers hereby request such
counsel to deliver such opinion. (c) The Agent shall have received such
documents and certificates as the Agent or its counsel may reasonably request
relating to the organization, existence and good standing of 96



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc158.jpg]
each Borrower, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Borrowers, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agent and their counsel. (d) The Agent shall have
received a Borrowing Base Certificate dated the Second Amendment Effective Date,
relating to the month ended on March 31, 2020, calculating the Deemed Borrowing
Base on such date with customary supporting schedules and documentation. (e) The
Agent shall have received a certificate, reasonably satisfactory in form and
substance to the Agent, with respect to the solvency of the Parent Borrower and
its Subsidiaries on a consolidated basis, as of the Second Amendment Effective
Date. (f) All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agent. (g) No event, change or condition, either individually or in the
aggregate, that has had, or could reasonably be expected to have, a Material
Adverse Effect, since February 1, 2020. (h) The Agent shall have received and be
reasonably satisfied with (i) the audited financial statements of the Parent
Borrower and its Subsidiaries for the fiscal year ended February 2, 2019 and
February 1, 2020; (ii) satisfactory unaudited interim consolidated financial
statements of the Parent Borrower for each fiscal quarter ended subsequent to
the date of the latest financial statements delivered pursuant to clause (i) of
this paragraph (h) and (iii) the Parent Borrower’s most recent projected income
statement, balance sheet and cash flows prepared on a monthly basis through
January 29, 2021. (i) There is no pending litigation or other proceeding, the
result of which would reasonably be expected to have a Material Adverse Effect.
(j) The consummation of the Transactions contemplated hereby shall not conflict
with, or result in a default or event of default under, any material agreement
of any Borrower, including, without limitation, under the Bonds or under any
agreement relating to Material Indebtedness (and the Agent and the Lenders shall
receive a satisfactory opinion of Borrowers’ counsel to that effect). (k) The
Agent shall have received results of searches or other evidence reasonably
satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the Borrowers’
Inventory and proceeds thereof, including without limitation, receivables from
credit card processors, except for Liens for which termination statements and
releases reasonably satisfactory to the Agent are being tendered concurrently
with such extension of credit. (l) Other than as set forth in Section 2.24(c),
the Agent shall have received all documents and instruments, including UCC
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens 97



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc159.jpg]
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent. (m) All fees due on the Second Amendment Effective Date and all
reasonable and documented out-of-pocket expenses incurred by the Agent and the
Second Amendment Arrangers in connection with the Second Amendment (including
the reasonable fees and expenses of counsel to the Agent and the Second
Amendment Arrangers) for which invoices have been presented not later than three
(3) Business Days prior to the Second Amendment Effective Date, shall have been
paid in full. (n) [reserved]. (o) [reserved]. (p) The Agent shall have received
a certificate of the Parent Borrower stating that the representations and
warranties made by the Borrowers to the Agent and the Lenders in the Loan
Documents are true and correct in all material respects (except any
representations and warranties qualified by materiality shall be true and
correct in all respects) as of the date of such certificate, and that no event
has occurred which is or which, solely with the giving of notice or passage of
time (or both) would be an Event of Default. (q) There shall be no Default or
Event of Default that has occurred and is continuing on the Second Amendment
Effective Date. (r) The Agent shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Agent and otherwise
in compliance with the terms of Section 6.07 hereof and Section 4.15 of the
Security Agreement. (s) (i) The Agent shall have received, at least three (3)
days prior to the Second Amendment Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to the extent requested in writing of the Borrowers at
least seven (7) days prior to the Second Amendment Effective Date, and (ii) to
the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) days prior to the Second
Amendment Effective Date, any Lender that has requested, in a written notice to
the Borrowers at least seven (7) days prior to the Second Amendment Effective
Date, a Beneficial Ownership Certification in relation to each Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to the Second
Amendment, the condition set forth in this clause (ii) shall be deemed to be
satisfied). Without limiting the generality of the provisions of Section
9.02(c), for purposes of determining compliance with the conditions specified in
this Section 5.01, each Lender that has signed the Second Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required under this Section 5.01 to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the Second Amendment Effective
Date specifying its objection thereto. All documents executed or submitted
pursuant to this Section 5.01 by and on behalf of the 98



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc160.jpg]
Borrowers shall be in form and substance reasonably satisfactory to the Agent
and its counsel. The Agent shall notify the Borrowers and the Lenders of the
Second Amendment Effective Date, and such notice shall be conclusive and
binding. Section 5.02 Conditions Precedent to Each Loan and Each Letter of
Credit. In addition to those conditions described in Section 5.01, the
obligation of the Lenders to make each Revolving Loan and of the Issuing Lenders
to issue, amend, renew or extend any Letter of Credit, is subject to the
following conditions precedent: (a) Notice. The Agent shall have received a
notice with respect to such Borrowing or issuance, amendment, renewal or
extension, as the case may be, as required by Article II, certifying (i) as to
the use of proceeds of such Borrowing on the date of such Borrowing if the
Consolidated Cash Balance after giving pro forma effect to such Borrowing and
the use of proceeds thereof would exceed the Consolidated Cash Balance
Threshold, and (ii) that at the time of and after giving effect to such
Borrowing (and the use of proceeds thereof) on or around such date, but in any
event not to exceed five (5) Business Days after such date (as certified by a
Responsible Officer of the Parent Borrower to the extent required under the
foregoing clause (i)) or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, the Consolidated Cash Balance shall not exceed
the Consolidated Cash Balance Threshold. (b) Representations and Warranties. All
representations and warranties contained in this Agreement and the other Loan
Documents or otherwise made in writing in connection herewith or therewith shall
be true and correct in all material respects (except any representations and
warranties qualified by materiality shall be true and correct in all respects)
on and as of the date of each Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit hereunder with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date. (c) No Default. On the date of each such Borrowing
and the issuance of each Letter of Credit, and after giving effect to such
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
no Default or Event of Default shall have occurred and be continuing. The
request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 5.02
have been satisfied at that time and that after giving effect to such extension
of credit the aggregate of all Credit Extensions shall not exceed the amounts
set forth in Section 2.01(a) hereof. The conditions set forth in this Section
5.02 are for the sole benefit of the Agent and each Lender and may be waived by
the Agent in whole or in part without prejudice to the Agent or any Lender.
Notwithstanding the failure to satisfy the conditions precedent set forth in
this Section 5.02, unless otherwise directed by the Required Lenders, the
Administrative Agent may, but shall have no obligation to, continue to make
Loans and an Issuing Lender may, but shall have no obligation to, issue, amend,
renew or extend, or cause to be issued, amended, renewed or extended, any Letter
of Credit for the ratable account and risk of Lenders from time to time if the
Agent believes that making such Loans or issuing, amending, renewing or
extending, or causing 99



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc161.jpg]
the issuance, amendment, renewal or extension of, any such Letter of Credit is
in the best interests of the Lenders. ARTICLE VI AFFIRMATIVE COVENANTS Until all
of the Obligations have been Paid in Full, each Borrower covenants and agrees
with the Agent and the Lenders that: Section 6.01 Financial Statements and Other
Information. The Borrowers will furnish to the Agent: (a) as soon as available
and in any event within ninety (90) days after the end of each fiscal year of
the Parent Borrower, the audited consolidated balance sheet and related
statements of earnings, shareholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries (together with an unaudited reconciliation,
reflecting total assets, Inventory, capital expenditures and cash for the Parent
Borrower and its Subsidiaries, on the one hand, and the Specified Subsidiaries,
on the other hand) as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial condition and results of operations and
cash flows of the Parent Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP; (b) as soon as available and in any event within
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, the consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries (together with an unaudited reconciliation,
reflecting total assets, Inventory, capital expenditures and cash for the Parent
Borrower and its Subsidiaries, on the one hand, and the Specified Subsidiaries,
on the other hand) as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Parent Borrower as presenting fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes; (c) concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate executed by a
Financial Officer of the Parent Borrower (i) certifying as to whether, to the
best knowledge of such Financial Officer (following due inquiry), a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 7.08 (if
a Trigger Period is in effect) and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the Parent 100



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc162.jpg]
Borrower’s audited financial statements referred to in Section 4.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; (d) within forty-five (45) days after
the commencement of each fiscal year of the Parent Borrower, a detailed
consolidated budget by quarter for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget; (e) within five (5) days
after the end of each month, a certificate in the form of Exhibit D or any other
form reasonably acceptable to the Agent (a “Borrowing Base Certificate”) showing
the Borrowing Base as of the close of business on the last day of the
immediately preceding month and supporting information reasonably requested by
the Agent in connection therewith, each such Borrowing Base Certificate to be
certified as complete and correct on behalf of the Borrowers by a Financial
Officer of the Parent Borrower; provided, that, at any time an Activation Period
exists, a Borrowing Base Certificate (showing the Borrowing Base as of the close
of business on the last day of the immediately preceding week) shall be
furnished weekly on Wednesday of each week; (f) promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent Borrower with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission, or with any national
securities exchange, as the case may be; (g) promptly upon receipt thereof,
copies of all reports submitted to the Parent Borrower by independent certified
public accountants in connection with each annual, interim or special audit of
the books of the Parent Borrower and its Subsidiaries made by such accountants,
including any management letter commenting on the Borrowers’ internal controls
submitted by such accountants to management in connection with their annual
audit; (h) promptly (but in any event within two (2) Business Days) after
delivering any Borrowing Base Certificate pursuant to Section 6.01(e), the
Parent Borrower shall notify the Administrative Agent of the Consolidated Cash
Balance as the close of business on the date such Borrowing Base Certificate was
delivered and whether the Borrowers are required to make a payment pursuant to
Section 2.21(c); and (i) promptly following any request therefor, (i) such other
information regarding the operations, changes in ownership of Equity Interests,
business affairs and financial condition of any Borrower or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Agent or any Lender may reasonably request, and (ii) information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation. 101



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc163.jpg]
The Parent Borrower’s obligations under clauses (a) and (b) of this Section
shall in any event be deemed sufficiently performed if the financial statements
referred to therein are delivered by the time required under the applicable
clause in such form and content as permitted under the Exchange Act. Documents
required to be delivered pursuant to clauses (a) and (b) of this Section (to the
extent any such documents are included in materials otherwise filed and publicly
available with the Securities and Exchange Commission) shall be deemed to have
been delivered on the date on which the Parent Borrower posts such documents on
www.sec.gov, or provides a link thereto on the Parent Borrower’s website. All
documents and notices required by this Section shall be deemed sufficiently
delivered when posted by the Agent on the Approved Electronic Platform to which
each Lender and the Agent have been granted access. The Parent Borrower
represents and warrants that it files its financial statements with the SEC and,
accordingly, the Parent Borrower hereby (i) authorizes the Agent to make the
financial statements to be provided under Section 6.01(a) or (b), along with the
Loan Documents, available to all Lenders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Parent Borrower will not request
that any other material be posted to all Lenders without expressly representing
and warranting to the Agent in writing that such materials do not constitute
material non-public information or that the Parent Borrower has no outstanding
publicly traded securities. In no event shall the Administrative Agent post
compliance certificates or budgets to public side lenders. Section 6.02 Notices
of Material Events. The Borrowers will furnish to the Agent (to furnish promptly
to each Issuing Lender and each Lender) prompt written notice of the following:
(a) the occurrence of any Default or Event of Default; (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting any Borrower or any Subsidiary or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; (c) the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
results in, or could reasonably be expected to result in, a Material Adverse
Effect; (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; (e) the discharge by any
Borrower of their present independent accountants or any withdrawal or
resignation by such independent accountants; and (f) any change in the
information provided in the Beneficial Ownership Certification delivered to such
Lender that would result in a change to the list of beneficial owners identified
in such certification. Each notice delivered under this Section shall be
accompanied by a statement of a Financial Officer or other Responsible Officer
of the Parent Borrower setting forth the details of the event or 102



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc164.jpg]
development requiring such notice and, if applicable, any action taken or
proposed to be taken with respect thereto. Section 6.03 Information Regarding
Collateral. (a) The Parent Borrower will furnish to the Agent prompt written
notice of any change in (i) any Borrower’s corporate name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties, (ii) the location of any Borrower’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) any Borrower’s identity or corporate structure or (iv) any
Borrower’s jurisdiction of organization, Federal Taxpayer Identification Number
or state organizational number. The Parent Borrower also agrees promptly to
notify the Agent if any material portion of the Collateral is damaged or
destroyed. (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of Section
6.01, the Parent Borrower shall deliver to the Agent a certificate of a
Financial Officer of the Parent Borrower setting forth the information required
pursuant to Section 3 and Section 6 of the Perfection Certificate or confirming
that there has been no change in such information since the Second Amendment
Effective Date or the date of the most recent Perfection Certificate delivered
pursuant to this Section. Section 6.04 Existence; Conduct of Business. Each
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to comply with its respective charter, certificate of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and by laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
except, in each case, as otherwise permitted by Section 7.03 or except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Section 6.05 Payment of Obligations. Each Borrower will, and
will cause each of its Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) no Lien that is prohibited by Section 7.02 secures
such obligation, and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agent under Section
2.02(a). Section 6.06 Maintenance of Properties. Each Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted and with the exception of asset dispositions permitted
hereunder. 103



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc165.jpg]
Section 6.07 Insurance. (a) Each Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance with financially sound and reputable
insurers reasonably acceptable to the Agent (or, to the extent consistent with
prudent business practice, a program of self-insurance approved by the Agent,
such approval not to be unreasonably withheld) on such of its property and in at
least such amounts and against at least such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Agent, upon written request, full
information as to the insurance carried. (b) Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a provision to the effect that none of the Borrowers, the Agent,
or any other party shall be a coinsurer, (ii) naming the Agent as lender loss
payee and additional insured, and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed (A) by reason of nonpayment of premium
except upon not less than 30 days’ prior written notice thereof by the insurer
to the Agent (giving the Agent the right to cure defaults in the payment of
premiums) or (B) for any other reason except upon not less than 30 days’ prior
written notice thereof by the insurer to the Agent. The Borrowers shall deliver
to the Agent, prior to the cancellation, modification or nonrenewal of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent) together with
evidence satisfactory to the Agent of payment of the premium therefor. The Agent
may retain and apply insurance proceeds which are paid to reimburse the
Borrowers for any loss to the Collateral in accordance with this Agreement, but
only after a Cash Control Event or an Event of Default has occurred and is
continuing; all other insurance proceeds and all insurance proceeds received
when no Cash Control Event or Event of Default has occurred and is continuing
may be retained by the Borrowers and the Agent shall endorse any instruments on
which it is named as payee to the applicable Borrower; provided that, in each
case, the Borrowers shall be required to make a mandatory prepayment pursuant to
Section 2.21(a) to the extent such casualty or condemnation event results in a
loss of Collateral that causes the Credit Extensions to exceed the lower of the
(x) the then amount of the Total Commitment, and (y) the then amount of the
Borrowing Base after giving effect to such casualty or condemnation event.
Section 6.08 Casualty and Condemnation. Each Borrower will furnish to the Agent
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding. Section 6.09 Books and Records; Inspection and Audit Rights;
Appraisals. (a) Each Borrower will, and will cause each of its Subsidiaries to,
keep proper books of record and account in such detail as is necessary to allow
the delivery of the reports 104



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc166.jpg]
required by Section 6.01, in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities in
accordance with and as required by GAAP in all material respects. Each Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Agent (on its own behalf or as requested by any Lender), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. (b) Each Borrower will,
and will cause each of the Subsidiaries to, from time to time upon the
reasonable request of the Agent or the Required Lenders through the Agent,
permit the Agent or other professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Agent to
conduct appraisals, field examinations and other evaluations, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Borrowing
Base and (ii) the assets included in the Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, and pay the reasonable fees and expenses of the Agent or
such professionals with respect to such evaluations and appraisals.
Notwithstanding the foregoing, the Agent shall only undertake one inventory
appraisal and one field examination at the Borrowers’ expense in each
consecutive twelve month period as long as an Inspection Trigger Period is not
continuing; if an Inspection Trigger Period has occurred and is continuing, the
Agent may cause additional inventory appraisals and field exams to be undertaken
as it in its discretion deems necessary or appropriate, or as may be required by
applicable law; provided that any inventory appraisals or field exams commenced
while an Inspection Trigger Period is continuing shall be at the expense of the
Borrowers; provided, further, that two inventory appraisals shall be undertaken
at the Borrowers’ expense in the first twelve-month period after the Second
Amendment Effective Date. Section 6.10 Compliance with Laws. Each Borrower will,
and will cause each of its Subsidiaries to, comply with all laws (including
ERISA and Environmental Laws) and all rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. Section 6.11 Use
of Proceeds and Letters of Credit. The proceeds of Loans made hereunder and
Letters of Credit issued hereunder will be used only (a) to finance the
acquisition of working capital assets of the Borrowers and their respective
Subsidiaries, including the purchase of Inventory in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers and their
respective Subsidiaries, and (c) for general corporate purposes, including
repurchases of the Bonds and other Indebtedness. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of the Bonds or of any of the regulations
of the Board, including Regulations T, U and X. No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and each Borrower
shall procure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for 105



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc167.jpg]
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. Section 6.12 Accuracy of Information. The
Borrowers will ensure that any information, including financial statements or
other documents, furnished to the Agent or the Lenders in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and the furnishing of such information shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in this Section; provided that, with respect to projected
financial information, the Borrowers will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. Section 6.13 Additional Borrowers; Further Assurances. (a) Upon the
formation or acquisition of any Material Subsidiary of any Borrower (other than
any Excluded Subsidiary), after the Second Amendment Effective Date, or if any
Subsidiary becomes a Material Subsidiary after the Second Amendment Effective
Date, (i) the Parent Borrower shall notify the Agent of such Material Subsidiary
and provide the Agent with such documents and information related to the
Material Subsidiary to satisfy the requirements under Section 10.19 and (ii)
such Material Subsidiary shall execute and deliver a joinder to this Agreement
and to the Security Agreement as, and shall become, a Borrower hereunder and a
Grantor (as defined in the Security Agreement) thereunder within, in each case,
thirty (30) days (as such date may be extended by the Agent in its sole
discretion) after such Subsidiary becomes a Material Subsidiary. Further, within
sixty (60) days (as such date may be extended by the Agent in its sole
discretion) after such Person becomes a Material Subsidiary, such Person shall
execute and deliver, or cause to be executed and delivered, such Blocked Account
Agreements, DDA Notifications, and Credit Card Notifications as the Agent may
reasonably request. Nothing contained in this Section 6.13 shall permit any
Borrower to form or acquire any Subsidiary which is otherwise prohibited by this
Agreement. (b) Each Borrower and its Subsidiaries (other than any Excluded
Subsidiary) will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or which the Agent or the Required Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers. The Borrowers also agree to
provide to the Agent, from time to time upon request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents, and to the extent any real
property is included in the Collateral, such other documents as the Agent may
reasonably request on behalf of any Lender that is a regulated financial
institution or any Affiliate of such a Lender (each, a “Regulated Lender
Entity”), in each case, to the extent such other documents are required for
compliance by 106



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc168.jpg]
such Regulated Lender Entity with applicable law with respect to flood insurance
diligence, documentation and coverage under the Flood Disaster Protection Act of
1973, as amended. Prior to signing by any Borrower of any mortgage or deed of
trust to secure the Obligations, the applicable Borrower and the Agent shall
have provided each Regulated Lender Entity requesting the same a copy of the
life of loan flood zone determination relative to the property to be subject to
such mortgage or deed of trust delivered to the Agent and copies of the other
documents required by any such Regulated Lender Entity as provided in the
preceding sentence and shall have received confirmation from each Regulated
Lender Entity that flood insurance due diligence and flood insurance compliance
has been completed by such Regulated Lender Entity (such confirmation not to be
unreasonably withheld, conditioned or delayed, and shall be delivered promptly
upon such completion by the applicable Regulated Lender Entity). (c) The
Borrowers shall cause each Subsidiary which is not a Subsidiary Borrower and
which owns or controls any trademark, trade name, logo, any other General
Intangibles, or any furniture, Fixtures, or Equipment located at any store
location, to execute and deliver to the Agent a royalty free, non-exclusive
license to use any such assets in connection with any exercise of the Agent’s
rights under the Security Agreement, including without limitation, in connection
with any sale or other disposition of Inventory. As used herein, the term
“General Intangible”, “Fixtures” and “Equipment” shall each have the meaning
provided in the Security Agreement. (d) Notwithstanding anything to the contrary
contained herein, subject to Section 2.24(c), each Subsidiary Borrower shall,
and the Parent Borrower shall cause each Subsidiary Borrower to, execute and
deliver, or cause to be executed and delivered, such Blocked Account Agreements,
DDA Notifications, and Credit Card Notifications as the Agent may reasonably
request for any DDA that is not subject to a Blocked Account Agreement and any
credit card processor that has not delivered a Credit Card Notification prior to
the earlier of (i) Parent Borrower, Subsidiary Borrower or their Subsidiaries
depositing any amounts into such DDA or using such credit card processor, and
(ii) sixty (60) days (as such date may be extended by the Agent in its sole
discretion) after (x) opening such DDA or entering into an agreement with such
credit card processor, as applicable, or (y) any Subsidiary (other than any
Excluded Subsidiary) becomes a Material Subsidiary, in each case as applicable.
Section 6.14 Post-Closing Obligations. (a) On or prior to the date that is 90
days (as such date may be extended by the Agent in its sole discretion) after
the day that 80% of the Borrowers’ then existing stores are re- opened, the
Agent shall have received (i) appraisals of the Collateral consisting of
Inventory by a third party appraiser reasonably acceptable to the Agent and (ii)
a field examination of the Borrowers’ books and records reasonably acceptable to
the Agent. (b) On or prior to the date that is 30 days (as such date may be
extended by the Agent in its sole discretion) after the Second Amendment
Effecive Date, the Borrowers shall deliver insurance endorsements in form, scope
and substance reasonably acceptable to the Agent evidencing that the Agent has
been named as lender loss payee and additional insured, as applicable, under
each applicable insurance policy and otherwise in compliance with the terms of
the Loan Documents. 107



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc169.jpg]
(c) On or prior to the date that is 15 days (as such date may be extended by the
Agent in its sole discretion) after the Second Amendment Effective Date, the
Agent shall have received a favorable written opinion (addressed to the Agent
and the Lenders on the date such opinion is delivered) of Nevada, Missouri, Utah
and Arizona counsel for the Borrowers, covering such matters relating to the
Borrowers, the Loan Documents or the Transactions as is customary for
transactions of this type. The Borrowers hereby request such counsel to deliver
such opinion. (d) The Borrowers failure to comply with any requirement of this
Section 6.14 on or before the date specified in this Section 6.14 shall
constitute an immediate Event of Default. ARTICLE VII NEGATIVE COVENANTS Until
all of the Obligations have been Paid in Full, each Borrower covenants and
agrees with the Agent and the Lenders that: Section 7.01 Indebtedness and Other
Obligations. The Subsidiary Borrowers will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except: (a) Indebtedness created under the Loan Documents; (b)
Indebtedness existing on the Second Amendment Effective Date and set forth in
Schedule 7.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof; (c)
Indebtedness of any Subsidiary Borrower to any other Subsidiary Borrower; (d)
Indebtedness of any Borrower to finance the acquisition or construction of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (the
“Fixed Capital Asset Debt”), and extensions, renewals and replacements of such
Fixed Capital Asset Debt that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof, provided that the aggregate principal amount of the Fixed Capital Asset
Debt shall not exceed $200,000,000 at any time outstanding; (e) Indebtedness
incurred to finance, refinance or otherwise monetize the value of any Real
Estate owned by any Borrower not otherwise permitted to be used as collateral
for the Fixed Capital Asset Debt; provided that the aggregate principal amount
of Indebtedness permitted by this clause (e) shall not exceed $500,000,000 at
any time outstanding; (f) Indebtedness under Hedging Agreements with any Lender
or its Affiliates; provided that no Hedging Agreement shall be entered into for
speculative purposes; 108



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc170.jpg]
(g) Guarantees of Indebtedness incurred in connection with Permitted Joint
Ventures, provided that at the time that such Guarantees are entered into, no
Default or Event of Default then exists or would result from the making of such
Guarantees; (h) Indebtedness of (A) a Person that becomes a Subsidiary of the
Parent Borrower to the extent such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) a Subsidiary to the extent such
Indebtedness is assumed in connection with an acquisition or investment made by
such Subsidiary and is not created in contemplation of such acquisition or
investment; provided, however, that such Indebtedness shall not be guaranteed by
any other Subsidiary; and (i) other unsecured Indebtedness in an aggregate
principal amount not exceeding $100,000,000 at any time outstanding.
Notwithstanding anything to the contrary herein, (i) the Borrowers will not, and
will not permit any of their respective Subsidiaries to, create, incur, assume
or permit to exist any additional Indebtedness after the Second Amendment
Effective Date (other than Indebtedness incurred pursuant to clauses (a), (b),
(c) and (f) above) until the Deemed Borrowing Base Termination Date has occurred
and (ii) to the extent the Parent Borrower creates, incurs, assumes or permits
to exist any Indebtedness to finance the acquisition or construction of any
fixed or capital asset, including Capital Lease Obligations, or finance,
refinance, or otherwise monetize the value of any Real Estate, in each case, on
or after the Deemed Borrowing Base Termination Date, the Parent Borrower agrees
to be bound by the caps on Indebtedness set forth in clauses (d) and (e) above.
Section 7.02 Liens. The Borrowers will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except: (a) Permitted Encumbrances; (b) any Lien on any property or
asset of any Borrower set forth in Schedule 7.02, provided that (A) such Lien
shall not apply to any other property or asset of any Borrower and (B) such Lien
shall secure only those obligations that it secures as of the Second Amendment
Effective Date, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (c) Liens on fixed or capital
assets acquired by any Borrower, provided that (A) such Liens secure
Indebtedness permitted by clause (d) of Section 7.01, (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets and (D) such Liens shall not apply to any other property
or assets of the Borrowers; (d) Liens to secure Indebtedness permitted by clause
(e) of Section 7.01; provided that such Liens shall not apply to any property or
assets of the Subsidiary Borrowers 109



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc171.jpg]
other than the Real Estate so financed, refinanced or otherwise monetized or
which is the subject of a sale-leaseback transaction; (e) deposits or pledges,
or cash collateral given to any financial institution that has issued a letter
of credit, to secure payment of workers’ compensation, unemployment insurance,
old age pensions or other social security or employee benefit obligations,
daylight overdraft exposure or ACH obligations, or liabilities under or in
respect of self-insurance programs, in each case in the ordinary course of
business of the Parent Borrower and its Subsidiaries; (f) [Reserved]; (g) Liens
securing Indebtedness and related obligations of any Subsidiary which became a
Subsidiary after the Second Amendment Effective Date if such Indebtedness and
Liens were outstanding prior to the time it became a Subsidiary and not incurred
in contemplation of its becoming a Subsidiary, and Liens on the same property
(or, if such Lien attaches to a type or class of property of any Person, on the
same type or class of property of such Person) securing Indebtedness and related
obligations incurred by the same obligor to extend, renew, refinance, refund or
replace such Indebtedness or obligations so long as the outstanding principal
thereof is not increased; and (h) Liens created under the Loan Documents.
Notwithstanding anything to the contrary herein, the Borrowers will not, and
will not permit any of their respective Subsidiaries to, create, incur, assume
or permit to exist any additional Lien after the Second Amendment Effective Date
on any property or asset now owned or hereafter acquired by it, or assign or
sell any additional income or revenues (including accounts receivable) or rights
in respect of any thereof, in each case, until the Deemed Borrowing Base
Termination Date has occurred, except as permitted by Sections 7.02(a), 7.02(b)
and 7.02(h). Without limiting the provisions of this Section 7.02, neither the
Parent Borrower nor its Subsidiaries shall create, incur, assume or permit to
exist any Lien (other than Liens incurred pursuant to clause (a) and (b) of the
definition of Permitted Encumbrances) on any Inventory now owned or hereafter
acquired by it other than in favor of the Agent. Section 7.03 Fundamental
Changes. (a) The Borrowers and their respective Subsidiaries will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing: (i) any Subsidiary may merge, consolidate with, or
liquidate or dissolve into a Borrower in a transaction in which a Borrower is
the surviving or continuing entity, provided, that, no Subsidiary Borrower shall
be permitted to merge, consolidate with, liquidate or dissolve into the Parent
Borrower unless at the time of such merger, consolidation, liquidation or
dissolution into the Parent Borrower, (x) the Excess Availability Threshold is
satisfied and (y) to the extent such Subsidiary Borrower owns any Inventory that
was included in the most recently delivered Borrowing Base Certificate 110



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc172.jpg]
at such time, then (1) the Parent Borrower shall, concurrently with any such
merger, consolidation, liquidation or dissolution, deliver a revised Borrowing
Base Certificate reflecting the removal of such Inventory from the Borrowing
Base and (2) the aggregate outstanding amount of the Credit Extension shall not
exceed the lower of (A) the Total Commitment then in effect or (B) the then
amount of the Borrowing Base after giving effect to such merger, liquidation or
dissolution. (ii) the Parent Borrower may merge with or consolidate with any
other Person (other than a Subsidiary Borrower) as long as the Parent Borrower
is the surviving or continuing entity; (iii) any Subsidiary Borrower may merge,
consolidate with, or liquidate or dissolve into any Subsidiary in a transaction
in which a Subsidiary that is not a Borrower is the surviving or continuing
entity, provided, that (x)(1) at the time of such merger, consolidation,
liquidation or dissolution, the Excess Availability Threshold is satisfied and
(2) to the extent such Subsidiary Borrower owns any Inventory that was included
in the most recently delivered Borrowing Base Certificate at such time, then (A)
the Parent Borrower shall, concurrently with any such merger, consolidation,
liquidation or dissolution, deliver a revised Borrowing Base Certificate
reflecting the removal of such Inventory from the Borrowing Base and (B) the
aggregate outstanding amount of the Credit Extensions shall not exceed the lower
of (A) the Total Commitment then in effect or (B) the then amount of the
Borrowing Base after giving effect to such merger, liquidation or dissolution
and (y) any such merger, consolidation, liquidation or dissolution involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger,
consolidation, liquidation or dissolution shall not be permitted if such merger,
consolidation, liquidation or dissolution would constitute an Investment
prohibited by Section 7.10; (iv) any Subsidiary that is not a Borrower may
merge, consolidate with, liquidate or dissolve into any other Subsidiary that is
not a Borrower, provided that any such merger, consolidation, liquidation or
dissolution involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger, consolidation, liquidation or dissolution shall not be
permitted if such merger, consolidation, liquidation or dissolution would
constitute an Investment prohibited by Section 7.10; and (v) any Investment that
is permitted by Section 7.10 and any Disposition that is permitted by Section
7.05 may be structured as a merger, consolidation, liquidation or dissolution.
(b) The Borrowers and their respective Subsidiaries will not engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers as of the Effective Date and businesses reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof. Section 7.04 Restrictive Agreements. The Parent Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (collectively, 111



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc173.jpg]
“Restrictions”) (i) the ability of any Borrower to create, incur or permit to
exist a first priority Lien upon any of its Inventory securing its obligations
hereunder, (ii) the ability of any Subsidiary to pay dividends or similar
distributions with respect to any shares of its capital stock (or similar Equity
Interests) or to make or repay loans or advances to an Borrower or (iii) the
ability of any wholly-owned Subsidiary to Guarantee any of the Guaranteed
Obligations; provided that: (a) the foregoing shall not apply to (A)
Restrictions imposed by law, rule, regulation or order or by this Agreement or
any other Loan Document, (B) Restrictions existing on the Second Amendment
Effective Date identified on Schedule 7.04 (but shall apply to any amendment or
modification expanding the scope of any such Restrictions), (C) Restrictions
imposed by any agreement by which any Subsidiary is bound at the time such
Subsidiary became a Subsidiary, so long as such agreement was in effect at the
time of such acquisition and was not created in contemplation of such
acquisition and such Restrictions only apply to such Subsidiary (but shall apply
to any amendment or modification expanding the scope of any such Restriction),
(D) customary Restrictions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided that (1) such Restrictions
apply only to the Subsidiary or assets to be sold and (2) such sale is permitted
hereunder, (E) Restrictions on cash or other deposits under contracts entered
into in the ordinary course of business, (F) in the case of any Subsidiary that
is not a wholly-owned Subsidiary of the Parent Borrower, Restrictions imposed by
its organizational documents or any related joint venture or similar agreement,
provided that such Restrictions apply only to such Subsidiary and to any Equity
Interests in such Subsidiary, and (G) Restrictions customarily contained in
lease agreements or agreements not relating to Indebtedness, in each case,
entered into by the Parent Borrower or any Subsidiary in the ordinary course of
business; and (b) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
Section 7.05 Asset Sales. (a) The Subsidiary Borrowers and their respective
Subsidiaries will not sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interests, nor will any Subsidiary Borrower issue any
additional shares of its Equity Interests, except: (i) (A) sales of Inventory in
the ordinary course of business, or (B) used or surplus equipment, or (C)
Permitted Investments, in each case in the ordinary course of business; (ii)
sales, transfers and dispositions among the Borrowers and their respective
Subsidiaries (excluding, however, any sales, transfers and dispositions of
Inventory and other Collateral or proceeds thereof, from any Subsidiary Borrower
except to another Subsidiary Borrower), provided that any such sales, transfers
or dispositions involving a Subsidiary that is not a Borrower shall be made in
compliance with Section 7.07 and further provided that within five (5) Business
Days after consummation of such sale, transfer or disposition, the provisions of
Section 6.13(c) shall be satisfied, if applicable; 112



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc174.jpg]
(iii) sales of Minority Interests in the Equity Interests of any Subsidiary;
provided that (A) no Event of Default has occurred and is continuing or would
arise therefrom and (B) no Change in Control would result therefrom; (iv) sales
of real and personal property in connection with the closure of any store
location to the extent such property is not, in the Parent Borrower’s reasonable
judgment, necessary for the continued conduct of the Subsidiary Borrowers’
business; and (v) sales of real property with a value not to exceed $25,000,000
for cash in an aggregate amount not less than the fair market value of such
property to the extent that the proceeds of such sale are used to fund working
capital and other general corporate purposes of the Subsidiary Borrowers and
their respective Subsidiaries; provided that all sales, transfers, leases and
other dispositions permitted hereby shall be made at arm’s length and for fair
value and solely for cash consideration (other than sales, transfers and other
dispositions among Borrowers permitted under clause (ii)); and further provided
that the authority granted hereunder may be terminated in whole or in part by
the Agent upon the occurrence and during the continuance of any Event of
Default; (b) (i) The Parent Borrower will not sell, transfer, lease or otherwise
dispose of receipts from credit card processors of the Subsidiary Borrowers or
the Parent Borrower except among the Parent Borrower and the Subsidiary
Borrowers; (ii) The Parent Borrower will not, after the occurrence and during
the continuation of an Event of Default, sell, transfer, lease or otherwise
dispose of any asset (including any Equity Interests or the issuance of any
additional shares of its Equity Interests unless done in accordance with Section
7.05(b)(iii) below), except: (A) (1) sales of assets in the ordinary course of
business, or (2) used or surplus equipment, or (3) Permitted Investments, in
each case in the ordinary course of business; (B) sales, transfers and
dispositions among the Parent Borrower and the Subsidiary Borrowers; and (C)
other sales, transfers, or dispositions of assets not in the ordinary course of
business; provided that such sales do not exceed ten percent of the book value
of all of the consolidated tangible assets of the Parent Borrower as of the date
of such Event of Default; and (D) sales of real and personal property in
connection with the closure of any store location to the extent such property is
not, in the Parent Borrower’s reasonable judgment, necessary for the continued
conduct of the Parent Borrower’s business; (iii) The Parent Borrower may sell
additional shares of its Equity Interests and any Minority Interests in the
Equity Interests of any Subsidiary; provided that (A) no Event of Default has
occurred and is continuing or would result therefrom, (B) no 113



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc175.jpg]
Change in Control would result therefrom and (C) all sales permitted hereby
shall be made at arm’s length and for fair value. (c) Sections 7.05(a) and (b)
will not prohibit the sale, transfer, lease or other disposition (collectively,
a “Disposition”) of any asset (other than Inventory and receipts from credit
card processors of the Subsidiary Borrowers or the Parent Borrower Blocked
Account which, for the avoidance of doubt, may be disposed of only in accordance
with Sections 7.05(a) and (b)) if, on the date on which such Disposition is
consummated and after giving effect thereto, (i) no Default or Event of Default
shall exist immediately prior to or after giving effect to such Disposition and
(ii) the Excess Availability Threshold is satisfied. Notwithstanding anything to
the contrary herein, the Borrowers and their respective Subsidiaries will not
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interests, nor will any Borrower issue any additional shares of its Equity
Interests, in each case, after the Second Amendment Effective Date until the
Deemed Borrowing Base Termination Date has occurred, except as permitted by
Sections 7.05(a)(i), (a)(ii), (a)(v), (b)(ii)(A), (b)(ii)(B) and (b)(iii).
Section 7.06 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrowers will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except: (i) the Borrowers may declare and
pay dividends with respect to their Equity Interests in additional shares of
their Equity Interests; (ii) the Subsidiary Borrowers may declare and pay
dividends with respect to their Equity Interests in cash or in other property
(other than Inventory) so long as (A) no Default or Event of Default then exists
or, after giving effect to such dividend, would arise, and (B) on the date of
and after giving effect to such dividend, the Excess Availability Threshold is
satisfied; (iii) the Parent Borrower may declare and pay dividends with respect
to its Equity Interests in cash or in other property (other than Inventory) so
long as (A) no Event of Default exists or would arise, and (B) on the date of
and after giving effect to such dividend, the Excess Availability Threshold is
satisfied; provided that, notwithstanding anything to the contrary herein, the
Parent Borrower may declare and pay dividends with respect to its Equity
Interests in cash for the fiscal quarters ending on or about May 4, 2020 and
August 3, 2020 in an aggregate amount not to exceed $4,000,000 in each fiscal
quarter; (iv) the Parent Borrower may repurchase its Equity Interests (a
“Repurchase”) as long as (A) no Event of Default then exists or, after giving
effect to such Repurchase, would arise, and (B) on the date of and after giving
effect to such Repurchase, the Excess Availability Threshold is satisfied. (b)
The Borrowers will not at any time, and will not permit any of their
Subsidiaries to make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other 114



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc176.jpg]
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except: (i) required payments of principal and interest as and
when due in respect of any Indebtedness permitted under Section 7.01; (ii)
refinancings of Indebtedness to the extent permitted by Section 7.01; and (iii)
optional prepayments, redemptions, retirements, acquisition, cancellation or
termination of Indebtedness of any Borrower (collectively, a “Prepayment”) as
long as (A) no Default or Event of Default then exists or, after giving effect
to such Prepayment, would arise; and (B) on the date of and after giving effect
to such Prepayment, the Excess Availability Threshold is satisfied. (c) After
the occurrence and during the continuation an Event of Default under Section
8.01(h) or Section 8.01(i) hereof, the Parent Borrower will not at any time,
make or agree to pay or make, directly or indirectly any payment or other
distribution (whether in cash securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except
required payments of principal and interest as and when due in respect of any
permitted Indebtedness and refinancings of Indebtedness to the extent permitted
by Section 7.01. Notwithstanding anything to the contrary herein, the Borrowers
will not (i) declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment after the Second Amendment Effective Date until the
Deemed Borrowing Base Termination Date has occurred, except as permitted by
Section 7.06(a)(i) and the proviso to Section 7.06(a)(iii), and (ii) at any
time, and will not permit any of their Subsidiaries to make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness after the Second Amendment Effective Date until
the Deemed Borrowing Base Termination Date has occurred, except as permitted by
Sections 7.06(b)(i) and (b)(ii). Section 7.07 Transactions with Affiliates. The
Subsidiary Borrowers will not at any time, and the Parent Borrower will not
after the occurrence and during the continuation of an Event of Default sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrowers
and their respective Subsidiaries not involving any other Affiliate, which would
not otherwise violate the provisions of the Loan Documents, and (c) other
transactions otherwise permitted under this Agreement. 115



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc177.jpg]
Section 7.08 Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio to be less than 1.0:1.0; provided, that this
covenant shall only be applicable to the extent Excess Availability is ever less
than $100,000,000 or an Event of Default has occurred and is continuing (a
“Trigger Period”); provided, further, that once applicable, this covenant will
be tested for the fiscal quarter most recently ended for which financial
statements have been provided pursuant to Section 6.01(a) or Section 6.01(b) (an
“Initial FCCR Test Period”) on the date Excess Availability is less than
$100,000,000 or an Event of Default has occurred and is continuing, and this
covenant shall continue to be applicable and tested as of the end of each fiscal
quarter ending thereafter until (x) the date that Excess Availability has been
greater than $100,000,000 at all times for ninety (90) consecutive calendar
days, and (y) no Default or Event of Default then exists or has existed during
such ninety (90) consecutive calendar day period. To the extent this covenant
shall be applicable as set forth above, within two (2) Business Days of its
becoming applicable, the Borrowers shall deliver to the Agent a certificate of a
Financial Officer, in form and substance acceptable to the Agent, setting forth
and certifying to reasonably detailed calculations of the Fixed Charge Coverage
Ratio for such Initial FCCR Test Period demonstrating compliance (or non
compliance) with this Section 7.08 for such period. Section 7.09 Subsidiaries.
The Borrowers shall not form, acquire, or cause to be formed a Material
Subsidiary or permit any Subsidiary to become a Material Subsidiary, unless and
until any such Material Subsidiary enters into a joinder agreement in accordance
with the terms of, and to the extent required by, Section 6.13(a) hereof. The
Borrowers shall not permit Subsidiaries which are not then Subsidiary Borrowers
to collectively own property of the same type as the Collateral that has an
aggregate book value in excess of $1,000,000. Section 7.10 Investments, Loans,
Advances, Guarantees and Acquisitions. The Borrowers and their respective
Subsidiaries will not purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(the foregoing collectively referred to as “Investments”), except for: (a)
Permitted Investments; (b) Investments existing on the Second Amendment
Effective Date, and set forth on Schedule 7.10, to the extent such investments
would not be permitted under any other clause of this Section; (c) Investments
existing on the Second Amendment Effective Date in any Borrower or any
Subsidiary (including the Specified Subsidiaries) of a Borrower; (d) loans or
advances and other investments by any Borrower to any other Borrower or by any
Subsidiary to any Borrower; 116



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc178.jpg]
(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; (f) loans or advances to
employees for the purpose of travel, entertainment or relocation in the ordinary
course of business; (g) Investments in wholly owned Subsidiaries which are not
Borrowers (including the Specified Subsidiaries) in an amount not to exceed, in
the aggregate after the Second Amendment Effective Date, (i) $50,000,000, plus
(ii) such additional amounts as the Borrowers may determine, as long as on the
date of and after giving effect to such Investment, the Excess Availability
Threshold is satisfied; provided that no such Investment may be made after the
occurrence and during the continuance of an Event of Default or if an Event of
Default would arise therefrom; (h) Guaranties of Indebtedness permitted under
Section 7.01; (i) Investments in Permitted Joint Ventures, provided that at the
time that commitments to make such Investments become binding, no Default or
Event of Default exists or would result from the making of such Investment; (j)
acquisitions of real property assets with an aggregate value not to exceed
$10,000,000 so long as no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed acquisition;
and (k) other Investments so long as at the time such Investment is made (i) no
Default or Event of Default shall exist immediately prior to or after giving
effect to such Investment and (ii) the Excess Availability Threshold is
satisfied. Notwithstanding anything to the contrary herein, the Borrowers and
their respective Subsidiaries will not make any additional Investments after the
Second Amendment Effective Date until the Deemed Borrowing Base Termination Date
has occurred, except as permitted by Section 7.10(d) and Section 7.10(j).
ARTICLE VIII EVENTS OF DEFAULT Section 8.01 Events of Default. If any of the
following events (“Events of Default”) shall occur: (a) the Borrowers shall fail
to pay principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise; (b)
the Borrowers shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document within three (3) Business Days
after the same shall 117



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc179.jpg]
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; (c) any representation or warranty made or
deemed made by or on behalf of any Borrower in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made; (d) the Borrowers
shall (i) fail to observe or perform any covenant, condition or agreement
contained in Section 2.24, Section 6.02(a), Section 6.04 (with respect to the
Parent Borrower’s existence), Section 6.09(b), Section 6.11, Section 6.13,
Section 6.14 or in Article VII, (ii) fail to observe or perform any covenant,
condition or agreement contained in Section 6.01(e) and such failure shall
continue unremedied for a period of five (5) days after the earlier of any
Borrower’s knowledge of such breach or notice thereof from the Agent to the
Parent Borrower or (iii) fail to observe or perform any covenant, condition or
agreement contained in Section 6.07 or Section 6.09(a) and such failure shall
continue unremedied for a period of three (3) days after the earlier of any
Borrower’s knowledge of such breach or notice thereof from the Agent to the
Parent Borrower; (e) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b), (c), or (d) of this Article), and such failure
shall continue unremedied for a period of thirty (30) days after the earlier of
any Borrower’s knowledge of such breach or notice thereof from the Agent (which
notice will be given at the request of any Lender) to the Parent Borrower; (f)
any Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness when and as
the same shall become due and payable (after giving effect to the expiration of
any grace or cure period set forth therein); provided that any such failure with
respect to any such Material Indebtedness that is being contested in good faith
by appropriate proceedings shall not constitute an Event of Default as long as
any Borrower’s title to any substantial part of its property is not materially
adversely affected, its use of such property in the ordinary course of business
is not materially interfered with and adequate reserves with respect thereto
have been set aside on its books in conformity with GAAP; (g) any event or
condition occurs that results in any Material Indebtedness (i) becoming due or
required to be prepaid, repurchased, redeemed or defeased or (ii) in the case of
any Hedging Agreement, terminated, in each case, prior to its scheduled maturity
or that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness (other than in
respect of any Hedging Agreement) or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness to the 118



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc180.jpg]
extent such sale or transfer is permitted by Section 7.05 or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof by
any Borrower or any of its Subsidiaries or, in the case of any Indebtedness in
respect of a Hedging Agreement, a voluntary termination thereof by any Borrower
or any of its Subsidiaries; (h) an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of any Borrower or any of its Material Subsidiaries
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any of its
Material Subsidiaries or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered; (i) any Borrower or any of its Material Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any of its
Material Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; (j) any
Borrower or any of its Material Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; (k)
one or more judgments for the payment of money in an aggregate amount in excess
of $75,000,000 shall be rendered against any Borrower or any of its Subsidiaries
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Borrower or any of its Subsidiaries to enforce any such
judgment; (l) an ERISA Event shall have occurred that when, taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; (m) (i) any challenge by or on behalf of
any Borrower to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest (other than with respect to an immaterial portion
of the Collateral (taken as a whole) not of the type included in the Borrowing
Base or accounts receivable) created by or in any Loan Document or any payment
made pursuant thereto. 119



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc181.jpg]
(ii) any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest (other
than with respect to an immaterial portion of the Collateral (taken as a whole)
not of the type included in the Borrowing Base or accounts receivable) created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered adverse to the Agent and the
Lenders. (iii) any Lien (other than with respect to an immaterial portion of the
Collateral (taken as a whole) not of the type included in the Borrowing Base or
accounts receivable) purported to be created under any Security Document shall
cease to be, or shall be asserted by any Borrower not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents; (n) a
Change in Control shall occur; (o) the Loan Guaranty shall fail to remain in
full force or effect with respect to any Loan Guarantor or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guaranty, or shall give notice to such
effect; (p) the occurrence of any uninsured loss to any material portion of the
Collateral; (q) the indictment of, or institution of any legal process or
proceeding against, any Borrower, under any federal, state, municipal, and other
civil or criminal statute, rule, regulation, order, or other requirement having
the force of law where the relief, penalties, or remedies sought or available
include the forfeiture of any material property of any Borrower and/or the
imposition of any stay or other order, the effect of which could reasonably be
to restrain in any material way the conduct by the Borrowers, taken as a whole,
of their business in the ordinary course; or (r) except as otherwise permitted
hereunder, the determination by the Parent Borrower, whether by vote of the
Parent Borrower’s board of directors or otherwise to: (i) suspend the operation
of the Borrowers’ business in the ordinary course except to the extent required
in accordance with applicable law or as required or requested by any
Governmental Authority, (ii) liquidate all or a material portion of the assets
or store locations of all of the Borrowers (taken as a whole), or (iii) employ
an agent or other third party to conduct any so called store closing, store
liquidation or “Going Out Of Business” sales for all or a material portion of
the assets or store locations of all of the Borrowers (taken as a whole); then,
and in every such event (other than an event with respect to any Borrower or any
of its Material Subsidiaries described in clause (h) or (i) of this Article),
and at any time thereafter 120



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc182.jpg]
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Parent Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and (iii) require the
Borrowers to furnish cash collateral in an amount equal to 103% of the Letter of
Credit Outstandings, and in case of any event with respect to any Borrower or
any of its Material Subsidiaries described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Section 8.02 When Continuing.
For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected to the reasonable written satisfaction of the
Lenders in accordance with Section 10.02, or (b) is waived in writing by the
Lenders in accordance with Section 10.02. Section 8.03 Remedies on Default. In
case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Agent may, and at the request of the Required
Lenders shall, proceed to protect and enforce its rights and remedies under this
Agreement, the Notes or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or the Lenders. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
ARTICLE IX THE AGENT Section 9.01 Authorization and Action. (a) Each Lender, on
behalf of itself and any of its Affiliates that are Secured Parties and an
Issuing Lender hereby irrevocably appoints the entity named as Agent in the
heading 121



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc183.jpg]
of this Agreement and its successors and assigns to serve as the administrative
agent and collateral agent under the Loan Documents and each Lender and each
Issuing Lender authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Lender hereby grants to the Agent any required powers of attorney
to execute and enforce any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Lender’s behalf. Without limiting
the foregoing, each Lender and each Issuing Lender hereby authorizes the Agent
to execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Agent is a party, and to exercise all rights, powers and
remedies that the Agent may have under such Loan Documents. (b) As to any
matters not expressly provided for herein and in the other Loan Documents
(including enforcement or collection), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender and each Issuing Lender;
provided, however, that the Agent shall not be required to take any action that
(i) the Agent in good faith believes exposes it to liability unless the Agent
receives an indemnification and is exculpated in a manner satisfactory to it
from the Lenders and the Issuing Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Agent may seek clarification or direction from the
Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, the Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Borrower, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as Agent
or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. (c) In performing its functions
and duties hereunder and under the other Loan Documents, the Agent is acting
solely on behalf of the Lenders and the Issuing Lenders (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing: (i) the Agent does not assume
and shall not be deemed to have assumed any obligation or duty or any other
relationship as the agent, fiduciary or trustee of or for 122



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc184.jpg]
any Lender, Issuing Lender or Secured Party or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Agent based on an alleged breach of fiduciary duty by the Agent in connection
with this Agreement and/or the transactions contemplated hereby; and (ii)
nothing in this Agreement or any Loan Document shall require the Agent to
account to any Lender for any sum or the profit element of any sum received by
the Agent for its own account. (d) The Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any of their respective duties and exercise their
respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities pursuant to this Agreement. The Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. (e) None of any Syndication
Agent, any Documentation Agent or any Arranger shall have obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity, but all such
persons shall have the benefit of the indemnities provided for hereunder. (f) In
case of the pendency of any proceeding with respect to any Borrower under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Agent (irrespective of whether the principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lenders and the Agent (including any claim
under Sections 2.10, 2.11, 2.12, 2.13, 2.26, 2.28 and 10.04) allowed in such
judicial proceeding; and 123



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc185.jpg]
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such proceeding is hereby authorized by each Lender, each Issuing Lender and
each other Secured Party to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders, the Issuing Lenders or the other Secured Parties, to pay to the Agent
any amount due to it, in its capacity as the Agent, under the Loan Documents
(including under Section 10.04). Nothing contained herein shall be deemed to
authorize the Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or Issuing
Lender or to authorize the Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding. (g) The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the Issuing Lenders, and,
except solely to the extent of the Borrowers’ right to consent pursuant to and
subject to the conditions set forth in this Article, no Borrower nor any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article. Section 9.02
Administrative Agent’s Reliance, Indemnification, Etc.. (a) Neither the Agent
nor any of its Related Parties shall be (i) liable for any action taken or
omitted to be taken by such party, the Agent or any of its Related Parties under
or in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Borrower to perform its obligations hereunder or thereunder. (b) The
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
the Agent by the Parent Borrower, a Lender or an Issuing Lender, and the Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the 124



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc186.jpg]
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article V or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the Agent, or
(vi) the creation, perfection or priority of Liens on the Collateral; (c)
Without limiting the foregoing, the Agent (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 10.06, (ii) may rely on the Register to the extent set
forth in Section 10.06(c), (iii) may consult with legal counsel (including
counsel to the Borrowers), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Lender and shall not be responsible to any Lender or Issuing Lender
for any statements, warranties or representations made by or on behalf of any
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, may presume that such condition
is satisfactory to such Lender or Issuing Lender unless the Agent shall have
received notice to the contrary from such Lender or Issuing Lender sufficiently
in advance of the making of such Loan or the issuance of such Letter of Credit
and (vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof). Section 9.03 Posting
of Communications. (a) The Borrowers agree that the Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Agent to be its electronic
transmission system (the “Approved Electronic Platform”). (b) Although the
Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Agent from time to time (including, as of the Second Amendment Effective
Date, a user ID/password authorization system) and the Approved Electronic
Platform is secured through a per- deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
Lender, each Issuing Lender and each Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Agent is not responsible for approving or vetting the representatives
or contacts of any Lender that are added to the Approved Electronic Platform,
and that there may be confidentiality and other 125



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc187.jpg]
risks associated with such distribution. Each Lender, each Issuing Lender and
each Borrower hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE AGENT, ANY ARRANGER,
ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
BORROWER, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Agent, any Lender or any Issuing Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform. (d) Each Lender and Issuing Lender agrees that
notice to it (as provided in the next sentence) specifying that Communications
have been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and Issuing Lender agrees (i) to notify the Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Lender’s (as applicable) e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address. (e) Each Lender, each
Issuing Lender and each Borrower agrees that the Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Agent’s generally applicable document retention procedures and policies. 126



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc188.jpg]
(f) Nothing herein shall prejudice the right of the Agent, any Lender or any
Issuing Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. Section 9.04 The
Agent Individually. With respect to its Commitment, Loans (including Swingline
Loans) and Letters of Credit, the Person serving as the Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Lender, as the case may be. The terms “Issuing Lenders”,
“Lenders”, “Required Lenders”, “Required Supermajority Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the Agent
in its individual capacity as a Lender, Issuing Lender or as one of the Required
Lenders or Required Supermajority Lenders, as applicable. The Person serving as
the Agent and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with,
any Borrower, any Subsidiary or any Affiliate of any of the foregoing as if such
Person was not acting as the Agent and without any duty to account therefor to
the Lenders or the Issuing Lenders. Section 9.05 Successor Agent. (a) The Agent
may resign at any time by giving thirty (30) days’ prior written notice thereof
to the Lenders, the Issuing Lenders and the Parent Borrower, whether or not a
successor Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right, to appoint a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Agent which shall be a bank
with an office in the United States of America or an Affiliate of any such bank.
In either case, such appointment shall be subject to the prior written approval
of the Parent Borrower (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Agent by a successor Agent, such
successor Agent shall succeed to and become vested with, all the rights, powers,
privileges and duties of the retiring Agent. Upon the acceptance of appointment
as Agent by a successor Agent, the retiring Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents. Prior
to any retiring Agent’s resignation hereunder as Agent, the retiring Agent shall
take such action as may be reasonably necessary to assign to the successor Agent
its rights as Agent under the Loan Documents. (b) Notwithstanding paragraph (a)
of this Section, in the event no successor Agent shall have been so appointed
and shall have accepted such appointment within thirty (30) days after the
retiring Agent gives notice of its intent to resign, the retiring Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing
Lender and the Borrowers, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Agent under any Security Document for the benefit of the Secured Parties,
the retiring Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured 127



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc189.jpg]
Parties and continue to be entitled to the rights set forth in such Security
Document and Loan Document, and, in the case of any Collateral in the possession
of the Agent, shall continue to hold such Collateral, in each case until such
time as a successor Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Agent shall have no duty or obligation to take any further action under any
Security Document, including any action required to maintain the perfection of
any such security interest), and (ii) the Required Lenders shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent until such time as the Required Lenders appoint a successor Agent as
provided for in paragraph (a) of this Section; provided that (A) all payments
required to be made hereunder or under any other Loan Document to the Agent for
the account of any Person other than the Agent shall be made directly to such
Person and (B) all notices and other communications required or contemplated to
be given or made to the Agent shall directly be given or made to each Lender and
Issuing Lender. Following the effectiveness of the Agent’s resignation from its
capacity as such, the provisions of this Article, Section 2.28(d) and Section
10.04, as well as any exculpatory, reimbursement and indemnification provisions
set forth in any other Loan Document, shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent and in respect of the matters referred to in
the proviso under paragraph (a) above. Section 9.06 Acknowledgment of Lenders
and Issuing Lenders. (a) Each Lender represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Agent, any Arranger,
any Syndication Agent, any Documentation Agent, or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any Arranger, any Syndication Agent, any
Documentation Agent, or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. (b)
Each Lender, each Issuing Lender and each Swingline Lender by delivering its
signature page to this Agreement on the Effective Date, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Agent or the Lenders on the Effective Date or the effective
date of any such Assignment and Assumption or any other Loan Document pursuant
to which it shall have become a Lender hereunder. 128



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc190.jpg]
(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Agent; (ii) the Agent (A) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (B) shall not be
liable for any information contained in any Report; (iii) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrowers and
will rely significantly upon the Borrowers’ books and records, as well as on
representations of the Borrowers’ personnel and that the Agent undertakes no
obligation to update, correct or supplement the Reports; (iv) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Borrower or any other Person except as otherwise permitted pursuant to
this Agreement; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, (A) it will hold the
Agent and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any extension of credit that the
indemnifying Lender has made or may make to a Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys’ fees) incurred by the Agent or any such other
Person as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender. Section 9.07
Collateral Matters. (a) Except with respect to the exercise of setoff rights in
accordance with Section 10.10 or with respect to a Secured Party’s right to file
a proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
its capacity, the Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the UCC. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Secured Parties. (b) In
furtherance of the foregoing and not in limitation thereof, no arrangements in
respect of Hedging Agreements or other Bank Products the obligations under which
constitute Obligations, will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Borrower
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Hedging
Agreements or other Bank Products, as applicable, shall be deemed to have
appointed the Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph. 129



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc191.jpg]
(c) The Secured Parties irrevocably authorize the Agent, at its option and in
its discretion, to subordinate any Lien on any property granted to or held by
the Agent under any Loan Document to the holder of any Lien on such property
that is permitted by Section 7.02(a). The Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Agent’s Lien thereon or any certificate
prepared by any Borrower in connection therewith, nor shall the Agent be
responsible or liable to the Lenders or any other Secured Party for any failure
to monitor or maintain any portion of the Collateral. Section 9.08 Credit
Bidding. The Secured Parties hereby irrevocably authorize the Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Borrower is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the Agent
at the direction of the Required Lenders on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 10.02 of this Agreement), (iv) the Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties 130



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc192.jpg]
pro rata with their original interest in such Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Agent may reasonably request in connection with the
formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid. Section 9.09 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true: (i) such Lender is not using “plan assets” (within the
meaning of the Plan Asset Regulations) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or 131



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc193.jpg]
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender. (b) In
addition, unless sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agent, and each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of any Borrower, that none of the Agent, any Arranger, any
Syndication Agent, any Documentation Agent, or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Agent under this Agreement, any Loan Document or any documents related to
hereto or thereto). (c) The Agent and each Arranger, Syndication Agent and
Documentation Agent hereby inform the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Section 9.10 Flood Laws. JPMorgan has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMorgan, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMorgan reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements. ARTICLE X MISCELLANEOUS Section 10.01 Notices. 132



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc194.jpg]
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or other electronic
transmission, as follows: (i) if to any Borrower, to it at Dillard’s, Inc., 1600
Cantrell Road, Little Rock, Arkansas 72201, Attention: Chris Johnson, Principal
Financial Officer (Telecopy No. (501) 399-7502; E-mail:
chris.johnson@dillards.com); (ii) if to the Agent or to JPMorgan as an Issuing
Lender or a Swingline Lender to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th
Floor, Dallas, Texas 75201, Attention: Credit Risk Manager/Portfolio Manager of
Dillard’s, Inc. (Telecopy No. (214) 965-2594; E-mail:
arpan.x.patel@jpmorgan.com), with a copy to Vinson & Elkins L.L.P., Trammell
Crow Center, 2001 Ross Avenue, Suite 3900, Dallas, Texas 75201, Attention: Erec
R. Winandy (Telecopy No. (214) 999-7756; E-mail: ewinandy@velaw.com); (iii) if
to any other Lender, to it at its address (or telecopy number) set forth on its
Administrative Questionnaire or on any Assignment and Assumption for such
Lender. Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Approved Electronic
Platforms, as applicable, or pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to certificates delivered pursuant to Section 6.01(e) unless otherwise agreed by
the Agent and the applicable Lender. Each of the Agent and the Parent Borrower
(on behalf of the Borrowers) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise proscribes, all such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice, e-
mail or other communication is not sent during the normal business hours of the
recipient, such 133



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc195.jpg]
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day of the recipient. Section 10.02 Waivers;
Amendments. (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by
the Administrative Agent, any Issuing Lender or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time. (b)
Amendments. Except as provided for in Sections 2.09, 2.16 and 2.20, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Parent Borrower and the Required Lenders or by the
Parent Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall: (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement outstanding to any Lender or reduce the
rate of interest thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates pursuant to Section 2.13(d)), or
reduce any fees payable to any Lender hereunder, without the written consent of
such Lender, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement outstanding to any Lender, or any interest
thereon, or any fees payable to any Lender hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment of any Lender, without the written consent of such Lender,
(iv) change Section 2.18(b), 2.18(c) or 2.18(d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby, 134



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc196.jpg]
(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly and adversely
affected thereby, or (vi) release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under Article III without the
written consent of each Lender, and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Lender or any Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing
Lender or such Swingline Lender, as the case may be. Notwithstanding the
foregoing (but subject to the immediately preceding proviso), (A) any amendment
of the definition of the term “Applicable Rate” pursuant to the last sentence of
such definition shall require only the written consent of the Parent Borrower
and the Required Lenders, (B) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification, (C) the Administrative Agent may
enter into one or more security agreements (including mortgages and pledge
agreements) in connection with any grant of a security interest securing
Indebtedness under this Agreement as contemplated by Sections 7.02(h) and 7.04
without the consent of any Lender and (D) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent Borrower (x) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share in the benefits of this Agreement and the other Loan Documents
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders. Notwithstanding the foregoing, the
Parent Borrower, Administrative Agent and the Issuing Lenders may (i) reallocate
the LC Sublimits among the Issuing Lenders without any further action or consent
of any other party to any Loan Document and (ii) the Parent Borrower,
Administrative Agent and any Issuing Lender may agree to increase or decrease
the LC Sublimit of such Issuing Lender. The Administrative Agent shall promptly
confirm to the Parent Borrower, the Issuing Lenders and the Lenders the amount
and the effective date of the revised sublimits. (c) Administrative Agent
Execution. The Administrative Agent may, but shall have no obligation to, with
the written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 10.02 shall be binding
upon each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender. 135



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc197.jpg]
Section 10.03 Special Amendment Rules. (a) Notwithstanding anything to the
contrary contained herein, no such agreement shall (i) change Section 6.02 of
the Security Agreement or Section 6.02 of the Pledge Agreement in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly and adversely affected thereby (other
than a Defaulting Lender), (ii) change any of the provisions of this Section
10.03(a) or Section 10.03(b) or the definition of the term “Required
Supermajority Lenders” without the written consent of each Lender directly and
adversely affected thereby (other than a Defaulting Lender), (iii) except as
provided in Section 10.03(c) below or in any Security Document, release all or
substantially all of the Collateral or subordinate the Obligations hereunder, or
the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, or permit any Liens on the Collateral in favor of any
other Person, which Liens are pari passu with the Liens of the Agent under the
Security Documents, as the case may be, without the prior written consent of
each Lender (other than any Defaulting Lender), (iv) any increase in the advance
rates set forth in the definition of the term “Borrowing Base”, without the
prior written consent of each Lender (other than a Defaulting Lender), (v)
except for the release of a Subsidiary Borrower in connection with a transaction
that is expressly permitted hereunder, release any Borrower from its obligations
under any Loan Document, or limit its liability in respect of such Loan
Document, without the written consent of each Lender (other than a Defaulting
Lender) or (vi) modify the definition of the term “Permitted Overadvance” so as
to increase the amount permitted under clause (b)(i) of such definition or,
except as provided in such definition, the time period for which a Permitted
Overadvance may remain outstanding without the written consent of each Lender
(other than a Defaulting Lender). (b) Notwithstanding anything to the contrary
contained herein, no such agreement shall (i) change the definition of the term
“Borrowing Base” or any component definition thereof (other than any increase in
advance rates set forth in the definition of the term “Borrowing Base”, which
shall be subject to Section 10.03(a)), if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, provided that the
foregoing shall not limit the Permitted Discretion of the Agent to change,
establish or eliminate any Reserves and (ii) modify the Excess Availability
Threshold set forth in Section 7.08, in each case, without the written consent
of the Required Supermajority Lenders and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent, the Issuing Lenders or the Swingline Lenders without the prior written
consent of the Agent, the Issuing Lenders or the Swingline Lenders, as the case
may be. (c) The Lenders and the Issuing Lenders hereby irrevocably authorize the
Agent, at its option and in its sole discretion, to release any Liens granted to
the Agent by the Borrowers on any Collateral (i) upon the Payment in Full of all
Obligations, and the cash collateralization of all Unliquidated Obligations in a
manner satisfactory to each affected Lender, (ii) constituting property being
sold or disposed of if the Borrower disposing of such property certifies to the
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Subsidiary Borrower or the
Subsidiary Borrower otherwise becomes an Excluded Subsidiary, the Agent is
authorized to release the Subsidiary Borrower and any Loan Guaranty provided by
such Subsidiary Borrower, (iii) constituting property leased to a Borrower under
a lease which has 136



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc198.jpg]
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agent and the Lenders pursuant
to Article VIII. Except as provided in the preceding sentence, the Agent will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders; provided that, the Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Agent may rely conclusively on one or more
certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrowers in respect of)
all interests retained by the Borrowers, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Any execution and
delivery by the Agent of documents in connection with any such release shall be
without recourse to or warranty by the Agent. (d) Notwithstanding anything to
the contrary contained in this Section 10.03 or in Section 10.02 above, in the
event that the Borrowers request that this Agreement or any other Loan Document
be modified, amended or waived in a manner which would require the consent of
the Lenders pursuant to Section 10.02(b), Section 10.03(a) or Section 10.03(b)
and such amendment is approved by the Required Lenders, but not by the requisite
percentage of the Lenders, the Borrowers, and the Required Lenders shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Borrowers
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for (w)
the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions, or an
increase in the Commitment of one or more of the Required Lenders, so that the
aggregate Commitments after giving effect to such amendment shall be in the same
amount as the aggregate Commitments immediately before giving effect to such
amendment, (y) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans
(including principal, interest, and fees) of the Minority Lenders immediately
before giving effect to such amendment and (z) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing. (e) No notice to or demand on any Borrower shall entitle any Borrower
to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against the Borrowers unless
signed by the Borrowers. (f) Notwithstanding anything to the contrary herein the
Agent may, with the consent of the Parent Borrower only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency. 137



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc199.jpg]
Section 10.04 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
jointly and severally pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Agent, the Issuing
Lenders and the Lenders, taken as a whole, outside consultants for the Agent for
appraisals and field examinations, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Agent, the Issuing Lenders or any Lender, including the reasonable and
documented fees, charges and disbursements of counsel and any outside
consultants for the Agent, the Issuing Lenders or any Lender, for appraisals,
field examinations, and environmental site assessments, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Administrative Agent, the
Collateral Agent, the Issuing Lenders, the Second Amendment Arrangers and the
Lenders, taken as a whole, shall be entitled to no more than one counsel and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Persons, taken as a whole (absent a conflict of interest in which case such
affected person may engage and be reimbursed for additional counsel). (b) The
Borrowers shall, jointly and severally, indemnify the Agent, each Arranger, each
Syndication Agent, each Documentation Agent, each Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of counsel for the Indemnitees and of any separate counsel that
may be required in light of any conflicting interests among Indemnitees,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of the Subsidiaries, (iv) the failure of a
Borrower to deliver to the Agent the required receipts or other required
documentary evidence with respect to a payment made by a Borrower for Taxes
pursuant to Section 2.28, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation, arbitration or proceeding is brought by
any Borrower or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
138



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc200.jpg]
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith, willful
misconduct or material breach of any obligation under any Loan Document of such
Indemnitee or any Affiliate of such Indemnitee (or of any Related Party of such
Indemnitee or any such Indemnitee’s Affiliates). This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. (c) Each Lender severally agrees to pay
any amount required to be paid by any Borrower under paragraph (a) or (b) of
this Section 10.04 to the Agent, each Issuing Lender and each Swingline Lender,
and each Related Party of any of the foregoing Persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by a Borrower and without limiting
the obligation of any Borrower to do so), ratably according to their respective
Commitment Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Commitment Percentage immediately prior to
such date), and indemnify and hold harmless from and against any and all losses,
claims, damages, penalties, liabilities and related expenses, including the
fees, charges and disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent
Indemnitee in its capacity as such; provided, further, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the Payment in Full of the Obligations. (d) To the extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Borrower of any obligation it may have to indemnify an Indemnitee pursuant to
clause (a) or (b) of this Section or any other expense reimbursement or
indemnity obligations of any Borrower set forth herein or under any other Loan
Document. No Indemnitee shall be liable for any damages arising from the use by
any recipient of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems, except
to the extent they are determined by a final and non-appealable judgment of a
139



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc201.jpg]
court of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of such Indemnitee or any of its Controlled
Affiliates, Persons under common Control or Controlling Persons, or any of their
respective officers, directors, employees, agents or advisors, or for any
special, indirect, consequential or punitive damages in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) All amounts due under this Section shall be payable promptly after
written demand therefor. Section 10.05 Designation of Parent Borrower as
Borrowers’ Agent. (a) Each Borrower hereby irrevocably designates and appoints
the Parent Borrower as that Borrower’s agent (i) to execute the Fee Letter, and
(ii) to obtain Loans and Letters of Credit hereunder, the proceeds of which
shall be available for those uses as those set forth herein. As the disclosed
principal for its agent, each Borrower shall be obligated to the Agent and each
Lender on account of the amounts due under the Fee Letter, Loans so made and
Letters of Credit so issued hereunder as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Parent Borrower and of any
Borrower. (b) Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of all other
Borrowers as if the Borrower so assuming were each other Borrower. (c) The
Parent Borrower shall act as a conduit for each Borrower (including itself, as a
“Borrower”) on whose behalf the Parent Borrower has requested a Loan. (i) The
Parent Borrower shall cause the transfer of the proceeds of each Loan to the
(those) Borrower(s) on whose behalf such Loan was obtained. Neither the Agent
nor any Lender shall have any obligation to see to the application of such
proceeds. (ii) If, for any reason, and at any time during the term of this
Agreement, (A) any Borrower, including the Parent Borrower, as agent for the
Borrowers, shall be unable to, or prohibited from carrying out the terms and
conditions of this Agreement (as determined by the Agent in the Agent’s sole and
absolute discretion); or (B) the Agent deems it inexpedient (in the Agent’s sole
and absolute discretion) to continue making Loans and cause Letters of Credit to
be issued to or for the account of any particular Borrower or its Subsidiaries,
or to channel such Loans and Letters of Credit through the Parent Borrower, then
the Lenders may make Loans directly to, and cause the issuance of Letters of
Credit directly for the account of such of the Borrowers as the Agent determines
to be expedient, which Loans may be made without regard to the procedures
otherwise included herein. 140



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc202.jpg]
(d) In the event that the Agent determines to forgo the procedures included
herein pursuant to which Loans and Letters of Credit are to be channeled through
the Parent Borrower, then the Agent may designate one or more of the Borrowers
to fulfill the financial and other reporting requirements otherwise imposed
herein upon the Parent Borrower. (e) Each of the Borrowers shall remain liable
to the Agent and the Lenders for the payment and performance of all Obligations
(which payment and performance shall continue to be secured by all Collateral
granted by each of the Borrowers) notwithstanding any determination by the Agent
to cease making Loans or causing Letters of Credit to be issued to or for the
benefit of any Borrower. (f) The authority of the Parent Borrower to request
Loans on behalf of, and to bind, the Borrowers, shall continue unless and until
the Agent acts as provided in paragraph (c), above, or the Agent actually
receives (i) written notice of: (A) the termination of such authority, and (B)
the subsequent appointment of a successor Parent Borrower, which notice is
signed by a Responsible Officer of each Borrower (other than the President of
the Parent Borrower being replaced) then eligible for borrowing under this
Agreement; and (ii) written notice from such successive Parent Borrower (A)
accepting such appointment; (B) acknowledging that such removal and appointment
has been effected by the respective Responsible Officer of such Borrowers
eligible for borrowing under this Agreement; and (C) acknowledging that from and
after the date of such appointment, the newly appointed Parent Borrower shall be
bound by the terms hereof, and that as used herein, the term “Parent Borrower”
shall mean and include the newly appointed Parent Borrower. Section 10.06
Successors and Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any such attempted assignment or transfer
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agent, the Issuing Lenders and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Any Lender may assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it), provided that (i) except in the case of an assignment to
an Eligible Assignee, or as a result of a merger of a Lender with an Eligible
Assignee, or the sale of all of the loan portfolio of a Lender to an Eligible
Assignee, each of the Parent Borrower (but (A) only if no Event of Default
described in Section 8.01(a), Section 8.01(b), Section 8.01(h), Section 8.01(i),
or Section 8.01(j) then exists and (B) the Parent Borrower shall be deemed to
have consented to 141



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc203.jpg]
any assignment unless it shall object thereto by written notice (which may be by
e-mail) to the Agent within 10 Business Days after delivery of a written request
for consent to such assignment, which written request shall be provided to two
Responsible Officers of the Parent Borrower, with one such Responsible Officer
being a Financial Officer), the Agent and each Issuing Lender must give their
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent) shall not be less than $10,000,000 unless
the Agent otherwise consents, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations, (iv) the parties to each assignment shall execute and deliver to
the Agent an Assignment and Assumption, and, after completion of the syndication
of the Loans, together with a processing and recordation fee of $3,500, (v) no
assignment shall be made to any Borrower or any of their Affiliates and (vi) the
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate level-information (which may contain material
non- public information about the Parent Borrower, the other Borrowers and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section
10.04). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section. (c) The
Agent, acting solely for this purpose as an agent of the Borrowers, shall
maintain at one of its offices in Dallas, Texas a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Agent, the Issuing Lenders and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Parent Borrower, any Issuing
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (d) Upon its receipt of (x) a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, or (y) to the
extent applicable, an agreement 142



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc204.jpg]
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Agent and the parties to the Assignment and
Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.03, 2.06(d) or (e), 2.07, 2.18(d) or
10.04(c), the Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. (e) Any
Lender may, without the consent of the Borrowers, the Agent, or the Issuing
Lenders, sell participations to one or more banks or other entities (other than
a Borrower or any of its Affiliates) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it), provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.22(b), Section 2.26, and Section 2.28 (subject to the
requirements and limitations therein, including the requirements of Section
2.28(f) and Section 2.28(g), it being understood that the documentation required
under Section 2.28(f) and Section 2.28(g) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.28
as if it were an assignee under paragraph (b) of this Section, and (B) shall not
be entitled to receive any greater payment under Section 2.26 or Section 2.28,
with respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.10 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of 143



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc205.jpg]
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as
administrative agent) shall have no responsibility for maintaining a Participant
Register. (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.07 Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, any Issuing Lender or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 2.22(b), Section 2.26,
Section 2.28 and Section 10.04 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the termination of this Agreement or any provision hereof and the
Payment in Full of the Obligations. Section 10.08 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (a) fees payable to the Agent and (b) increases or
reductions of the LC Sublimit of the Issuing Lenders constitute the entire
contract among the parties constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Agent and the Lenders and when
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the 144



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc206.jpg]
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper- based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Agent to accept electronic signatures in any form or format
without its prior written consent. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Section 10.09 Severability. Any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Section 10.10 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrowers against any of
and all the obligations of the Borrowers now or hereafter existing under this
Agreement held by such Lender or its Affiliate, irrespective of whether or not
such Lender or its Affiliate shall have made any demand under the Loan Documents
and although such obligations may be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
no amount received pursuant to this Section 10.10 from any Borrower shall be
applied to any Excluded Hedging Obligation of any Borrower and provided further
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.31 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the Issuing
Lenders, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliate
may have. In no event may a Lender or its Affiliates set off and apply the Other
Store Proceeds against such obligations. Each Lender (including any Defaulting
Lender) and each Issuing Lender agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application. Section 10.11 Governing Law; Jurisdiction; Consent to Service
of Process. 145



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc207.jpg]
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. (b) Each of the parties hereto agrees that any
suit for the enforcement of this Agreement or any other Loan Document may be
brought in any New York state or federal court sitting in the Borough of
Manhattan in New York City and consent to the non-exclusive jurisdiction of such
courts. Each of the parties hereto hereby waives any objection which they may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient forum. (c) Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law. Section 10.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section
10.13 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement. Section 10.14 Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender. 146



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc208.jpg]
Section 10.15 Additional Waivers. (a) The Obligations are the joint and several
obligations of each Borrower. To the fullest extent permitted by applicable law,
the obligations of each Borrower hereunder shall not be affected by (i) the
failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce or exercise any right or remedy against any other Borrower under the
provisions of this Agreement, any other Loan Document or otherwise, (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement, any other Loan Document, or any other
agreement, including with respect to any other Borrower of the Obligations under
this Agreement, or (iii) the failure to perfect any security interest in, or the
release of, any of the security held by or on behalf of the Agent or any other
Secured Party. (b) The obligations of each Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the Payment in Full of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the Payment in Full of the
Obligations). (c) To the fullest extent permitted by applicable law, each
Borrower waives any defense based on or arising out of any defense of any other
Borrower or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Borrower,
other than the Payment in Full of the Obligations. The Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Borrower, or
exercise any other right or remedy available to them against any other Borrower,
without affecting or impairing in any way the liability of any Borrower
hereunder except to the extent that all the Obligations have been Paid in Full.
Pursuant to applicable law, each Borrower waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Borrower against any other Borrower, as the case may be, or
any security. (d) Upon payment by any Borrower of any Obligations, all rights of
such Borrower against any other Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
Payment in Full of the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any other Borrower is hereby subordinated in
right of 147



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc209.jpg]
payment to the prior Payment in Full of the Obligations. None of the Borrowers
will demand, sue for, or otherwise attempt to collect any such indebtedness. If
any amount shall erroneously be paid to any Borrower on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents. Section 10.16 No Fiduciary
Duty, etc. (a) Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to each Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto. (b) Each
Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, any
Borrower and other companies with which any Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. (c) In addition,
each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which a Borrower may have conflicting
interests regarding the transactions described herein and otherwise. No Credit
Party will use confidential information obtained from any Borrower by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in 148



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc210.jpg]
connection with the transactions contemplated by the Loan Documents, or to
furnish to any Borrower, confidential information obtained from other companies.
Section 10.17 Confidentiality. (a) The Borrowers hereby agree that the Agent and
each Lender may issue and disseminate to the public general information
describing this Agreement, including the name and address of the Parent
Borrower. (b) The Agent and each Lender agrees to keep confidential all
non-public information provided to it by or on behalf of any Borrower pursuant
to or in connection with this Agreement that is designated by the provider
thereof as confidential; provided that nothing herein shall prevent the Agent or
any Lender from disclosing any such information (i) to the Agent, any other
Lender or any Affiliate thereof, (ii) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective transferee, assignee or
participant or any direct or indirect counterparty to any Hedging Agreement (or
any professional advisor to such counterparty), (iii) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates, (iv) upon the request or demand of any
Governmental Authority, (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (vi) to the extent required by applicable law or if required
to do so in connection with any litigation or similar proceeding, (vii) that has
been publicly disclosed, (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (ix) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (x) that becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers, or (xi) any
nationally recognized rating agency. Notwithstanding anything to the contrary
herein contained, each party (and their respective employees, representatives
and other agents) may disclose to any Person the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure. Section 10.18 Non-Public Information. (a) EACH
LENDER, EACH ISSUING LENDER AND THE AGENT ACKNOWLEDGES THAT INFORMATION
FURNISHED TO IT PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT
BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS. (b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY ANY BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT OR THE OTHER LOAN 149



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc211.jpg]
DOCUMENTS WILL BE SYNDICATE LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE PARENT BORROWER AND ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER AND EACH ISSUING LENDER
REPRESENTS TO THE PARENT BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
Section 10.19 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the USA PATRIOT Act. Section 10.20
Specified Subsidiaries. For the avoidance of doubt, the assets of the Specified
Subsidiaries are not and shall not be required to be pledged as Collateral under
this Agreement or any other Loan Document and none of the Specified Subsidiaries
are or shall be deemed to be a Borrower, a Loan Guarantor or a Grantor (as
defined in the Security Agreement). The Agent and the Lenders hereby agree that
at all times, including, without limitation, (a) if an Event of Default has
occurred and is continuing or (b) if the Lenders become judgment creditors and
seek to attach or levy upon any assets of the Parent Borrower or any of its
Subsidiaries to enforce any such judgment, DICL will continue to be operated in
compliance with the regulatory guidelines required by the Bermuda Monetary
Authority and the Arkansas Insurance Department. Section 10.21 Marketing
Consent. The Parent Borrower hereby authorizes JPMorgan and its affiliates
(collectively, the “JPMCB Parties”), at their respective sole expense, but
without any prior approval by the Parent Borrower, to include the Parent
Borrower’s name and logo in advertising slicks posted on their internet sites,
in pitchbooks or sent in mailings to prospective customers and to give such
other publicity to this Agreement as each may from time to time determine in its
sole discretion. The JPMCB Parties shall not use any Subsidiary Borrower’s name
or any Subsidiary Borrower’s logo without the prior written approval of such
Subsidiary Borrower and the Parent Borrower. Notwithstanding the foregoing, the
JPMCB Parties shall not publish the Borrowers’ names in a newspaper or magazine
without obtaining the Borrowers’ prior written approval. The foregoing
authorization shall remain in effect unless and until the Parent Borrower
notifies the JPMCB Parties in writing that such authorization is revoked.
Section 10.22 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: 150



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc212.jpg]
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of the applicable Resolution Authority. Section
10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Hedging
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a 151



--------------------------------------------------------------------------------



 
[dillardssecondamendmentc213.jpg]
Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support. Section 10.24 Several
Obligations; Violation of Law. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. Each Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board) for the repayment of the Borrowings provided for herein. Anything
contained in this Agreement to the contrary notwithstanding, neither any Issuing
Lender nor any Lender shall be obligated to extend credit to the Borrowers in
violation of any requirement of law. Section 10.25 Disclosure. Each Borrower,
each Lender and each Issuing Lender hereby acknowledges and agrees that the
Agent and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Borrowers and their
respective Affiliates. Section 10.26 Appointment for Perfection. Each Lender
hereby appoints each other Lender as its agent for the purpose of perfecting
Liens, for the benefit of the Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Agent) obtain possession or control of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions. [balance of page left intentionally
blank] 152



--------------------------------------------------------------------------------



 